Certain portions of this document have been omitted pursuant to Item 601(b)(10)
of Regulation S‑K and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The marked information has been omitted
because it is (i) not material and (ii) would likely cause competitive harm to
the registrant if publicly disclosed.




CARNIVAL CORPORATION,
as Issuer,
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Security Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Principal Paying Agent, Transfer Agent and Registrar for the USD Notes
_____________________________
INDENTURE
Dated as of July 20, 2020
_____________________________
10.500% SECOND-PRIORITY SENIOR SECURED NOTES DUE 2026


10.125% SECOND-PRIORITY SENIOR SECURED NOTES DUE 2026




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE ONE
DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.01    Definitions    1
SECTION 1.02    Other Definitions    42
SECTION 1.03    Rules of Construction        43


ARTICLE TWO
THE NOTES


SECTION 2.01    The Notes    44
SECTION 2.02    Execution and Authentication        45
SECTION 2.03    Registrar, Transfer Agent and Paying Agent        46
SECTION 2.04    Paying Agent to Hold Money        47
SECTION 2.05    Holder Lists    48
SECTION 2.06    Transfer and Exchange    48
SECTION 2.07    Replacement Notes    51
SECTION 2.08    Outstanding Notes    52
SECTION 2.09    Notes Held by Issuer        52
SECTION 2.10    Definitive Registered Notes    52
SECTION 2.11    Cancellation    53
SECTION 2.12    Defaulted Interest    53
SECTION 2.13    Computation of Interest    54
SECTION 2.14    ISIN, CUSIP and Common Code Numbers    54
SECTION 2.15    Issuance of Additional Notes        55


ARTICLE THREE
REDEMPTION; OFFERS TO PURCHASE


SECTION 3.01    Right of Redemption        55
SECTION 3.02    Notices to Trustee        55
SECTION 3.03    Selection of Notes to Be Redeemed        55
1

--------------------------------------------------------------------------------



SECTION 3.04    Notice of Redemption        56
SECTION 3.05    Deposit of Redemption Price        57
SECTION 3.06    Payment of Notes Called for Redemption        58
SECTION 3.07    Notes Redeemed in Part    58
SECTION 3.08    Redemption for Changes in Taxes        58


ARTICLE FOUR
COVENANTS


SECTION 4.01    Payment of Notes    60
SECTION 4.02    Corporate Existence    60
SECTION 4.03    Maintenance of Properties    60
SECTION 4.04    Insurance    60
SECTION 4.05    Statement as to Compliance        61
SECTION 4.06    Incurrence of Indebtedness and Issuance of Preferred
Stock        61
SECTION 4.07    Liens    68
SECTION 4.08    Restricted Payments    69
SECTION 4.09    Asset Sales    74
SECTION 4.10    Transactions with Affiliates        77
SECTION 4.11    Purchase of Notes upon a Change of Control        79
SECTION 4.12    Additional Amounts        81
SECTION 4.13    Additional Intercreditor Agreements and Amendments to the
Intercreditor Agreements        84
SECTION 4.14    Note Guarantees and Security Interests    86
SECTION 4.15    Limitation on Issuance of Guarantees of Indebtedness    86
SECTION 4.16    Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries        87
SECTION 4.17    Designation of Restricted and Unrestricted Subsidiaries    90
SECTION 4.18    Payment of Taxes and Other Claims        91
SECTION 4.19    Reports to Holders    91
SECTION 4.20    Further Assurances        93
SECTION 4.21    Use of Proceeds    93
SECTION 4.22    Impairment of Security Interest    93
2

--------------------------------------------------------------------------------



SECTION 4.23    After-Acquired Property    94
SECTION 4.24    Re-flagging of Vessels    94
SECTION 4.25    Automatic Reduction of New Secured Debt Secured by the
Collateral    95
SECTION 4.26    Reduction of Other Secured Debt    96


ARTICLE FIVE
MERGER, CONSOLIDATION OR SALE OF ASSETS


SECTION 5.01    Merger, Consolidation or Sale of Assets    96
SECTION 5.02    Successor Substituted        98


ARTICLE SIX
DEFAULTS AND REMEDIES


SECTION 6.01    Events of Default    99
SECTION 6.02    Acceleration        101
SECTION 6.03    Other Remedies    103
SECTION 6.04    Waiver of Past Defaults    103
SECTION 6.05    Control by Majority        104
SECTION 6.06    Limitation on Suits        104
SECTION 6.07    Unconditional Right of Holders to Bring Suit for
Payment        105
SECTION 6.08    Collection Suit by Trustee        105
SECTION 6.09    Trustee May File Proofs of Claim        105
SECTION 6.10    Application of Money Collected    106
SECTION 6.11    Undertaking for Costs        106
SECTION 6.12    Restoration of Rights and Remedies        107
SECTION 6.13    Rights and Remedies Cumulative    107
SECTION 6.14    Delay or Omission Not Waiver    107
SECTION 6.15    Record Date        107
SECTION 6.16    Waiver of Stay or Extension Laws        107


ARTICLE SEVEN
TRUSTEE AND SECURITY AGENT
3

--------------------------------------------------------------------------------





SECTION 7.01    Duties of Trustee and the Security Agent    108
SECTION 7.02    Certain Rights of Trustee and the Security Agent    109
SECTION 7.03    Individual Rights of Trustee and the Security Agent        114
SECTION 7.04    Disclaimer of Trustee and Security Agent    114
SECTION 7.05    Compensation and Indemnity        115
SECTION 7.06    Replacement of Trustee or Security Agent    116
SECTION 7.07    Successor Trustee or Security Agent by Merger    117
SECTION 7.08    Appointment of Security Agent and Supplemental Security
Agents        118
SECTION 7.09    Eligibility; Disqualification        119
SECTION 7.10    Appointment of Co-Trustee        119
SECTION 7.11    Resignation of Agents        121
SECTION 7.12    Agents General Provisions    121


ARTICLE EIGHT
DEFEASANCE; SATISFACTION AND DISCHARGE


SECTION 8.01    Issuer’s Option to Effect Defeasance or Covenant
Defeasance    123
SECTION 8.02    Defeasance and Discharge    123
SECTION 8.03    Covenant Defeasance        123
SECTION 8.04    Conditions to Defeasance    124
SECTION 8.05    Satisfaction and Discharge of Indenture    125
SECTION 8.06    Survival of Certain Obligations    126
SECTION 8.07    Acknowledgment of Discharge by Trustee    127
SECTION 8.08    Application of Trust Money    127
SECTION 8.09    Repayment to Issuer    127
SECTION 8.10    Indemnity for Government Securities        127
SECTION 8.11    Reinstatement        127


ARTICLE NINE
AMENDMENTS AND WAIVERS


SECTION 9.01    Without Consent of Holders        128
4

--------------------------------------------------------------------------------



SECTION 9.02    With Consent of Holders    129
SECTION 9.03    Effect of Supplemental Indentures        131
SECTION 9.04    Notation on or Exchange of Notes        131
SECTION 9.05    [Reserved]    131
SECTION 9.06    Notice of Amendment or Waiver    131
SECTION 9.07    Trustee to Sign Amendments, Etc.    131
SECTION 9.08    Additional Voting Terms; Calculation of Principal
Amount        131


ARTICLE TEN
GUARANTEE


SECTION 10.01    Note Guarantees    132
SECTION 10.02    Subrogation        133
SECTION 10.03    Release of Note Guarantees        133
SECTION 10.04    Limitation and Effectiveness of Note Guarantees    134
SECTION 10.05    Notation Not Required    135
SECTION 10.06    Successors and Assigns    135
SECTION 10.07    No Waiver    135
SECTION 10.08    Modification        135
SECTION 10.09    Limitation on the Italian Guarantor’s Liability    135


ARTICLE ELEVEN
SECURITY


SECTION 11.01    Security; Security Documents        136
SECTION 11.02    Authorization of Actions to Be Taken by the Security Agent
Under the Security Documents        138
SECTION 11.03    Authorization of Receipt of Funds by the Security Agent Under
the Security Documents        139
SECTION 11.04    Release of the Collateral    139
SECTION 11.05    Reduction of Secured Amounts; Acknowledgment of Automatic
Reduction Provisions        140


ARTICLE TWELVE
MISCELLANEOUS
5

--------------------------------------------------------------------------------





SECTION 12.01    Notices    142
SECTION 12.02    Certificate and Opinion as to Conditions Precedent        144
SECTION 12.03    Statements Required in Certificate or Opinion    144
SECTION 12.04    Rules by Trustee, Paying Agent and Registrar    145
SECTION 12.05    No Personal Liability of Directors, Officers, Employees and
Stockholders        145
SECTION 12.06    Legal Holidays    145
SECTION 12.07    Governing Law    145
SECTION 12.08    Jurisdiction        145
SECTION 12.09    No Recourse Against Others        146
SECTION 12.10    Successors        146
SECTION 12.11    Counterparts        146
SECTION 12.12    Table of Contents and Headings        146
SECTION 12.13    Severability        147
SECTION 12.14    Currency Indemnity        147


Schedules
Schedule I    –    Guarantors
Schedule II    –    Security Documents
Schedule III –    Agreed Security Principles
Schedule IV –    Collateral Vessels
Exhibits
Exhibit A    –    Form of Note
Exhibit B    –    Form of Transfer Certificate for Transfer from Restricted
Global Note to Regulation S Global Note
Exhibit C    –    Form of Transfer Certificate for Transfer from Regulation S
Global Note to Restricted Global Note
Exhibit D    –     Form of Supplemental Indenture




6


--------------------------------------------------------------------------------



INDENTURE, dated as of July 20, 2020, among Carnival Corporation, a Panamanian
corporation (the “Issuer”), Carnival plc, a company incorporated and registered
under the laws of England and Wales (“Carnival plc”), the other Guarantors party
hereto and U.S. Bank National Association, as trustee (in such capacity, the
“Trustee”), as Security Agent, and as Principal Paying Agent, Transfer Agent and
Registrar for the USD Notes.
RECITALS
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its $775,000,000 aggregate principal amount of
10.500% Second-Priority Senior Secured Notes due 2026 and €425,000,000 aggregate
principal amount of 10.125% Second-Priority Senior Secured Notes due 2026, in
each case issued on the date hereof (collectively, the “Original Notes”) and any
additional USD Notes and Euro Notes (collectively, the “Additional Notes”) that
may be issued after the Issue Date in compliance with this Indenture. The
Original Notes and the Additional Notes together are referred to herein as the
“Notes”. The Issuer has received good and valuable consideration for the
execution and delivery of this Indenture. All necessary acts and things have
been done to make (i) the Notes, when duly issued and executed by the Issuer and
authenticated and delivered hereunder, the legal, valid and binding obligations
of the Issuer and (ii) this Indenture a legal, valid and binding agreement of
the Issuer in accordance with the terms of this Indenture.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:
ARTICLE ONE
DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01    Definitions.
“2023 Secured Notes” means the 11.500% First-Priority Senior Secured Notes due
2023 of the Issuer (as in effect on the Issue Date, the “Issue Date 2023 Secured
Notes”), issued pursuant to an Indenture, dated as of April 8, 2020, among the
Issuer, Carnival plc, the various guarantors party thereto and U.S. Bank, N.A.,
as trustee thereunder, as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreement or any successor or
replacement agreement or agreements or increasing the amount loaned thereunder
(in each case subject to compliance with Section 4.06) or altering the maturity
thereof. Notwithstanding the foregoing, no instrument shall constitute a “2023
Secured Note” for purposes of the foregoing definition (other than the Issue
Date 2023 Secured Notes) unless such instrument is designated to the Trustee in
writing by the Issuer as constituting a “2023 Secured Note”.



--------------------------------------------------------------------------------



“2023 Secured Notes Issue Date” means April 8, 2020.
“2027 Secured Notes” means the 7.875% Debentures due 2027 of Carnival plc (as in
effect on the Issue Date, the “Issue Date 2027 Secured Notes”), issued pursuant
to the Indenture, dated as of October 23, 2000 (as supplemented on July 15, 2003
with respect to the 2027 Secured Notes), among Carnival plc, as issuer, and The
Bank of New York, as trustee, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreement or any successor or
replacement agreement or agreements or increasing the amount loaned thereunder
(in each case subject to compliance with Section 4.06) or altering the maturity
thereof. Notwithstanding the foregoing, no instrument shall constitute a “2027
Secured Note” for purposes of the foregoing definition (other than the Issue
Date 2027 Secured Notes) unless such instrument is designated to the Trustee in
writing by the Issuer as constituting a “2027 Secured Note”.
“Acquired Debt” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming, a Restricted Subsidiary;
and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“After-Acquired Property” means any property of the Issuer or any Guarantor
acquired after the Issue Date pursuant to Section 4.09(b)(2), (3) or (4) that
constitutes Collateral (including, but not limited to, any Vessel which replaces
a Vessel that was the subject of an Event of Loss) and is of the same type as
any of the Issuer’s or such Guarantor’s assets that were intended to be a part
of the Collateral as of the Issue Date.
“Agreed Security Principles” means the Agreed Security Principles as set forth
on Schedule III hereto.
“Applicable Denominations” means, (i) with respect to the USD Notes, a minimum
denomination of $2,000 and any integral multiples of $1,000 in excess thereof
and (ii) with
2

--------------------------------------------------------------------------------



respect to the Euro Notes, a minimum denomination of €100,000 and any integral
multiples of €1,000 in excess thereof.
“Applicable First Lien Agent” has the meaning given to such term in the First
Lien/Second Lien Intercreditor Agreement. On the Issue Date, the Applicable
First Lien Agent will be U.S. Bank National Association, as the Pari Passu
Collateral Agent under and as defined in the First Lien Intercreditor Agreement.
“Applicable Law” means any competent regulatory, prosecuting, Tax or
governmental authority in any jurisdiction.
“Asset Sale” means:
(1)    the sale, lease, conveyance or other disposition of any assets by the
Company or any of its Restricted Subsidiaries; provided that the sale, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Restricted Subsidiaries taken as a whole will be governed by
Section 4.11 and/or Article Five and not by Section 4.09; and
(2)    the issuance of Equity Interests by any Restricted Subsidiary or the sale
by the Company or any of its Restricted Subsidiaries of Equity Interests in any
of the Restricted Subsidiaries (in each case, other than directors’ qualifying
shares and shares to be held by third parties to meet the applicable legal
requirements).
Notwithstanding the preceding provisions, none of the following items will be
deemed to be an Asset Sale:
(1)    any single transaction or series of related transactions that involves
assets or Equity Interests having a Fair Market Value of less than $250.0
million;
(2)    a sale, lease, conveyance or other disposition of assets or Equity
Interests between or among the Company and any Restricted Subsidiary;
(3)    an issuance of Equity Interests by a Restricted Subsidiary to the Company
or to a Restricted Subsidiary;
(4)    the sale, lease, conveyance or other disposition of inventory, insurance
proceeds or other assets in the ordinary course of business and any sale or
other disposition of damaged, worn-out or obsolete assets or assets that are no
longer useful in the conduct of the business of the Company and its Restricted
Subsidiaries;
(5)    licenses and sublicenses by the Company or any of its Restricted
Subsidiaries in the ordinary course of business;
(6)    any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;
3

--------------------------------------------------------------------------------



(7)    any transfer, assignment or other disposition deemed to occur in
connection with the creation or granting of Liens not prohibited under Section
4.07;
(8)    the sale or other disposition of cash or Cash Equivalents;
(9)    a Restricted Payment that does not violate Section 4.08 or a Permitted
Investment;
(10)    the disposition of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;
(11)    the foreclosure, condemnation or any similar action with respect to any
property or other assets or a surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind;
(12)    the sale of any property in a sale and leaseback transaction that is
entered into within six months of the acquisition of such property or completion
of the construction of the applicable Vessel;
(13)    time charters and other similar arrangements in the ordinary course of
business; and
(14)    the sale of any Vessels Reserved for Disposition.
“Attributable Debt” means, with respect to any sale and leaseback transaction,
at the time of determination, the present value (discounted at the interest rate
reasonably determined in good faith by a responsible financial or accounting
officer of the Issuer to be the interest rate implicit in the lease determined
in accordance with GAAP, or, if not known, at the Company’s incremental
borrowing rate) of the total obligations of the lessee of the property subject
to such lease for rental payments during the remaining term of the lease
included in such sale and leaseback transaction, including any period for which
such lease has been extended or may, at the option of the lessor, be extended,
or until the earliest date on which the lessee may terminate such lease without
penalty or upon payment of penalty (in which case the rental payments shall
include such penalty), after excluding from such rental payments all amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
assessments, water, utilities and similar charges; provided, however, that if
such sale and leaseback transaction results in a Capital Lease Obligation, the
amount of Indebtedness represented thereby will be determined in accordance with
the definition of “Capital Lease Obligation.”
“Authority” means any competent regulatory, prosecuting, Tax or governmental
authority in any jurisdiction.
“Authorized Representative” means (a)  in the case of the Obligations under the
Notes, the Security Agent and (b) in the case of any series of Other Pari Passu
Obligations or secured parties thereunder that become subject to the Second Lien
Intercreditor Agreement after the Issue
4

--------------------------------------------------------------------------------



Date, the Authorized Representative named for such series in the applicable
joinder agreement to the Second Lien Intercreditor Agreement.
“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar U.S. federal or state law or the laws of any other jurisdiction (or any
political subdivision thereof) relating to bankruptcy, insolvency, voluntary or
judicial liquidation, composition with creditors, reprieve from payment,
controlled management, fraudulent conveyance, general settlement with creditors,
reorganization or similar or equivalent laws affecting the rights of creditors
generally, including, in the case of Italy, Royal Decree No. 267 of 16th March
1942, as amended and/or restated from time to time and/or Legislative Decree no.
14 of 12 January 2019. For the avoidance of doubt, the provisions of the UK
Companies Act 2006 governing a solvent reorganisation or a voluntary liquidation
thereunder shall not be deemed to be Bankruptcy Laws.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the U.S. Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the U.S. Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Book-Entry Interest” means a beneficial interest in a Global Note held through
and shown on, and transferred only through, records maintained in book-entry
form by DTC, Euroclear or Clearstream, as applicable, and its respective
nominees and successors.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York or a place of payment under this Indenture are
authorized or required by law, regulation or executive order to close.
“Capital Lease Obligation” means, with respect to any Person, any obligation of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed), which obligation is required to be
classified and accounted for as a finance lease obligation under GAAP, and, for
purposes of this Indenture, the amount of such
5

--------------------------------------------------------------------------------



obligation at any date will be the capitalized amount thereof at such date,
determined in accordance with GAAP and the Stated Maturity thereof will be the
date of last payment of rent or any other amount due under such lease prior to
the first date such lease may be terminated without penalty.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Cash Equivalents” means:
(1)    direct obligations (or certificates representing an interest in such
obligations) issued by, or unconditionally guaranteed by, the government of a
member state of the European Union, the United States of America, the United
Kingdom, Switzerland or Canada (including, in each case, any agency or
instrumentality thereof), as the case may be, the payment of which is backed by
the full faith and credit of the relevant member state of the European Union or
the United States of America, the United Kingdom, Switzerland or Canada, as the
case may be, and which are not callable or redeemable at the Issuer’s option;
(2)    overnight bank deposits, time deposit accounts, certificates of deposit,
banker’s acceptances and money market deposits (and similar instruments) with
maturities of 12 months or less from the date of acquisition issued by a bank or
trust company which is organized under, or authorized to operate as a bank or
trust company under, the laws of a member state of the European Union or of the
United States of America or any state thereof, Switzerland, the United Kingdom,
Australia or Canada; provided that such bank or trust company has capital,
surplus and undivided profits aggregating in excess of $250.0 million (or the
foreign currency equivalent thereof as of the date of such investment) and whose
long-term debt is rated “A-1” or higher by Moody’s or “A+” or higher by S&P or
the equivalent rating category of another internationally recognized rating
agency; provided, further, that any cash held pursuant to clause (6) below not
covered by the foregoing may be held through overnight bank deposits, time
deposit accounts, certificates of deposit, banker’s acceptances and money
6

--------------------------------------------------------------------------------



market deposits (and similar instruments) with maturities of 12 months or less
from the date of acquisition issued by a bank or trust company organized and
operating in the applicable jurisdiction;
(3)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (1) and (2) above
entered into with any financial institution meeting the qualifications specified
in clause (2) above;
(4)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition;
(5)    money market funds or other mutual funds at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (1) through
(4) of this definition; and
(6)    cash in any currency in which the Company and its subsidiaries now or in
the future operate, in such amounts as the Company determines to be necessary in
the ordinary course of their business.
“Change of Control” means any “person” or “group” (as such terms are used for
the purposes of Sections 13(d) and 14(d) of the U.S. Exchange Act), other than
Permitted Holders (each, a “Relevant Person”) is or becomes the “beneficial
owner” (as such term is used in Rule 13d-3 under the U.S. Exchange Act),
directly or indirectly of such capital stock of the Issuer and Carnival plc, in
each case as is entitled to exercise or direct the exercise of more than 50
percent of the rights to vote to elect members of the boards of directors of
each of the Issuer and Carnival plc; provided (i) such event shall not be deemed
a Change of Control so long as one or more of the Permitted Holders have the
right or ability by voting power, contract or otherwise to elect or designate
for election a majority of the boards of directors of the Issuer or Carnival
plc, (ii) for the avoidance of doubt, no Change of Control shall occur solely as
a result of either the Issuer (or any subsidiary thereof) or Carnival plc (or
any subsidiary thereof) acquiring or owning, at any time, any or all of the
capital stock of each other, and (iii) no Change of Control shall be deemed to
occur if all or substantially all of the holders of the capital stock of the
Relevant Person immediately after the event which would otherwise have
constituted a Change of Control were the holders of the capital stock of the
Issuer and/or Carnival plc with the same (or substantially the same) pro rata
economic interests in the share capital of the Relevant Person as such
shareholders had in the Capital Stock of the Issuer and/or Carnival plc,
respectively, immediately prior to such event. Any direct or indirect
intermediate holding company whose only asset is the Issuer or Carnival plc
stock shall be deemed not to be a “Relevant Person.”
“Change of Control Period” means, in respect of any Change of Control, the
period commencing on the Relevant Announcement Date in respect of such Change of
Control and ending 60 days after the occurrence of such Change of Control.
“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Rating Downgrade.
7

--------------------------------------------------------------------------------



“Clearing System” means DTC, Euroclear and Clearstream, as applicable.
“Clearstream” means Clearstream Banking, S.A., its nominees and successors.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the following:
(i)    shares of capital stock of each Subsidiary Guarantor;
(ii)    each of the Vessels owned or operated by the Issuer and the Guarantors
on the 2023 Secured Notes Issue Date and set forth on Schedule IV and, in each
case, an assignment of insurance claims and earnings in respect of such Vessels,
in each case except to the extent prohibited by applicable law or contract;
(iii)    the intellectual property described in the Security Documents that is
owned or controlled by the Issuer and the Guarantors on the 2023 Secured Notes
Issue Date;
(iv)    other assets of the Issuer and the Guarantors consisting of inventory,
trade receivables, intangibles, computer software and casino equipment, in each
case associated with the Vessels pledged as specified in clause (ii) of this
definition; and
(v)    any additional assets that are pledged for the benefit of the holders or
lenders, as applicable, of the Notes, the EIB Facility, the Existing Secured
Notes, the Existing Term Loan Facility and other Indebtedness permitted to be
secured on a pari passu basis with or senior-priority basis to the Note
Obligations under this Indenture, as well as certain hedge counterparties.
“Commission” means the U.S. Securities and Exchange Commission.
“Company” means Carnival plc and Carnival Corporation, or either of them, as the
context may require, and not any of their Subsidiaries.
“Consolidated EBITDA” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus the
following to the extent deducted in calculating such Consolidated Net Income,
without duplication:
(1)    provision for taxes based on income or profits of such Person and its
Subsidiaries which are Restricted Subsidiaries for such period; plus
(2)    the Consolidated Interest Expense of such Person and its Subsidiaries
which are Restricted Subsidiaries for such period; plus
(3)    depreciation, amortization (including amortization of intangibles and
deferred financing fees but excluding amortization of prepaid cash expenses that
were paid in a prior period) and other non-cash charges and expenses (excluding
any such non-
8

--------------------------------------------------------------------------------



cash charge or expense to the extent that it represents an accrual of or reserve
for cash charges or expenses in any future period or amortization of a prepaid
cash charge or expense that was paid in a prior period) of such Person and its
Subsidiaries which are Restricted Subsidiaries for such period; plus
(4)    any expenses, charges or other costs related to any Equity Offering or
issuance of Subordinated Shareholder Funding permitted by this Indenture or
relating to the offering of the Notes, in each case, as determined in good faith
by the Issuer; plus
(5)    any expenses or charges (other than depreciation and amortization
expenses) related to any issuance of Equity Interests or the making of any
Investment, acquisition, disposition, recapitalization or the incurrence,
modification or repayment of Indebtedness permitted to be incurred by this
Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the Transactions, the
offering of the Notes or any Credit Facilities, and (ii) any amendment or other
modification of the Notes or other Indebtedness; plus
(6)    business optimization expenses and other restructuring charges, reserves
or expenses (which, for the avoidance of doubt, shall include, without
limitation, the effect of inventory optimization programs, facility, branch,
office or business unit closures, facility, branch, office or business unit
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges); plus
(7)    the amount of any management, monitoring, consulting and advisory fees
and related expenses paid in such period to consultants and advisors; plus
(8)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expense are funded with cash proceeds contributed to the capital of the
Company or net cash proceeds of an issuance of Equity Interest of the Company
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation set forth in Section 4.08(a)(iii)(B); plus
(9)    the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Restricted Subsidiary in such period or any prior period,
except to the extent of dividends declared or paid on, or other cash payments in
respect of, Equity Interests held by such parties; plus
(10)    all adjustments of the nature used in connection with the calculation of
“net income” as set forth in footnote (4) to the “Summary Historical Financial
and Other Data” under “Summary” in the Offering Memorandum to the extent such
adjustments, without duplication, continue to be applicable to such period;
minus
9

--------------------------------------------------------------------------------



(11)    non-cash items increasing such Consolidated Net Income for such period
(other than any non-cash items increasing such Consolidated Net Income pursuant
to clauses (1) through (16) of the definition of “Consolidated Net Income”),
other than the reversal of a reserve for cash charges in a future period in the
ordinary course of business,
in each case, on a consolidated basis and determined in accordance with GAAP.
“Consolidated Interest Expense” means, with respect to any specified Person for
any period, the sum, without duplication, of:
(1)    the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of debt discount (but not debt
issuance costs);
(2)    non-cash interest payments;
(3)    the interest component of deferred payment obligations;
(4)    the interest component of all payments associated with Capital Lease
Obligations;
(5)    commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates;
(6)    the consolidated interest expense of such Person and its Subsidiaries
which are Restricted Subsidiaries that was capitalized during such period;
(7)    any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Subsidiaries which are Restricted Subsidiaries or is
secured by a Lien on assets of such Person or one of its Subsidiaries which are
Restricted Subsidiaries; and
(8)    the product of (a) all dividends, whether paid or accrued and whether or
not in cash, on any series of preferred stock of any Restricted Subsidiary,
other than dividends on Equity Interests payable to the Company or a Restricted
Subsidiary, times (b) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined national, state and
local statutory tax rate of such Person, expressed as a decimal, as estimated in
good faith by a responsible accounting or financial officer of the Issuer.
Notwithstanding any of the foregoing, Consolidated Interest Expense shall not
include any payments on any operating leases.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) attributable to such Person and
its Subsidiaries which are Restricted Subsidiaries for such period, out of such
Person’s consolidated net income (excluding
10

--------------------------------------------------------------------------------



the net income (loss) of any Unrestricted Subsidiary), determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that:
(1)    any goodwill or other intangible asset impairment, charge, amortization
or write-off, including debt issuance costs, will be excluded;
(2)    the net income (loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be included
only to the extent of the amount of dividends or similar distributions paid in
cash to the specified Person or a Restricted Subsidiary which is a Subsidiary of
the Person;
(3)    solely for the purpose of determining the amount available for Restricted
Payments under Section 4.08(a)(iii)(A), any net income (loss) of any Restricted
Subsidiary that is not a Guarantor will be excluded if such Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Company (or any Guarantor that holds the Equity Interests of
such Restricted Subsidiary, as applicable) by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Notes, this
Indenture, the Credit Facilities, the Convertible Notes, the 2023 Secured Notes,
the indenture governing the 2023 Secured Notes or the Existing Term Loan
Facility); except that the Company’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Company or a Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend to another Restricted
Subsidiary that is not a Guarantor, to the limitation contained in this clause);
(4)    any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Company or any Restricted Subsidiaries
(including pursuant to any sale leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Issuer) or in connection with the sale or disposition of securities
will be excluded;
(5)    any net after-tax extraordinary, exceptional, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), any severance, relocation or other restructuring expenses,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges (including, in each case, any cost or expense
related to employment of terminated employees), any expenses related to any or
any reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses and fees, expenses or charges relating to closing
costs, rebranding costs, acquisition integration costs, opening costs, project
start-up costs, business optimization costs, recruiting costs, signing,
retention or completion bonuses, litigation and arbitration costs, charges, fees
and expenses (including
11

--------------------------------------------------------------------------------



settlements), and expenses or charges related to any offering of Equity
Interests or debt securities, Investment, acquisition, disposition,
recapitalization or incurrence, issuance, repayment, repurchase, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any costs relating to auditing prior
periods, any transition-related expenses, and transaction expenses incurred
before, on or after the Issue Date), in each case, shall be excluded;
(6)    any non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity-based awards will be excluded;
(7)    all deferred financing costs written off and premium paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness will be excluded;
(8)    any one time non-cash charges or any increases in amortization or
depreciation resulting from purchase accounting, in each case, in relation to
any acquisition of another Person or business or resulting from any
reorganization or restructuring involving the Company or its Subsidiaries will
be excluded;
(9)    any unrealized gains or losses in respect of Hedging Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value or changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Hedging
Obligations will be excluded; provided that any such gains or losses shall be
included during the period in which they are realized;
(10)    (x) any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person and (y) any unrealized foreign exchange gains
or losses relating to translation of assets and liabilities denominated in
foreign currencies will be excluded;
(11)    any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Company or any
Restricted Subsidiary owing to the Company or any Restricted Subsidiary will be
excluded;
(12)    to the extent covered by insurance and actually reimbursed, or so long
as the Issuer has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (a) not denied by the applicable insurer in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), losses with respect to liability or casualty events
or business interruption;
12

--------------------------------------------------------------------------------



(13)    the cumulative effect of a change in accounting principles will be
excluded;
(14)    any non-cash interest expense resulting from the application of
Accounting Standards Codification Topic 470-20 ‘‘Debt — Debt with Conversion
Options — Recognition’’ will be excluded;
(15)    any charges resulting from the application of Accounting Standards
Codification Topic 805, ‘‘Business Combinations,’’ Accounting Standards
Codification Topic 350, ‘‘Intangibles — Goodwill and Other,’’ Accounting
Standards Codification Topic 360-10-35-15, ‘‘Impairment or Disposal of
Long-Lived Assets,’’ Accounting Standards Codification Topic 480-10-25-4,
‘‘Distinguishing Liabilities from Equity — Overall — Recognition’’ or Accounting
Standards Codification Topic 820, ‘‘Fair Value Measurements and Disclosures’’
will be excluded; and
(16)    the impact of capitalized, accrued or accreting or pay-in-kind interest
or principal on Subordinated Shareholder Funding will be excluded.
“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate amount of all
outstanding Indebtedness of the Company and its Restricted Subsidiaries
(excluding any undrawn letters of credit) consisting of Capital Lease
Obligations, bankers’ acceptances, Indebtedness for borrowed money and
Indebtedness in respect of the deferred purchase price of property or services,
plus (2) the aggregate amount of all outstanding Disqualified Stock of the
Company and its Restricted Subsidiaries and all preferred stock of Restricted
Subsidiaries of the Company, with the amount of such Disqualified Stock and
preferred stock equal to the greater of their respective voluntary or
involuntary liquidation preferences.
“Consolidated Total Leverage Ratio” means as of any date of determination, the
ratio of Consolidated Total Indebtedness on such day to Consolidated EBITDA of
the Company and its Restricted Subsidiaries as of and for the Company’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of calculation; in each case, with
such pro forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio.”
“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.
“Convertible Notes” means the convertible notes issued under that certain
indenture, dated as of April 6, 2020 (as in effect on the Issue Date, the “Issue
Date Convertible Notes”), as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreement or any successor or
replacement agreement or
13

--------------------------------------------------------------------------------



agreements or increasing the amount loaned thereunder (in each case subject to
compliance with Section 4.06) or altering the maturity thereof. Notwithstanding
the foregoing, no instrument (other than the Issue Date Convertible Notes) shall
constitute a “Convertible Note” for purposes of this definition unless such
instrument is designated to the Trustee in writing by the Issuer as constituting
a “Convertible Note.”
“Credit Facilities” means one or more debt facilities, instruments or
arrangements incurred by the Company or any Restricted Subsidiary (including but
not limited to the Existing Revolving Facility and the Existing Term Loan
Facility) with banks, other institutions or investors providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such institutions or to special purpose entities formed to borrow
from such institutions against such receivables), letters of credit, notes or
other Indebtedness, in each case, as amended, restated, modified, renewed,
refunded, replaced, restructured, refinanced, repaid, increased or extended in
whole or in part from time to time (and whether in whole or in part and whether
or not with the original administrative agent and lenders or another
administrative agent or agents or trustees or other banks or institutions and
whether provided under the Existing Revolving Facility or one or more other
credit or other agreements, indentures, financing agreements or otherwise) and
in each case including all agreements, instruments and documents executed and
delivered pursuant to or in connection with the foregoing (including any notes
and letters of credit issued pursuant thereto and any Guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other Guarantees, pledges, agreements, security
agreements and collateral documents). Without limiting the generality of the
foregoing, the term “Credit Facilities” shall include any agreement or
instrument (1) changing the maturity of any Indebtedness incurred thereunder or
contemplated thereby, (2) adding Subsidiaries of the Company as additional
borrowers, issuers or guarantors thereunder, (3) increasing the amount of
Indebtedness incurred thereunder or available to be borrowed thereunder or (4)
otherwise altering the terms and conditions thereof. Notwithstanding the
foregoing, no instrument shall constitute a “Credit Facility” for the purposes
of this definition unless such instrument is designated to the Trustee in
writing by the Issuer as constituting a “Credit Facility.”
“Credit Facility Pari Passu Obligations” means Other Pari Passu Obligations in
respect of credit facility Indebtedness.
“Custodian” means any receiver, trustee, assignee, liquidator, custodian,
administrator or similar official under any Bankruptcy Law.
“Discharge” means, with respect to any Senior-Priority Obligations and Pari
Passu Obligations, except to the extent otherwise provided in the First
Lien/Second Intercreditor Agreement, (a) payment in full in cash or other
immediately available funds of the principal of, and interest (including
interest, fees, and expenses accruing on or after the commencement of an
insolvency or liquidation proceeding, whether or not such interest, fees, or
expenses would be allowed in the proceeding) accrued on all outstanding
Indebtedness included in such Senior-Priority Obligations or Pari Passu
Obligations, as applicable, after or concurrently with the termination of all
commitments to extend credit thereunder (other than, if applicable, pursuant to
14

--------------------------------------------------------------------------------



any cash management services or Hedging Obligations, in each case as provided
under the relevant documents or as to which reasonably satisfactory arrangements
have been made with the relevant cash management services or hedge bank, as
applicable, or their respective Affiliates, as the case may be), (b) with
respect to any letters of credit or letters of credit guaranties that may be
outstanding in respect of any Senior-Priority Obligations or Pari Passu
Obligations, as applicable, termination or delivery of cash collateral, backstop
letters of credit or other credit support in respect thereof in an amount and
manner in compliance with the applicable documents, and (c) payment in full in
cash or other immediately available funds of any other Senior-Priority
Obligations or Pari Passu Obligations, as applicable, that are due and payable
or otherwise accrued and owing at or prior to the time such principal and
interest are paid (other than in respect of contingent indemnification and
expense reimbursement claims not then due); provided, that (i) the Discharge of
the Senior-Priority Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of a facility designated by the Company as a
refinancing of the Senior-Priority Obligations, (ii) the Discharge of any Other
First Lien Facility Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of any obligations that are designated by
the Company as Permitted Refinancing Indebtedness of such Other First Lien
Facility Obligations, (iii) the Discharge of the Pari Passu Obligations shall
not be deemed to have occurred if such payments are made with the proceeds of a
facility designated by the Company as a refinancing of the Note Obligations and
(iv) the Discharge of any Other Pari Passu Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of any obligations
that are designated by the Company as a refinancing of such Other Pari Passu
Obligations. In the event that any Senior-Priority Obligations or Pari Passu
Obligations, are modified and such Senior-Priority Obligations or Pari Passu
Obligations, as applicable, are paid over time or otherwise modified pursuant to
Section 1129 of the Bankruptcy Code, such Senior-Priority Obligations and Pari
Passu Obligations, as applicable, shall be deemed to be discharged when the
final payment is made, in cash or in the form of consideration otherwise
provided for in the applicable plan of reorganization or similar dispositive
restructuring plan, in respect of such Indebtedness and any obligations pursuant
to such new Indebtedness shall have been satisfied.
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Definitive Registered Note” means, with respect to the Notes, a certificated
Note registered in the name of the Holder thereof and issued in accordance with
Section 2.06 hereof, substantially in the form of Exhibit A attached hereto
except that such Note shall not bear the legends applicable to Global Notes and
shall not have the “Schedule of Principal Amount in the Global Note” attached
thereto.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the six-month
anniversary of the date that the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that
15

--------------------------------------------------------------------------------



would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the issuer thereof to repurchase such Capital
Stock upon the occurrence of a “change of control” or an “asset sale” will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the issuer thereof may not repurchase or redeem any such Capital Stock pursuant
to such provisions unless such repurchase or redemption complies with Section
4.08. For purposes hereof, the amount of Disqualified Stock which does not have
a fixed repurchase price shall be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were purchased on any date
on which Indebtedness shall be required to be determined pursuant to this
Indenture, and if such price is based upon, or measured by, the Fair Market
Value of such Disqualified Stock, such Fair Market Value to be determined as set
forth herein.
“DTC” means The Depository Trust Company, its nominees and successors.
“ECA Total Tangible Assets” means the amount of the total assets of the Company
and their respective Subsidiaries as shown in the most recent consolidated
balance sheet of the Company and their Subsidiaries (excluding for these
purposes the value of any intangible assets).
“ECA Covered Indebtedness” of a person means (a) any liability of such person
(i) for borrowed money, or under any reimbursement obligation related to a
letter of credit or bid or performance bond facility, or (ii) evidenced by a
bond, note, debenture or other evidence of indebtedness (including a purchase
money obligation) representing extensions of credit or given in connection with
the acquisition of any business, property, service or asset of any kind,
including without limitation, any liability under any commodity, interest rate
or currency exchange hedge or swap agreement (other than a trade payable, other
current liability arising in the ordinary course of business or commodity,
interest rate or currency exchange hedge or swap agreement arising in the
ordinary course of business) or (iii) for obligations with respect to (A) an
operating lease, or (B) a lease of real or personal property that is or would be
classified and accounted for as an ECA Covered Capital Lease; (b) any liability
of others either for any lease, dividend or letter of credit, or for any
obligation described in the preceding clause (a) that (i) the person has
guaranteed or that is otherwise its legal liability (whether contingent or
otherwise or direct or indirect, but excluding endorsements or negotiable
instruments for deposit or collection in the ordinary course of business) or
(ii) is secured by any Lien on any property or asset owned or held by that
person, regardless whether the obligation secured thereby shall have been
assumed by or is a personal liability of that person; and (c) any amendment,
supplement, modification, deferral, renewal, extension or refunding of any
liability of the types referred to in clauses (a) and (b) above; provided that
notwithstanding the foregoing, “ECA Covered Indebtedness” shall not include any
liabilities or obligations that do not constitute “ECA Covered Indebtedness” for
purposes for the 25% of ECA Total Tangible Assets described in the definition of
TTA Test Debt Agreements under all of the TTA Test Debt Agreements.
“ECA Covered Capital Lease” means with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that in
accordance with GAAP (in effect from time to time), either would be required to
be classified and accounted for as a capital lease on a balance sheet of such
Person or otherwise be disclosed as such in a note to
16

--------------------------------------------------------------------------------



such balance sheet, other than, in the case of the Company or a Subsidiary of
the Company, any such lease under which the Company or such Subsidiary is the
lessor.
“ECA Security Interests” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
“EIB Administrator” means European Investment Bank, as bank under the EIB
Facility.
“EIB Facility” means the Finance Contract, dated as of June 5, 2009, between
Costa Crociere S.p.A., as borrower, and the European Investment Bank, as lender,
as amended on September 7, 2015 (such facility outstanding on the Issue Date,
the “Issue Date EIB Facility”), and as further amended, restated, supplemented,
waived, replaced (whether or not upon termination, and whether with the original
lenders or otherwise), restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreement or any successor
or replacement agreement or agreements or increasing the amount loaned
thereunder (in each case subject to compliance with Section 4.06) or altering
the maturity thereof. Notwithstanding the foregoing, no instrument (other than
the Issue Date EIB Facility) shall constitute an “EIB Facility” for purposes of
this definition unless such instrument is designated to the Trustee in writing
by the Issuer as constituting an “EIB Facility.”
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means a public or private sale either (a) of the Equity
Interests (other than Disqualified Stock and other than offerings registered on
Form S-8 (or any successor form) under the U.S. Securities Act or any similar
offering in other jurisdictions) of the Company or (b) of the Equity Interests
of a direct or indirect parent entity of the Company to the extent that the net
proceeds therefrom are contributed as Subordinated Shareholder Funding or to the
equity capital of the Company or any of its Restricted Subsidiaries.
“Euroclear” means Euroclear SA/NV, its nominees and successors.
“Euro Notes” means the 10.125% Second-Priority Senior Secured Notes due 2026.
“European Government Securities” means direct obligations of, or obligations
guaranteed by, a member state of the European Monetary Union as of the Issue
Date, and the payment for which such member state of the European Monetary Union
pledges its full faith and credit; provided that such member state has a
long-term government debt rating of ‘‘A1” or higher by Moody’s or A+ or higher
by S&P or the equivalent rating category of another internationally recognized
rating agency.
17

--------------------------------------------------------------------------------



“Event of Loss” means the actual or constructive total loss, arranged or
compromised total loss, destruction, condemnation, confiscation, requisition,
seizure or forfeiture of, or other taking of title or use of, a Vessel.
“Existing Indebtedness” means all Indebtedness of the Company and its Restricted
Subsidiaries in existence on the Issue Date.
“Existing Notes” means (i) the 7.20% Debentures due 2023 of Carnival
Corporation, (ii) the 6.65% Debentures due 2028 of Carnival Corporation,
(iii) the 2027 Secured Notes, (iv) the 3.950% Senior Notes due 2020 of Carnival
Corporation, (v) the 1.875% Senior Notes due 2022 of Carnival Corporation,
(vi) the 1.625% Senior Notes due 2021 of Carnival Corporation, (vii) the 1.00%
Senior Notes due 2029 of Carnival plc and (viii) the 2023 Secured Notes, in each
case as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the existing holders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreement or any successor or replacement agreement or
agreements or increasing the amount of notes issued thereunder (in each case
subject to compliance with Section 4.06) or altering the maturity thereof.
Notwithstanding the foregoing, other than the debt securities described in
clauses (i) through (viii) above, which are outstanding on the Issue Date, no
instrument shall constitute an “Existing Note” for purposes of this definition
unless such instrument is designated to the Trustee in writing by the Issuer as
constituting an “Existing Note.”
“Existing Revolving Facility” means the Multicurrency Revolving Facilities
Agreement, dated as of May 18, 2011, among the Issuer and Carnival plc, as
guarantors, certain of the Company’s Subsidiaries, as borrowers, and certain
financial institutions, as lenders, as amended and restated on June 16, 2014 and
August 6, 2019 (such facility outstanding on the Issue Date, the “Issue Date
Existing Revolving Facility”), and as further amended, restated, supplemented,
waived, replaced (whether or not upon termination, and whether with the original
lenders or otherwise), restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreement or any successor
or replacement agreement or agreements or increasing the amount loaned
thereunder (in each case subject to compliance with Section 4.06) or altering
the maturity thereof. Notwithstanding the foregoing, no instrument (other than
the Issue Date Existing Revolving Facility) shall constitute an “Existing
Revolving Facility” for purposes of the foregoing definition unless such
instrument is designated to the Trustee in writing by the Issuer as constituting
an “Existing Revolving Facility.”
“Existing Secured Notes” means the 2023 Secured Notes and the 2027 Secured
Notes.
“Existing Term Loan Facility” means the Term Loan Agreement, dated as of
June 30, 2020, among the Issuer, as lead borrower, Carnival Finance, LLC, as
co-borrower, and Carnival plc and the other Guarantors, as guarantors, and
certain financial institutions, as lenders (such facility outstanding on the
Issue Date, the “Issue Date Existing Term Loan Facility”), and as
18

--------------------------------------------------------------------------------



further amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or any successor or replacement agreement or
agreements or increasing the amount loaned thereunder (in each case subject to
compliance with Section 4.06) or altering the maturity thereof. Notwithstanding
the foregoing, no instrument (other than the Issue Date Existing Term Loan
Facility) shall constitute an “Existing Term Loan Facility” for purposes of the
foregoing definition unless such instrument is designated to the Trustee in
writing by the Issuer as constituting an “Existing Term Loan Facility.”
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress of either
party, determined in good faith by the Issuer’s Chief Executive Officer or
responsible accounting or financial officer of the Issuer.
“First Lien Intercreditor Agreement” means the Intercreditor Agreement, dated as
of April 8, 2020, by and among, inter alios, the Issuer, the Guarantors,
Carnival Finance, LLC, U.S. Bank National Association, as pari passu collateral
agent thereunder, and the other parties named therein or joined thereto from
time to time, as amended, restated, supplemented or otherwise modified or varied
from time to time.
“First Lien/Second Lien Intercreditor Agreement” means the First Lien/Second
Lien Intercreditor Agreement, dated as of the Issue Date, among, inter alios,
(a) U.S. Bank National Association, in its capacities as the First Lien
Collateral Agent and the Applicable First Lien Agent, the Security Agent, the
Company, the Guarantors and Carnival Finance, LLC, (b) each Other First Lien
Obligations Agent, for itself and on behalf of the Other First Lien Obligations
Secured Parties, that has executed and delivered an applicable Consent and
Acknowledgment, and each Other Second Lien Obligations Agent, for itself and on
behalf of the Other Second Lien Obligations Secured Parties, that has executed
and delivered an applicable Consent and Acknowledgment. Capitalized terms used
in this definition but not otherwise defined herein shall have the meaning
assigned to such terms in the First Lien/Second Lien Intercreditor Agreement.
“FATCA Withholding” means any withholding or deduction required pursuant to an
agreement described in section 1471(b) of the Code, or otherwise imposed
pursuant to sections 1471 through 1474 of the Code, any regulations or
agreements thereunder, any official interpretations thereof, or any law
implementing an intergovernmental approach thereto.
“Fixed Charge Calculation Date” has the meaning assigned to such term in the
definition of “Fixed Charge Coverage Ratio.”
“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of Consolidated EBITDA of such Person for such period to the Fixed
Charges of such Person for such period. In the event that the Company or any of
its Restricted Subsidiaries Incurs, repays, repurchases or redeems any
Indebtedness or issues, repurchases or redeems
19

--------------------------------------------------------------------------------



Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to the event for which the calculation of the Fixed Charge Coverage Ratio is
made (the “Fixed Charge Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period; provided, however, that
the pro forma calculation of Fixed Charges shall not give effect to (i) any
Permitted Debt incurred on the Fixed Charge Calculation Date or (ii) the
discharge on the Fixed Charge Calculation Date of any Indebtedness to the extent
that such discharge results from the proceeds of Permitted Debt.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio,
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations
and discontinued operations (as determined in accordance with GAAP) and any
operational changes, business realignment projects or initiatives,
restructurings or reorganizations that the Company or any Restricted Subsidiary
has determined to make and/or made during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Calculation Date (each, for purposes of this definition, a “pro
forma event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
discontinued operations and other operational changes, business realignment
projects or initiatives, restructurings or reorganizations (and the change of
any associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Company or any
Restricted Subsidiary since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation, amalgamation,
discontinued operation, operational change, business realignment project or
initiative, restructuring or reorganization that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, discontinued operation, merger,
amalgamation, consolidation, operational change, business realignment project or
initiative, restructuring or reorganization had occurred at the beginning of the
applicable four-quarter period. If since the beginning of such period any
Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such designation had occurred at the beginning of the
applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officer’s Certificate, to reflect
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from the applicable event. Any calculation
of the Fixed Charge Coverage Ratio may be made, at the option of the Issuer,
either (i) at the time the Board of Directors of the Issuer approves the action
necessitating the calculation of the Fixed
20

--------------------------------------------------------------------------------



Charge Coverage Ratio or (ii) at the completion of such action necessitating the
calculation of the Fixed Charge Coverage Ratio.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Calculation Date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness if such Hedging Obligation has a remaining term in excess of
12 months). Interest on a Capital Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Issuer to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Issuer may
designate.
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)    the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period related to Indebtedness, whether
paid or accrued, including, without limitation, amortization of debt discount
(but not debt issuance costs), non-cash interest payments, the interest
component of deferred payment obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, net of the effect of all payments made or received pursuant to
Hedging Obligations in respect of interest rates; plus
(2)    the consolidated interest expense (but excluding such interest on
Subordinated Shareholder Funding) of such Person and its Subsidiaries which are
Restricted Subsidiaries that was capitalized during such period; plus
(3)    any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Subsidiaries which are Restricted Subsidiaries or is
secured by a Lien on assets of such Person or one of its Subsidiaries which are
Restricted Subsidiaries; plus
(4)    the product of (a) all dividends, whether paid or accrued and whether or
not in cash, on any series of preferred stock of any Restricted Subsidiary,
other than dividends on Equity Interests payable to the Company or a Restricted
Subsidiary, times (b) a fraction, the numerator of which is one and the
denominator of which is one minus
21

--------------------------------------------------------------------------------



the then current combined national, state and local statutory tax rate of such
Person, expressed as a decimal, as estimated in good faith by a responsible
accounting or financial officer of the Issuer.
Notwithstanding any of the foregoing, Fixed Charges shall not include (i) any
payments on any operating leases, (ii) any non-cash interest expense resulting
from the application of Accounting Standards Codification Topic 470-20 ‘‘Debt —
Debt with Conversion Options — Recognition” or (iii) the interest component of
all payments associated with Capital Lease Obligations.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Issue Date. For the
purposes of this Indenture, the term “consolidated” with respect to any Person
shall mean such Person consolidated with its Restricted Subsidiaries, and shall
not include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary will be accounted for as an Investment.
“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business, of all
or any part of any Indebtedness (whether arising by agreements to keep-well, to
take or pay or to maintain financial statement conditions, pledges of assets,
sureties or otherwise).
“Guarantors” means Carnival plc and any Restricted Subsidiary that guarantees
the Notes in accordance with the provisions of this Indenture, and their
respective successors and assigns, until the Note Guarantee of such Person has
been released in accordance with the provisions of this Indenture.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.
“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.
“Immaterial Subsidiary” means any Subsidiary of the Company (a) the assets of
which Subsidiary, taken together with all other Immaterial Subsidiaries as of
such date, constitute less than or equal to 5% of the total assets of the
Company and its Subsidiaries on a consolidated
22

--------------------------------------------------------------------------------



basis, (b) the revenues of which Subsidiary, taken together with all other
Immaterial Subsidiaries as of such date, account for less than or equal to 5% of
the total revenues of the Company and its Subsidiaries on a consolidated basis
and (c) the Consolidated EBITDA of which Subsidiary, taken together with all
other Immaterial Subsidiaries as of such date, accounts for less than 5% of the
Consolidated EBITDA of the Company.
“Indebtedness” means, with respect to any specified Person (excluding accrued
expenses and trade payables), without duplication:
(1)    the principal amount of indebtedness of such Person in respect of
borrowed money;
(2)    the principal amount of obligations of such Person evidenced by bonds,
notes, debentures or similar instruments for which such Person is responsible or
liable;
(3)    reimbursement obligations of such Person in respect of letters of credit,
bankers’ acceptances or similar instruments (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of incurrence), in each case only to the extent that
the underlying obligation in respect of which the instrument was issued would be
treated as Indebtedness;
(4)    Capital Lease Obligations of such Person;
(5)    the principal component of all obligations of such Person to pay the
balance deferred and unpaid of the purchase price of any property or services
due more than one year after such property is acquired or such services are
completed;
(6)    net obligations of such Person under Hedging Obligations (the amount of
any such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time); and
(7)    Attributable Debt of such Person;
if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
The term “Indebtedness” shall not include:
(1)    anything accounted for as an operating lease in accordance with GAAP as
at the Issue Date;
(2)    contingent obligations in the ordinary course of business;
23

--------------------------------------------------------------------------------



(3)    in connection with the purchase by the Company or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing;
(4)    deferred or prepaid revenues;
(5)    purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the applicable
seller;
(6)    any contingent obligations in respect of workers’ compensation claims,
early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage Taxes;
(7)    Subordinated Shareholder Funding; or
(8)    any Capital Stock.
“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.
“Intercreditor Agreements” means the First Lien/Second Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement and any Additional
Intercreditor Agreement.
“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.
“Investment Grade Rating” means Baa3 by Moody’s or BBB- by S&P, or equivalent,
or better.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations, but excluding advances or
extensions of credit to customers or suppliers made in the ordinary course of
business), advances or capital contributions (excluding commission, travel and
similar advances to officers and employees made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as Investments on a balance sheet prepared in accordance with
GAAP. The acquisition by the Company or any Restricted Subsidiary of a Person
that holds an Investment in a third Person will be deemed to be an Investment by
the Company or such Restricted Subsidiary in such third Person in an amount
equal to the Fair Market Value of the Investments held by the acquired Person in
such third Person in an amount determined as provided in the final paragraph of
Section 4.08. Except as otherwise provided in this Indenture, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.
“Issue Date” means July 20, 2020.
24

--------------------------------------------------------------------------------



“Issuer Order” means a written order signed in the name of the Issuer by any
Person authorized by a resolution of the Board of Directors of the Issuer.
“Italian Guarantor” means Costa Crociere S.p.A.
“Junior Obligations” means Indebtedness of the Issuer and the Guarantors that is
secured by Liens on the Collateral ranking junior to the Liens on the Collateral
securing the Pari Passu Obligations.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement or any lease in the
nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.
“Loan-to-Value Ratio” means, as of any date, the ratio of (1) the Consolidated
Total Indebtedness on a pro forma basis that is secured by Liens on any of the
Collateral to (2) the aggregate Net Book Value of all Collateral, with such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio.” At the Issuer’s option, Loan-to-Value Ratio can be calculated either (i)
at the time the Board of Directors of the Issuer approves the action with which
the proceeds of the financing transaction necessitating the calculation of
Loan-to-Value Ratio is to be financed or (ii) at the consummation of the
financing necessitating the calculation of Loan-to-Value Ratio.
“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers or employees of the
Company or any Restricted Subsidiary:
(1)    in respect of travel, entertainment or moving (including tax
equalization) related expenses incurred in the ordinary course of business;
(2)    in respect of moving (including tax equalization) related expenses
incurred in connection with any closing or consolidation of any office; or
(3)    in the ordinary course of business and (in the case of this clause (3))
not exceeding $5.0 million in the aggregate outstanding at any time.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Book Value” means, with respect to any asset or property at any time, the
net book value of such asset or property as reflected on the most recent balance
sheet of the Company at such time, determined on a consolidated basis in
accordance with GAAP.
“Net Proceeds” means with respect to any Asset Sale or Event of Loss, the
aggregate cash proceeds and Cash Equivalents received by the Company or any of
its Restricted Subsidiaries in respect of such Asset Sale or Event of Loss
(including, without limitation, any
25

--------------------------------------------------------------------------------



cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), provided that with respect
to any Asset Sale or Event of Loss, such amount shall be net of the direct costs
relating to such Asset Sale or Event of Loss, including, without limitation,
legal, accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Sale or Event of Loss,
taxes paid or payable as a result of the Asset Sale or Event of Loss, any
charges, payments or expenses incurred in connection with an Asset Sale or Event
of Loss (including, without limitation, (i) any exit or disposal costs, (ii) any
repair, restoration or environmental remediation costs, charges or payments,
(iii) any penalties or fines resulting from such Event of Loss, (iv) any
severance costs resulting from such Event of Loss, (v) any costs related to
salvage, scrapping or related activities and (vii) any fees, settlement payments
or other charges related to any litigation or administrative proceeding
resulting from such Event of Loss) and any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established in accordance with GAAP. To the extent the amounts that must be
netted against any cash proceeds and Cash Equivalents cannot be reasonably
determined by the Issuer with respect to any Asset Sale or Event of Loss, such
cash proceeds and Cash Equivalents shall not be deemed received until such
amounts to be netted are known by the Issuer.
“New Vessel Aggregate Secured Debt Cap” means the sum of each of the New Vessel
Secured Debt Caps (with such New Vessel Aggregate Secured Debt Cap to be
expressed as the sum of the euro and U.S. dollar denominations of the New Vessel
Secured Debt Caps reflected in the New Vessel Aggregate Secured Debt Cap).
“New Vessel Financing” means any financing arrangement (including but not
limited to a sale and leaseback transaction or bareboat charter or lease or an
arrangement whereby a Vessel under construction is pledged as collateral to
secure the indebtedness of a shipbuilder), entered into by the Company or a
Restricted Subsidiary for the purpose of financing or refinancing all or any
part of the purchase price, cost of design or construction of a Vessel or
Vessels or the acquisition of Capital Stock of entities owning or to own
Vessels.
“New Vessel Secured Debt Cap” means, in respect of a New Vessel Financing, no
more than 80% of the contract price for the acquisition, plus, as applicable,
additional costs permitted to be financed under related export credit financing,
and any other Ready for Sea Cost of the related Vessel (and 100% of any related
export credit insurance premium), expressed in euros or U.S. dollars, as the
case may be, being financed by such New Vessel Financing.
“Note Documents” means the Notes, any additional Notes, the Note Guarantees,
this Indenture, the Security Documents, the Intercreditor Agreements and any
other agreements, documents or instruments related to any of the foregoing, as
they may be amended, restated, modified, renewed, supplemented, refunded,
replaced or refinanced, from time to time.
“Note Guarantee” means the Guarantee by each Guarantor of the Issuer’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.
26

--------------------------------------------------------------------------------



“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.
“Offering Memorandum” means the final offering memorandum in respect of the
Original Notes dated July 15, 2020.
“Officer” means, with respect to any Person, the Chairman or Vice Chairman of
the Board of Directors, the President, an Executive Vice President, a Vice
President, the Treasurer, an Assistant Treasurer, the Controller, an Assistant
Controller, the Secretary, an Assistant Secretary, or any individual designated
by the Board of Directors of such Person.
“Officer’s Certificate” means a certificate signed on behalf of the Issuer by an
Officer.
“Opinion of Counsel” means a written opinion from legal counsel, subject to
customary exceptions and qualifications. The counsel may be an employee of or
counsel to the Issuer.
“Other Pari Passu Documents” means the documents governing any Other Pari Passu
Obligations, as such documents are in effect from time to time.
“Other Pari Passu Obligations” means all Obligations with respect to any
Indebtedness of the Issuer and the Guarantors (other than the Note Obligations)
that is equally and ratably secured on a second-priority basis by the Collateral
with the Notes, and is permitted to be incurred and so secured under the Pari
Passu Documents and the Intercreditor Agreements.
“Parent Company” means each of the Issuer and Carnival plc.
“Parent Entity” means any Person of which the Issuer or Carnival plc, as
applicable, is a Subsidiary (including any Person of which the Issuer or
Carnival plc, as applicable, becomes a Subsidiary after the Issue Date in
compliance with this Indenture) and any holding company established by one or
more Permitted Holders for purposes of holding its investment in any Parent
Entity.
“Pari Passu Documents” means the Note Documents and any documents governing
additional Pari Passu Obligations.
“Pari Passu Obligations” means (i) the Note Obligations and (ii) the Other Pari
Passu Obligations.
“Permitted Business” means (a) in respect of the Company and its Restricted
Subsidiaries, any businesses, services or activities engaged in by the Company
or any of the Restricted Subsidiaries on the Issue Date and (b) any businesses,
services and activities engaged in by the Company or any of the Restricted
Subsidiaries that are related, complementary, incidental, ancillary or similar
to any of the foregoing or are extensions or developments of any thereof.
“Permitted Collateral Liens” means:
27

--------------------------------------------------------------------------------



(A)    Liens on the Collateral described in one or more of clauses (1), (3),
(6), (7), (8), (9), (12), (14), (15), (19), (20), (26), (27) (as to operating
leases) and (30) (but to the extent related to the foregoing clauses) of the
definition of “Permitted Liens”;
(B)    Liens on the Collateral described in one or more of clauses (2), (5),
(10), (11), (13), (17), (18), (22), (24), (27) (as to Capital Lease
Obligations), (29) and (30) (but to the extent related to the foregoing clauses)
of the definition of “Permitted Liens”;
(C)    Liens on the Collateral securing Indebtedness incurred under Section
4.06(a); and
(D)    Liens on Collateral securing Permitted Refinancing Indebtedness in
respect of any Indebtedness secured pursuant to the foregoing clauses (B), (C)
and clause (E); and
(E)    Liens on the Collateral to secure Indebtedness of the Company or a
Restricted Subsidiary that is permitted to be incurred under Section 4.06(b);
provided that, in the case of Liens incurred pursuant to any of clauses (B),
(C), (D) (other than Liens Securing Permitted Refinancing Indebtedness in
respect of Indebtedness incurred under clause (1)(ii), (1)(iii), (1)(iv) or
(1)(v) of the definition of “Permitted Debt”) or (E), after giving pro forma
effect to such incurrence and the use of proceeds thereof, (i) if the Permitted
Collateral Liens secure Senior-Priority Obligations, the Loan-to-Value Ratio
does not exceed 25% or (ii) if the Permitted Collateral Liens secure Pari Passu
Obligations, the Loan-to-Value Ratio does not exceed 33%.
“Permitted Holders” means (i) each of Marilyn B. Arison, Micky Arison, Shari
Arison, Michael Arison or their spouses, the children or lineal descendants of
Marilyn B. Arison, Micky Arison, Shari Arison, Michael Arison or their spouses,
any trust established for the benefit of (or any charitable trust or non-profit
entity established by) any Arison family member mentioned in this clause (i), or
any trustee, protector or similar person of such trust or non-profit entity or
any “person” (as such term is used in Section 13(d) or 14(d) of the Exchange
Act), directly or indirectly, controlling, controlled by or under common control
with any Permitted Holder mentioned in this clause (i), and (ii) any “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act)
the members of which include any of the Permitted Holders specified in clause
(i) above, and that (directly or indirectly) hold or acquire beneficial
ownership of capital stock of the Issuer and/or Carnival plc (a “Permitted
Holder Group”); provided that in the case of this clause (ii), the Permitted
Holders specified in clause (i) collectively, directly or indirectly,
beneficially own more than 50% on a fully diluted basis of the capital stock of
the Issuer and Carnival plc held by such Permitted Holder Group. Any one or more
persons or group whose acquisition of beneficial ownership constitutes a Change
of Control in respect of which a Change of Control Offer is made in accordance
with the requirements of this Indenture will thereafter, together with its (or
their) affiliates, constitute an additional Permitted Holder or Permitted
Holders, as applicable.
“Permitted Investments” means:
28

--------------------------------------------------------------------------------



    (1)    any Investment in a Restricted Subsidiary;
(2)    any Investment in cash in U.S. dollars, euros, Swiss francs, U.K. pounds
sterling or Australian dollars, and Cash Equivalents;
(3)    any Investment by the Company or any Restricted Subsidiary in a Person,
if as a result of such Investment:
(a)    such Person becomes a Restricted Subsidiary; or
(b)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary;
(4)    any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.09
or any other disposition of assets not constituting an Asset Sale;
(5)    any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;
(6)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;
(7)    Investments in receivables owing to the Company or any Restricted
Subsidiary created or acquired in the ordinary course of business;
(8)    Investments represented by Hedging Obligations, which obligations are
permitted to be incurred under Section 4.06(b)(9);
(9)    repurchases of the Notes, the 2023 Secured Notes or loans under the Term
Loan Credit Facility;
(10)    any Guarantee of Indebtedness permitted to be incurred under
Section 4.06 other than a guarantee of Indebtedness of an Affiliate of the
Company that is not a Restricted Subsidiary;
(11)    any Investment existing on, or made pursuant to binding commitments
existing on, the Issue Date and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the Issue Date; provided that the amount of any
such Investment may be increased (a) as required by the terms of such Investment
as in existence on the Issue Date or (b) as otherwise permitted under this
Indenture;
29

--------------------------------------------------------------------------------



(12)    Investments acquired after the Issue Date as a result of the acquisition
by the Company or any Restricted Subsidiary of another Person, including by way
of a merger, amalgamation or consolidation with or into the Company or any of
its Restricted Subsidiaries in a transaction that is not prohibited by Article
Five after the Issue Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(13)    Management Advances;
(14)    Investments consisting of the licensing and contribution of intellectual
property rights pursuant to joint marketing arrangements with other Persons in
the ordinary course of business;
(15)    Investments consisting of, or to finance the acquisition, purchase,
charter or leasing or the construction, installation or the making of any
improvement with respect to any asset (including Vessels) or purchases and
acquisitions of inventory, supplies, materials, services or equipment or
purchases of contract rights, licenses or leases of intellectual property rights
(including prepaid expenses and advances to suppliers), in each case, in the
ordinary course of business (including, for the avoidance of doubt any deposits
made to secure the acquisition, purchase or construction of, or any options to
acquire, any vessel);
(16)    other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (16) that are at the time outstanding not to exceed
the greater of $300.0 million and 0.8% of Total Tangible Assets of the Company;
provided that if an Investment is made pursuant to this clause in a Person that
is not a Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary or is subsequently designated a Restricted Subsidiary pursuant to
Section 4.17, such Investment, if applicable, shall thereafter be deemed to have
been made pursuant to clause (1) or (3) of the definition of “Permitted
Investments” and not this clause;
(17)    Investments in joint ventures or other Persons having an aggregate Fair
Market Value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other investments made pursuant to this clause (17) that are at the time
outstanding, not to exceed the greater of $300.0 million and 0.8% of Total
Tangible Assets of the Company; provided that if an Investment is made pursuant
to this clause in a Person that is not a Restricted Subsidiary and such Person
subsequently becomes a Restricted Subsidiary or is subsequently designated a
Restricted Subsidiary pursuant to Section 4.17, such Investment, if applicable,
shall thereafter be deemed to have been made pursuant to clause (1) or (3) of
the definition of “Permitted Investments” and not this clause;
30

--------------------------------------------------------------------------------



(18)    additional Investments in joint ventures in which the Company or any of
its Restricted Subsidiaries holds an Investment existing on the Issue Date,
provided such Investments are made in the ordinary course of business;
(19)    additional Investments in additional joint ventures, provided the Equity
Interests held by the Company or any of its Restricted Subsidiaries in such
joint ventures are pledged as Collateral; and
(20)     Loans and advances (and similar Investments) in the ordinary course of
business to employees, other than executive officers and directors of the
Company in an aggregate amount outstanding at any one time not to exceed $100.0
million.
“Permitted Jurisdictions” means (i) any state of the United States of America,
the District of Columbia or any territory of the United States of America,
(ii) Panama, (iii) Bermuda, (iv) the Commonwealth of The Bahamas, (v) the Isle
of Man, (vi) the Marshall Islands, (vii) Malta, (vii) the United Kingdom, (viii)
Curaçao, (ix) Liberia, (x) Barbados, (xi) Singapore, (xii) Hong Kong, (xiii) the
People's Republic of China, (xiv) the Commonwealth of Australia and (xv) any
member state of the European Economic Area as of the Issue Date and any states
that may accede to the European Economic Area following the Issue Date.
“Permitted Liens” means:
(1)    Liens in favor of the Company or any of the Subsidiary Guarantors;
(2)    Liens on property (including Capital Stock) of a Person existing at the
time such Person becomes a Restricted Subsidiary or is merged with or into or
consolidated with the Company or any Restricted Subsidiary; provided that such
Liens were in existence prior to the contemplation of such Person becoming a
Restricted Subsidiary or such merger or consolidation, were not incurred in
contemplation thereof and do not extend to any assets other than those of the
Person (or the Capital Stock of such Person) that becomes a Restricted
Subsidiary or is merged with or into or consolidated with the Company or any
Restricted Subsidiary;
(3)    Liens to secure the performance of statutory obligations, insurance,
surety, bid, performance, travel or appeal bonds, workers compensation
obligations, performance bonds or other obligations of a like nature incurred in
the ordinary course of business (including Liens to secure letters of credit or
similar instruments issued to assure payment of such obligations or for the
protection of customer deposits or credit card payments);
(4)    Liens on any property or assets of the Company or any Restricted
Subsidiary for the purpose of securing Capital Lease Obligations, purchase money
obligations, mortgage financings or other Indebtedness, in each case, incurred
pursuant to Section 4.06(b)(4) in connection with the financing of all or any
part of the purchase price, lease expense, rental payments or cost of design,
construction, installation, repair, replacement or improvement of property,
plant or equipment or other assets (including Capital Stock) used in the
business of the Company or any of its Restricted Subsidiaries;
31

--------------------------------------------------------------------------------



provided that any such Lien may not extend to any assets or property owned by
the Company or any of its Restricted Subsidiaries at the time the Lien is
incurred other than (i) the assets (including Vessels) and property acquired,
improved, constructed, leased or financed and improvements, accessions,
proceeds, products, dividends and distributions in respect thereof (provided
that to the extent any such Capital Lease Obligations, purchase money
obligations, mortgage financings or other Indebtedness relate to multiple assets
or properties, then all such assets and properties may secure any such Capital
Lease Obligations, purchase money obligations, mortgage financings or other
Indebtedness) and (ii) to the extent such Lien secures financing in connection
with the purchase of a Vessel, Related Vessel Property; provided further that
any such assets or property subject to such Lien do not constitute Collateral;
(5)    Liens existing on the Issue Date;
(6)    Liens for taxes, assessments or governmental charges or claims that (x)
are not yet due and payable or (y) are being contested in good faith by
appropriate proceedings that have the effect of preventing the forfeiture or
sale of the property subject to any such Lien and for which adequate reserves
are being maintained to the extent required by GAAP;
(7)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the Company or any Restricted Subsidiary shall
have set aside on its books reserves in accordance with GAAP; and with respect
to Vessels: (i) Liens fully covered (in excess of customary deductibles) by
valid policies of insurance and (ii) Liens for general average and salvage,
including contract salvage; or Liens arising solely by virtue of any statutory
or common law provisions relating to attorney’s liens or bankers’ liens, rights
of set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a creditor depositary institution;
(8)    survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;
(9)    Liens created for the benefit of (and to secure) the Notes (or the Note
Guarantees) issued on the Issue Date;
(10)    Liens securing Indebtedness under Hedging Obligations, which obligations
are permitted to be incurred under Section 4.06(b)(9);
32

--------------------------------------------------------------------------------



(11)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;
(12)    Liens arising out of judgments or awards not constituting an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(13)    Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;
(14)    Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(15)    Leases, licenses, subleases and sublicenses of assets in the ordinary
course of business and Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of assets entered into in the
ordinary course of business;
(16)    [Reserved];
(17)    (i) mortgages, liens, security interests, restrictions, encumbrances or
any other matters of record that have been placed by any developer, landlord or
other third party on property over which the Company or any Restricted
Subsidiary has easement rights or on any real property leased by the Company or
any Restricted Subsidiary and subordination or similar agreements relating
thereto and (ii) any condemnation or eminent domain proceedings or compulsory
purchase order affecting real property;
(18)    Liens securing or arising by reason of any netting or set-off
arrangement entered into in the ordinary course of banking or other trading
activities;
(19)    Liens on Unearned Customer Deposits (i) in favor of payment processors
pursuant to agreements therewith consistent with industry practice or (ii) in
favor of customers;
(20)    pledges of goods, the related documents of title and/or other related
documents arising or created in the ordinary course of the Company or any
Restricted Subsidiary’s business or operations as Liens only for Indebtedness to
a bank or financial institution directly relating to the goods or documents on
or over which the pledge exists;
(21)    Liens over cash paid into an escrow account pursuant to any purchase
price retention arrangement as part of any permitted disposal by the Company or
a Restricted Subsidiary on condition that the cash paid into such escrow account
in relation to a disposal does not represent more than 15.0% of the net proceeds
of such disposal;
33

--------------------------------------------------------------------------------



(22)    Liens incurred in the ordinary course of business of the Company or any
Restricted Subsidiary arising from Vessel chartering, dry-docking, maintenance,
repair, refurbishment, the furnishing of supplies and bunkers to Vessels or
masters’, officers’ or crews’ wages and maritime Liens, in the case of each of
the foregoing, which were not incurred or created to secure the payment of
Indebtedness;
(23)    Liens securing an aggregate principal amount of Indebtedness not to
exceed the aggregate amount of Indebtedness permitted to be incurred pursuant to
Section 4.06(b)(5); provided that such Lien extends only to (i) the assets
(including Vessels), purchase price or cost of design, construction,
installation or improvement of which is financed or refinanced thereby and any
improvements, accessions, proceeds, products, dividends and distributions in
respect thereof, (ii) any Related Vessel Property or (iii) the Capital Stock of
a Vessel Holding Issuer;
(24)    Liens created on any asset of the Company or a Restricted Subsidiary
established to hold assets of any stock option plan or any other management or
employee benefit or incentive plan or unit trust of the Company or a Restricted
Subsidiary securing any loan to finance the acquisition of such assets;
(25)    Liens incurred by the Company or any Restricted Subsidiary with respect
to obligations that do not exceed the greater of $300.0 million and 0.8% of
Total Tangible Assets at any one time outstanding;
(26)    Liens arising from financing statement filings (or similar filings in
any applicable jurisdiction) regarding operating leases entered into by the
Company and its Restricted Subsidiaries in the ordinary course of business;
(27)    any interest or title of a lessor under any Capital Lease Obligation or
an operating lease;
(28)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(29)    Liens on Vessels under construction securing Indebtedness of shipyard
owners and operators; and
(30)    any extension, renewal, refinancing or replacement, in whole or in part,
of any Lien described in the foregoing clauses (1) through (29) (but excluding
clause (25)); provided that (x) any such Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds, products or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced and (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of the outstanding
principal amount or, if greater, committed amount of such Indebtedness at the
time the original Lien became a Permitted Lien under this Indenture and an
amount necessary to pay any fees and expenses, including premiums, related to
such extension, renewal, refinancing or replacement.
34

--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” means any Indebtedness incurred by the
Company or any of its Restricted Subsidiaries, any Disqualified Stock issued by
the Company or any of its Restricted Subsidiaries and any preferred stock issued
by any Restricted Subsidiary, in each case, in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, exchange, defease or
discharge other Indebtedness of the Company or any of its Restricted
Subsidiaries (other than intercompany Indebtedness), including Permitted
Refinancing Indebtedness; provided that:
(1)    the aggregate principal amount (or accreted value, if applicable, or if
issued with original issue discount, aggregate issue price, or, if greater,
committed amount (only to the extent the committed amount could have been
incurred on the date of initial incurrence)) of such new Indebtedness, the
liquidation preference of such new Disqualified Stock or the amount of such new
preferred stock does not exceed the principal amount (or accreted value, if
applicable, or if issued with original issue discount, aggregate issue price or,
if greater, committed amount (only to the extent the committed amount could have
been incurred on the date of initial incurrence)) of the Indebtedness, the
liquidation preference of the Disqualified Stock or the amount of the preferred
stock (plus in each case the amount of accrued and unpaid interest or dividends
on and the amount of all fees and expenses, including premiums, incurred in
connection with the incurrence or issuance of, such Indebtedness, Disqualified
Stock or preferred stock), renewed, refunded, refinanced, replaced, exchanged,
defeased or discharged;
(2)    such Permitted Refinancing Indebtedness has (a) a final maturity date
that is either (i) no earlier than the final maturity date of the Indebtedness
being renewed, refunded, refinanced, replaced, exchanged, defeased or discharged
or (ii) after the final maturity date of the Notes and (b) has a Weighted
Average Life to Maturity that is equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged;
(3)    if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes or the
Note Guarantees, as the case may be, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Notes or the Note Guarantees, as the
case may be, on terms at least as favorable to the holders of Notes or the Note
Guarantees, as the case may be, as those contained in the documentation
governing the Indebtedness being renewed, refunded, refinanced, replaced,
exchanged, defeased or discharged; and
(4)    if such Indebtedness is incurred either by the Company (if the Company
was the obligor on the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged) or by the Restricted Subsidiary that was the
obligor on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged, such Indebtedness is guaranteed only by Persons who were
obligors on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged.
35

--------------------------------------------------------------------------------



“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Productive Asset Lease” means any lease or charter of one or more Vessels
(other than leases or charters required to be classified and accounted for as
capital leases under GAAP).
“QIB” means a “Qualified Institutional Buyer” as defined in Rule 144A.
“Rating Agencies” means each of Moody’s and S&P, or any of their respective
successors or any national rating agency substituted for either of them as
selected by Carnival plc.
“Rating Downgrade” means, in respect of any Change of Control, that the Notes
are, within the Change of Control Period in respect of such Change of Control,
downgraded by both of the Rating Agencies to a non- Investment Grade Rating
(being Ba1/BB+, or equivalent, or lower) and are not, within such Change of
Control Period subsequently upgraded to an Investment Grade Rating by both of
the Rating Agencies; provided, however, that a Rating Downgrade otherwise
arising by virtue of a particular reduction in rating will not be deemed to have
occurred in respect of a particular Change of Control (and thus will not be
deemed a Rating Downgrade for purposes of the definition of Change of Control
Triggering Event) if the Rating Agencies making the reduction in rating to which
this definition would otherwise apply do not announce or confirm to us in
writing at our request that the reduction was the result, in whole or in part,
of any event or circumstance comprised of or arising as a result of, or in
respect of, the applicable Change of Control (whether or not the applicable
Change of Control has occurred at the time of the Rating Downgrade).
“Ready for Sea Cost” means with respect to a Vessel to be acquired, constructed
or leased (pursuant to a Capital Lease Obligation) by the Company or any
Restricted Subsidiary, the aggregate amount of all expenditures incurred to
acquire or construct and bring such Vessel to the condition and location
necessary for its intended use, including any and all inspections, appraisals,
repairs, modifications, additions, permits and licenses in connection with such
acquisition or lease, which would be classified as “property, plant and
equipment” in accordance with GAAP and any assets relating to such Vessel.
“Record Date,” for the interest payable on any Interest Payment Date, means (i)
in the case of the USD Notes, the January 15 and July 15 (in each case, whether
or not a Business Day) preceding such Interest Payment Date and (ii) in the case
of the Euro Notes, (a) the immediately preceding business day of Euroclear and
Clearstream for so long as the Euro Notes are represented by Global Notes or (b)
the January 15 and July 15 (in each case, whether or not a Business Day)
preceding such Interest Payment Date if the Euro Notes are not represented by
Global Notes.
“Redemption Date” means, when used with respect to any Note to be redeemed, in
whole or in part, the date fixed for such redemption by or pursuant to this
Indenture.
36

--------------------------------------------------------------------------------



“Redemption Price” means, when used with respect to any Note to be redeemed, the
price at which it is to be redeemed pursuant to this Indenture.
“Regulation S” means Regulation S under the U.S. Securities Act (including any
successor regulation thereto), as it may be amended from time to time.
“Related Vessel Property” means, with respect to any Vessel (i) any insurance
policies on such Vessel, (ii) any requisition compensation payable in respect of
any compulsory acquisition thereof, (iii) any earnings derived from the use or
operation thereof and/or any earnings account with respect to such earnings, and
(iv) any charters, operating leases, licenses and related agreements entered
into in respect of the Vessel and any security or guarantee in respect of the
relevant charterer’s or lessee’s obligations under any relevant charter,
operating lease, license or related agreement, (v) any cash collateral account
established with respect to such Vessel pursuant to the financing arrangements
with respect thereto, (vi) any inter-company loan or facility agreements
relating to the financing of the acquisition of, and/or the leasing arrangements
(pursuant to Capital Lease Obligations) with respect to, such Vessel, (vii) any
building or conversion contracts relating to such Vessel and any security or
guarantee in respect of the builder’s obligations under such contracts, (viii)
any interest rate swap, foreign currency hedge, exchange or similar agreement
incurred in connection with the financing of such Vessel and required to be
assigned by the lender and (ix) any security interest in, or agreement or
assignment relating to, any of the foregoing or any mortgage in respect of such
Vessel.
“Relevant Announcement Date” means, in respect of any Change of Control, the
date which is the earlier of (A) the date of the first public announcement of
such Change of Control and (B) the date of the earliest Relevant Potential
Change of Control Announcement, if any, in respect of such Change of Control.
“Relevant Potential Change of Control Announcement” means, in respect of any
Change of Control, any public announcement or statement by the Issuer or
Carnival plc or any actual or potential bidder or any advisor acting on behalf
of any actual or potential bidder of any action or actions which could give rise
to such Change of Control, provided that within 180 days following such
announcement or statement such Change of Control shall have occurred.
“Replacement Assets” means (1) assets not classified as current assets under
GAAP that will be used or useful in a Permitted Business or (2) substantially
all the assets of a Permitted Business or a majority of the Voting Stock of any
Person engaged in a Permitted Business that will become on the date of
acquisition thereof a Restricted Subsidiary.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.
“Rule 144” means Rule 144 under the U.S. Securities Act (including any successor
regulation thereto), as it may be amended from time to time.
37

--------------------------------------------------------------------------------



“Rule 144A” means Rule 144A under the U.S. Securities Act (including any
successor regulation thereto), as it may be amended from time to time.
“S&P” means Standard & Poor’s Ratings Group.
“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement dated as of the Issue Date, by and among, inter alios, the Issuer, the
Guarantors, the Security Agent, and the other parties named therein or joined
thereto from time to time, as amended, restated or otherwise modified or varied
from time to time.
“Security Agent” means U.S. Bank National Association acting as Pari Passu
Collateral Agent pursuant to and as defined in the Second Lien Intercreditor
Agreement or such successor collateral agent or any delegate thereof as may be
appointed thereunder.
“Security Documents” means the security agreements, pledge agreements, charge
agreements, collateral assignments and any other instrument and document
executed and delivered pursuant to this Indenture or otherwise or any of the
foregoing, as the same may be amended, supplemented or otherwise modified from
time to time, creating the security interests in the Collateral as contemplated
by this Indenture.
“Senior-Priority Documents” means the documents governing the Senior-Priority
Obligations, as such documents are in effect from time to time.
“Senior-Priority Obligations” means Indebtedness and related Obligations of the
Issuer and the Guarantors that are secured by Liens ranking senior in priority
to those securing the Pari Passu Obligations, including (i) Indebtedness and
related Obligations under (1) the EIB Facility, (2) the Existing Secured Notes
and (3) the Existing Term Loan Facility and (ii) other Indebtedness and related
Obligations permitted the Note Documents to be incurred and be secured by Liens
ranking senior in priority to those securing the Pari Passu Obligations.
“Series” means each of the USD Notes and the Euro Notes, each as a separate
series.
“Significant Subsidiary” means, at the date of determination, any Restricted
Subsidiary that together with its Subsidiaries which are Restricted Subsidiaries
(i) for the most recent fiscal year, accounted for more than 10% of the
consolidated revenues of the Company or (ii) as of the end of the most recent
fiscal year, was the owner of more than 10% of the consolidated assets of the
Company.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Issue Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Subordinated Shareholder Funding” means, collectively, any funds provided to
the Company by any Parent Entity, any Affiliate of any Parent Entity or any
Permitted Holder in
38

--------------------------------------------------------------------------------



exchange for or pursuant to any security, instrument or agreement other than
Capital Stock, in each case issued to and held by the foregoing Persons,
together with any such security, instrument or agreement and any other security
or instrument other than Capital Stock issued in payment of any obligation under
any Subordinated Shareholder Funding; provided, however, that such Subordinated
Shareholder Funding:
(1)    does not mature or require any amortization, redemption or other
repayment of principal or any sinking fund payment prior to the first
anniversary of the maturity of the Notes (other than through conversion or
exchange of such funding into Capital Stock (other than Disqualified Stock) of
the Company or any funding meeting the requirements of this definition);
(2)    does not require, prior to the first anniversary of the maturity of the
Notes, payment of cash interest, cash withholding amounts or other cash gross
ups, or any similar cash amounts;
(3)    contains no change of control or similar provisions and does not
accelerate and has no right to declare a default or event of default or take any
enforcement action or otherwise require any cash payment, in each case, prior to
the first anniversary of the maturity of the Notes;
(4)    does not provide for or require any security interest or encumbrance over
any asset of the Company or any of its Subsidiaries; and
(5)    pursuant to the Intercreditor Agreements or another intercreditor
agreement is fully subordinated and junior in right of payment to the Notes
pursuant to subordination, payment blockage and enforcement limitation terms
which are customary in all material respects for similar funding.
“Subsidiary” means, with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership or limited liability company of which (a) more than 50%
of the capital accounts, distribution rights, total equity and voting interests
or general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
39

--------------------------------------------------------------------------------



“Subsidiary Guarantor” means each subsidiary of the Company that has provided a
Note Guarantee.
“Supplemental Indenture” means a supplemental indenture to this Indenture
substantially in the form of Exhibit D attached hereto.
“Tax” or “Taxes” means any tax, duty, levy, impost, assessment or other
governmental charge (including penalties, interest and additions to tax related
thereto, and, for the avoidance of doubt, including any withholding or deduction
for or on account of Tax).
“Total Assets” means the total assets of the Company and its Subsidiaries that
are Restricted Subsidiaries, as shown on the most recent balance sheet of the
Company, determined on a consolidated basis in accordance with GAAP, calculated
after giving effect to pro forma adjustments as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio.”
“Total Tangible Assets” means the Total Assets excluding consolidated intangible
assets, calculated after giving effect to pro forma adjustments as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio.”
“Transactions” means the offering of Notes, the offering of the 2023 Secured
Notes, the Existing Term Loan Facility, and the use of proceeds therefrom.
“Trust Officer” means any officer within the agency and corporate trust group,
division or section of the Trustee (however named, or any successor group of the
Trustee) and also means, with respect to any particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.
“TTA Test Debt Agreements” means [***].
“TTA Test Reduction Obligations” means (i) the Note Obligations and (ii) any
other Indebtedness and related Obligations of the Company or any of their
respective Subsidiaries that are secured by Liens on the Collateral and subject
to reduction provisions that are comparable to those contained in Section 11.05.
For the avoidance of doubt, the Obligations with respect to the Existing Secured
Notes and the EIB Facility shall not constitute TTA Test Reduction Obligations.
“Unearned Customer Deposits” means amounts paid to the Company or any of its
Subsidiaries representing customer deposits for unsailed bookings (whether paid
directly by the customer or by a credit card company).
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Issuer as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors but only to the extent that such
Subsidiary:
(1)    except as permitted by Section 4.10, is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary
40

--------------------------------------------------------------------------------



unless the terms of any such agreement, contract, arrangement or understanding
are, taken as a whole, no less favorable to the Company or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Company; and
(2)    is a Person with respect to which neither the Company nor any Restricted
Subsidiary has any direct or indirect obligation (a) to subscribe for additional
Equity Interests or (b) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results.
“U.S. dollar” or “$” means the lawful currency of the United States of America.
“U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated by the
Commission thereunder.
“U.S. Government Securities” means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States pledges its full faith and credit.
“U.S. Securities Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated by the Commission
thereunder.
“USD Notes” means the 10.500% Second-Priority Senior Secured Notes due 2026.
“Vessel” means a passenger cruise vessel which is owned by and registered (or to
be owned by and registered) in the name of the Company or any of its Restricted
Subsidiaries or operated or to be operated by the Company or any of its
Restricted Subsidiaries, in each case together with all related spares,
equipment and any additions or improvements.
“Vessel Holding Issuer” means a Subsidiary of the Company, the assets of which
consist solely of one or more Vessels and the corresponding Related Vessel
Property and whose activities are limited to the ownership of such Vessels and
Related Vessel Property and any other asset reasonably related to or resulting
from the acquisition, purchase, charter, leasing, rental, construction,
ownership, operation, improvement, expansion and maintenance of such Vessel, the
leasing of such Vessels and any activities reasonably incidental to the
foregoing.
“Vessels Reserved for Disposition” means Amsterdam; Rotterdam; Veendam; Maasdam;
Pacific Aria; Pacific Dawn; Costa Mediterranea; Costa Atlantica; Costa
neoRomantica; Oceana; Carnival Fantasy; and Carnival Inspiration.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
41

--------------------------------------------------------------------------------



(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amounts of such Indebtedness.
SECTION 1.02    Other Definitions.

TermSection“Additional Amounts”4.12(a)“Additional Intercreditor
Agreement”4.13(a)“Additional Notes”Recitals“Affiliate
Transaction”4.10(a)“Agents”2.03“Applicable Procedures”2.06(b)(ii)“Asset Sale
Offer”4.09(c)“Authorized Agent”12.08“Change in Tax Law”3.08(b)“Change of Control
Offer”4.11(a)“Change of Control Purchase Date”4.11(a)“Change of Control Purchase
Price”4.11(a)“Covenant Defeasance”8.03“Deemed Date”4.06(e)“Defaulted
Interest”2.12“Event of Default”6.01(a)“Excess
Proceeds”.4.09(c)“Exchange”4.11(a)“Global Notes”2.01(c)“Increased
Amount”4.07(b)“incur”4.06(a)“Issuer”Preamble“Judgment Currency”12.14“Legal
Defeasance”8.02“New Secured Debt”4.25(a)“Notes”Recitals“Notes
Offer”4.09(b)(1)“Obligations”10.01(a)“Operative Reduction Event”11.05“Original
Notes”Recitals“Other Secured Debt”4.26(a)

42

--------------------------------------------------------------------------------




“Participants”2.01(c)“Paying Agent”2.03“Permitted Debt”4.06(b)“Permitted
Payments”4.08(b)“Principal Paying Agent”2.03“Reduction
Event”4.25(b)“Registrar”2.03“Regulation S Global Note”2.01(b)“Required
Currency”12.14“Restricted Global Note”2.01(b)“Restricted
Payments”4.08(a)(D)“Security Register”2.03“Supplemental Security
Agent”7.08(b)“Supplemental Security Agents”7.08(b)“Tax Group”4.08(b)(10)“Tax
Jurisdiction”4.12(a)“Tax Redemption Date”3.08“TIA”1.03(ix)“Transfer
Agent”2.03“Trustee”Preamble



SECTION 1.03    Rules of Construction. Unless the context otherwise requires:
(i)    a term has the meaning assigned to it;
(ii)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
(iii)    “or” is not exclusive;
(iv)    “including” or “include” means including or include without limitation;
(v)    words in the singular include the plural and words in the plural include
the singular;
(vi)    unsecured or unguaranteed Indebtedness shall not be deemed to be
subordinate or junior to secured or guaranteed Indebtedness merely by virtue of
its nature as unsecured or unguaranteed Indebtedness;
(vii)    any Indebtedness secured by a Lien ranking junior to any of the Liens
securing other Indebtedness shall not be deemed to be subordinate or junior to
such other Indebtedness by virtue of the ranking of such Liens;
43

--------------------------------------------------------------------------------



(viii)    the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section, clause or other subdivision;
(ix)    the Trust Indenture Act of 1939, as amended (the “TIA”), shall not apply
to this Indenture or the other Note Documents or any documents or instruments
related thereto, and no terms used in any of the foregoing shall have meanings
given to them by the TIA; and
(x)    where a notification or designation is to be made by the “Company,” under
this Indenture, such notification or designation may be made either by Carnival
or Carnival plc.


ARTICLE TWO
THE NOTES
SECTION 2.01    The Notes.
(a)    Form and Dating. The Notes and the Trustee’s (or the authenticating
agent’s) certificate of authentication shall be substantially in the form of
Exhibit A attached hereto with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture. The Notes may have notations, legends or endorsements required by
law, the rules of any securities exchange agreements to which the Issuer is
subject, if any, or usage; provided that any such notation, legend or
endorsement is in form reasonably acceptable to the Issuer. The Issuer shall
approve the form of the Notes. Each Note shall be dated the date of its
authentication. The terms and provisions contained in the form of the Notes
shall constitute and are hereby expressly made a part of this Indenture. The
Notes shall be issued only in registered form without coupons. USD Notes and
Euro Notes may be issued under this Indenture, and Notes of each Series shall be
issued in the Applicable Denominations for such Series.
(b)    Global Notes. Notes offered and sold to QIBs in reliance on Rule 144A
shall be issued initially in the form of one or more Global Notes substantially
in the form of Exhibit A attached hereto, with such applicable legends as are
provided in Exhibit A attached hereto, except as otherwise permitted herein
(each, a “Restricted Global Note”), which shall be deposited on behalf of the
purchasers of the Notes represented thereby with (a) in the case of the USD
Notes, a custodian for DTC, and registered in the name of DTC or its nominee and
(b) in the case of the Euro Notes, a common depositary of Euroclear and
Clearstream and registered in the name of the nominee of the common depositary
for the accounts of Euroclear and Clearstream, in each case duly executed by the
Issuer and authenticated by the Trustee (or its authenticating agent in
accordance with Section 2.02) as hereinafter provided. The aggregate principal
amount of each Restricted Global Note may from time to time be increased or
decreased by adjustments made by the Registrar on Schedule A to such Restricted
Global Note and recorded in the Security Register, as hereinafter provided.
44

--------------------------------------------------------------------------------



Notes offered and sold in reliance on Regulation S shall be issued initially in
the form of one or more Global Notes substantially in the form of Exhibit A
attached hereto, with such applicable legends as are provided in Exhibit A
attached hereto, except as otherwise permitted herein (each, a “Regulation S
Global Note”), which shall be deposited on behalf of the purchasers of the Notes
represented thereby with (a) in the case of the USD Notes, a custodian for DTC,
and registered in the name of DTC or its nominee and (b) in the case of the Euro
Notes, a common depositary of Euroclear and Clearstream and registered in the
name of the nominee of the common depositary for the accounts of Euroclear and
Clearstream, in each case duly executed by the Issuer and authenticated by the
Trustee (or its authenticating agent in accordance with Section 2.02) as
hereinafter provided. The aggregate principal amount of each Regulation S Global
Note may from time to time be increased or decreased by adjustments made by the
Registrar on Schedule A to such Regulation S Global Note and recorded in the
Security Register, as hereinafter provided.
(c)    Book-Entry Provisions. This Section 2.01(c) shall apply to the Regulation
S Global Notes and the Restricted Global Notes (together, the “Global Notes”)
deposited with or on behalf of a Clearing System.
Members of, or participants and account holders in, DTC (including Euroclear and
Clearstream), Euroclear and Clearstream (“Participants”) shall have no rights
under this Indenture with respect to any Global Note held on their behalf by a
Clearing System or by the Trustee or any custodian or common depositary of a
Clearing System or under such Global Note, and the relevant Clearing System or
its nominees may be treated by the Issuer, a Guarantor, the Trustee and any
agent of the Issuer, a Guarantor or the Trustee as the sole owner of such Global
Note (as applicable) for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuer, a Guarantor, the Trustee or any agent
of the Issuer, a Guarantor or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the relevant Clearing
System or impair, as between the relevant Clearing System, on the one hand, and
the Participants, on the other, the operation of customary practices of such
persons governing the exercise of the rights of a Holder of a beneficial
interest in any Global Note.
Subject to the provisions of Section 2.10(b), the registered Holder of a Global
Note may grant proxies and otherwise authorize any Person, including
Participants and Persons that may hold interests through Participants, to take
any action that a Holder is entitled to take under this Indenture or the Notes.
Except as provided in Section 2.10, owners of a beneficial interest in Global
Notes will not be entitled to receive physical delivery of Definitive Registered
Notes.
SECTION 2.02    Execution and Authentication. An authorized member of the
Issuer’s Board of Directors or an executive officer of the Issuer shall sign the
Notes on behalf of the Issuer by manual, electronic or facsimile signature.
If an authorized member of the Issuer’s Board of Directors or an executive
officer whose signature is on a Note no longer holds that office at the time the
Trustee (or its authenticating agent) authenticates the Note, the Note shall be
valid nevertheless.
45

--------------------------------------------------------------------------------



A Note shall not be valid or obligatory for any purpose until an authorized
signatory of the Trustee (or its authenticating agent) manually signs the
certificate of authentication on the Note. The signature shall be conclusive
evidence that the Note has been authenticated under this Indenture.
The Issuer shall execute and, upon receipt of an Issuer Order, the Trustee shall
authenticate (whether itself or via the authenticating agent) (a) Original
Notes, on the date hereof, for original issue up to an aggregate principal
amount of $775,000,000 of USD Notes and €425,000,000 of Euro Notes and (b)
Additional Notes, from time to time, subject to compliance at the time of
issuance of such Additional Notes with the provisions of Section 4.06 and
Section 4.07. The Issuer is permitted to issue Additional Notes as part of a
further issue under this Indenture, from time to time; provided that, any
Additional Notes of any Series or subseries may not have the same CUSIP number
and/or ISIN (or be represented by the same Global Note or Global Notes) as the
Notes of any particular Series or subseries unless the Additional Notes are
fungible with the Notes of such particular Series or subseries for U.S. federal
income tax purposes. The Issuer will issue the Notes of each Series in
denominations complying with the Applicable Denominations for such Series.
The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuer to authenticate the Notes. Unless limited by the terms of such
appointment, any such authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by any such agent. An authenticating agent has
the same rights as any Registrar, co-Registrar, Transfer Agent or Paying Agent
to deal with the Issuer or an Affiliate of the Issuer.
The Trustee shall have the right to decline to authenticate and deliver any
Notes under this Section 2.02 if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken or if the Trustee in good
faith shall determine that such action would expose the Trustee to personal
liability to existing Holders.
SECTION 2.03    Registrar, Transfer Agent and Paying Agent. The Issuer shall
maintain one or more offices or agencies for the registration of the Notes and
of their transfer or exchange (each, a “Registrar”), one or more offices or
agencies where Notes may be transferred or exchanged (each, a “Transfer Agent”),
one or more offices or agencies where the Notes may be presented for payment
(each, a “Paying Agent” and references to the Paying Agent shall include the
Principal Paying Agent) and an office or agency where notices or demands to or
upon the Issuer in respect of the Notes may be served. The Issuer may appoint
one or more Transfer Agents, one or more co-Registrars and one or more
additional Paying Agents.
The Issuer or any of its Affiliates may act as Transfer Agent, Registrar,
co-Registrar, Paying Agent and agent for service of notices and demands in
connection with the Notes; provided that neither the Issuer nor any of its
Affiliates shall act as Paying Agent for the purposes of Articles Three and
Eight and Sections 4.09 and 4.11.
The Issuer hereby appoints (i) U.S. Bank National Association, located at 60
Livingston Avenue, St. Paul, MN 55107 as Principal Paying Agent in the case of
the USD Notes (the
46

--------------------------------------------------------------------------------



“Principal Paying Agent”), (ii) U.S. Bank National Association, located at 60
Livingston Avenue, St. Paul, MN 55107, as Registrar in the case of the USD
Notes, and (iii) U.S. Bank National Association, located at 60 Livingston
Avenue, St. Paul, MN 55107, as Transfer Agent in the case of the USD Notes. Each
hereby accepts such appointments. The Transfer Agent, Principal Paying Agent,
each Registrar and any authenticating agent are collectively referred to in this
Indenture as the “Agents”. The roles, duties and functions of the Agents are of
a mechanical nature and each Agent shall only perform those acts and duties as
specifically set out in this Indenture and no other acts, covenants, obligations
or duties shall be implied or read into this Indenture against any of the
Agents. For the avoidance of doubt, a Paying Agent’s obligation to disburse any
funds shall be subject to prior receipt by it of those funds to be disbursed.
Subject to any applicable laws and regulations, the Issuer shall cause each
Registrar to keep a register (the “Security Register”) at its corporate trust
office in which, subject to such reasonable regulations as it may prescribe, the
Issuer shall provide for the registration of ownership, exchange, and transfer
of the Notes. Such registration in the Security Register shall be conclusive
evidence of the ownership of Notes. Included in the books and records for the
Notes shall be notations as to whether such Notes have been paid, exchanged or
transferred, canceled, lost, stolen, mutilated or destroyed and whether such
Notes have been replaced. In the case of the replacement of any of the Notes,
each Registrar shall keep a record of the Note so replaced and the Note issued
in replacement thereof. In the case of the cancellation of any of the Notes,
each Registrar shall keep a record of the Note so canceled and the date on which
such Note was canceled.
The Issuer shall enter into an appropriate agency agreement with any Paying
Agent or co-Registrar not a party to this Indenture. The agreement shall
implement the provisions of this Indenture that relate to such agent. The Issuer
shall notify the Trustee of the name and address of any such agent. If the
Issuer fails to maintain a Registrar or Paying Agent, the Trustee may appoint a
suitably qualified and reputable party to act as such and shall be entitled to
appropriate compensation therefor pursuant to Section 7.05.
SECTION 2.04    Paying Agent to Hold Money. Not later than 10:00 a.m. (New York,
New York time), one Business Day prior to each due date of the principal,
premium, if any, and interest on any Notes, the Issuer shall deposit with the
Principal Paying Agent (and, if applicable, any other Paying Agent) money in
immediately available funds in U.S. dollars (with respect to the USD Notes) and
Euros (with respect to the Euro Notes), sufficient to pay such principal,
premium, if any, and interest so becoming due on the due date for payment under
the Notes. The Issuer shall procure payment confirmation on or prior to the
third Business Day preceding payment. The Principal Paying Agent (and, if
applicable, each other Paying Agent) shall remit such payment in a timely manner
to the Holders on the relevant due date for payment, it being acknowledged by
each Holder that if the Issuer deposits such money with the Principal Paying
Agent (and, if applicable, any other Paying Agent) after the time specified in
the immediately preceding sentence, the Principal Paying Agent (and, if
applicable, any other Paying Agent) shall remit such money to the Holders on the
relevant due date for payment, unless such remittance is impracticable having
regard to applicable banking procedures and timing constraints, in which
47

--------------------------------------------------------------------------------



case the Principal Paying Agent (and, if applicable, any other Paying Agent)
shall remit such money to the Holders on the next Business Day, but without
liability for any interest resulting from such late payment. For the avoidance
of doubt, the Principal Paying Agent (and, if applicable, any other Paying
Agent) shall only be obliged to remit money to Holders if it has actually
received such money from the Issuer in clear funds. The Principal Paying Agent
shall promptly notify the Trustee of any default by the Issuer (or any other
obligor on the Notes) in making any payment. The Issuer at any time may require
a Paying Agent to pay all money held by it to the Trustee and account for any
funds disbursed, and the Trustee may at any time during the continuance of any
payment default, upon written request to a Paying Agent, require such Paying
Agent to pay all money held by it to the Trustee and to account for any funds
disbursed. Upon doing so, the Paying Agent shall have no further liability for
the money so paid over to the Trustee. If the Issuer or any Affiliate of the
Issuer acts as Paying Agent, it shall, on or before each due date of any
principal, premium, if any, or interest on the Notes, segregate and hold in a
separate trust fund for the benefit of the Holders a sum of money sufficient to
pay such principal, premium, if any, or interest so becoming due until such sum
of money shall be paid to such Holders or otherwise disposed of as provided in
this Indenture, and shall promptly notify the Trustee of its action or failure
to act.
The Trustee may, if the Issuer has notified it in writing that the Issuer
intends to effect a defeasance or to satisfy and discharge this Indenture in
accordance with the provisions of Article Eight, notify the Paying Agent in
writing of this fact and require the Paying Agent (until notified by the Trustee
to the contrary) to act thereafter as Paying Agent of the Trustee and not the
Issuer in relation to any amounts deposited with it in accordance with the
provisions of Article Eight.
SECTION 2.05    Holder Lists. The applicable Registrar shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Holders. If the Trustee is not the Registrar, the
Issuer shall furnish to the Trustee, in writing no later than the Record Date
for each Interest Payment Date and at such other times as the Trustee may
request in writing, a list, in such form and as of such Record Date as the
Trustee may reasonably require, of the names and addresses of Holders, including
the aggregate principal amount of Notes held by each Holder.
SECTION 2.06    Transfer and Exchange.
(a)    Where Notes are presented to a Registrar or a co-Registrar with a request
to register a transfer or to exchange them for an equal principal amount of
Notes of other denominations, such Registrar shall register the transfer or make
the exchange in accordance with the requirements of this Section 2.06. To permit
registrations of transfers and exchanges, the Issuer shall execute and the
Trustee (or the authenticating agent) shall, upon receipt of an Issuer Order,
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of the relevant Series, of any authorized
denominations and of a like aggregate principal amount, at such Registrar’s
request; provided that no Note of less than the Applicable Denominations may be
transferred or exchanged. No service charge shall be made for any registration
of transfer or exchange of Notes (except as otherwise expressly permitted
herein), but the Issuer may require payment of a sum sufficient to cover any
agency fee or
48

--------------------------------------------------------------------------------



similar charge payable in connection with any such registration of transfer or
exchange of Notes (other than any agency fee or similar charge payable in
connection with any redemption of the Notes or upon exchanges pursuant to
Sections 2.10, 3.07 or 9.04) or in accordance with an Asset Sale Offer pursuant
to Section 4.09 or Change of Control Offer pursuant to Section 4.11, not
involving a transfer.
Upon presentation for exchange or transfer of any Note as permitted by the terms
of this Indenture and by any legend appearing on such Note, such Note shall be
exchanged or transferred upon the relevant Security Register and one or more new
Notes shall be authenticated and issued in the name of the relevant Holder (in
the case of exchanges only) or the transferee, as the case may be. No exchange
or transfer of a Note shall be effective under this Indenture unless and until
such Note has been registered in the name of such Person in the relevant
Security Register. Furthermore, the exchange or transfer of any Note shall not
be effective under this Indenture unless the request for such exchange or
transfer is made by the relevant Holder or by a duly authorized attorney-in-fact
at the office of the relevant Registrar.
Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Issuer or the relevant Registrar) be duly endorsed,
or be accompanied by a written instrument of transfer, in form satisfactory to
the Issuer and the relevant Registrar, duly executed by the relevant Holder
thereof or his attorney duly authorized in writing.
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer evidencing the same indebtedness, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.
Neither the Issuer nor the Trustee, any Registrar or any Paying Agent shall be
required (i) to issue, register the transfer of, or exchange any Note during a
period beginning at the opening of 15 days before the day of the delivery of a
notice of redemption of Notes selected for redemption under Section 3.02 and
ending at the close of business on the day of such delivery, or (ii) to register
the transfer of or exchange any Note so selected for redemption in whole or in
part, except the unredeemed portion of any Note being redeemed in part.
The USD Notes and Euro Notes shall be separate series for purposes of transfer
and exchange.
(b)    Notwithstanding any provision to the contrary herein, so long as a Global
Note remains outstanding and is held by or on behalf of a Clearing System,
transfers of a Global Note, in whole or in part, or of any beneficial interest
therein, shall only be made in accordance with Section 2.01(c), Section 2.06(a)
and this Section 2.06(b); provided that a beneficial interest in a Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in the same Global Note in accordance with the transfer
restrictions set forth in the restricted Note legend on the Note, if any.
(i)    Except for transfers or exchanges made in accordance with either of
clauses (ii) or (iii) of this Section 2.06(b), transfers of a Global Note shall
be limited to transfers of such Global Note in whole, but not in part, to
nominees or custodians of the
49

--------------------------------------------------------------------------------



relevant Clearing System or to a successor of the relevant Clearing System or
such successor’s nominee or custodian.
(ii)    Restricted Global Note to Regulation S Global Note. If the holder of a
beneficial interest in the Restricted Global Note at any time wishes to exchange
its interest in such Restricted Global Note for an interest in the Regulation S
Global Note, or to transfer its interest in such Restricted Global Note to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in the Regulation S Global Note, such transfer or exchange may be effected, only
in accordance with this clause (ii) and the rules and procedures of the relevant
Clearing System, in each case to the extent applicable (the “Applicable
Procedures”). Upon receipt by the Registrar from the Transfer Agent of (A)
written instructions directing the Registrar to credit or cause to be credited
an interest in the Regulation S Global Note in a specified principal amount and
to cause to be debited an interest in the Restricted Global Note in such
specified principal amount, and (B) a certificate in the form of Exhibit B
attached hereto given by the holder of such beneficial interest stating that the
transfer of such interest has been made in compliance with the transfer
restrictions applicable to the Global Notes and (x) pursuant to and in
accordance with Regulation S or (y) that the interest in the Restricted Global
Note being transferred is being transferred in a transaction permitted by Rule
144, then the Registrar shall reduce or cause to be reduced the principal amount
of the Restricted Global Note and shall cause the relevant Clearing System to
increase or cause to be increased the principal amount of the Regulation S
Global Note by the aggregate principal amount of the interest in the Restricted
Global Note to be exchanged or transferred.
(iii)    Regulation S Global Note to Restricted Global Note. If the holder of a
beneficial interest in the Regulation S Global Note at any time wishes to
transfer such interest to a Person who wishes to take delivery thereof in the
form of a beneficial interest in the Restricted Global Note, such transfer may
be effected only in accordance with this clause (iii) and the Applicable
Procedures. Upon receipt by the Registrar from the Transfer Agent of (A) written
instructions directing the Registrar to credit or cause to be credited an
interest in the Restricted Global Note in a specified principal amount and to
cause to be debited an interest in the Regulation S Global Note in such
specified principal amount, and (B) a certificate in the form of Exhibit C
attached hereto given by the holder of such beneficial interest stating that the
transfer of such interest has been made in compliance with the transfer
restrictions applicable to the Global Notes and stating that (x) the Person
transferring such interest reasonably believes that the Person acquiring such
interest is a QIB and is obtaining such interest in a transaction meeting the
requirements of Rule 144A and any applicable securities laws of any state of the
United States or (y) that the Person transferring such interest is relying on an
exemption other than Rule 144A from the registration requirements of the U.S.
Securities Act and, in such circumstances, such Opinion of Counsel as the Issuer
or the Trustee may reasonably request to ensure that the requested transfer or
exchange is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the U.S. Securities Act, then the
Registrar shall reduce or cause to be reduced the principal
50

--------------------------------------------------------------------------------



amount of the Regulation S Global Note and to increase or cause to be increased
the principal amount of the Restricted Global Note by the aggregate principal
amount of the interest in such Regulation S Global Note to be exchanged or
transferred.
(c)    If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the restricted Notes legends set forth in Exhibit A attached hereto, the
Notes so issued shall bear the restricted Notes legends, and a request to remove
such restricted Notes legends from Notes shall not be honored unless there is
delivered to the Issuer such satisfactory evidence, which may include an Opinion
of Counsel licensed to practice law in the State of New York, as may be
reasonably required by the Issuer, that neither the legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of Rule 144A or Rule 144 under the U.S. Securities
Act. Upon provision of such satisfactory evidence, the Trustee, at the direction
of the Issuer, shall (or shall direct the authenticating agent to) authenticate
and deliver Notes that do not bear the legend.
(d)    The Trustee, the Security Agent and the Agents shall have no
responsibility for any actions taken or not taken by the Clearing Systems, as
the case may be.
(e)    Notwithstanding anything to the contrary in this Section 2.06, the Issuer
is not required to register the transfer of any Definitive Registered Notes:
(i)    for a period of 15 days prior to any date fixed for the redemption of the
Notes;
(ii)    for a period of 15 days immediately prior to the date fixed for
selection of Notes to be redeemed in part;
(iii)    for a period of 15 days prior to the Record Date with respect to any
Interest Payment Date;
(iv)    which the Holder has tendered (and not withdrawn) for repurchase in
connection with a Change of Control Offer or an Asset Sale Offer.
SECTION 2.07    Replacement Notes. If a mutilated Definitive Registered Note is
surrendered to the Registrar or if the Holder claims that the Note has been
lost, destroyed or wrongfully taken, the Issuer shall issue and the Trustee
shall (or shall direct the authenticating agent to), upon receipt of an Issuer
Order, authenticate a replacement Note in such form as the Note mutilated, lost,
destroyed or wrongfully taken if the Holder satisfies any other reasonable
requirements of the Issuer and any requirement of the Trustee. If required by
the Trustee or the Issuer, such Holder shall furnish an indemnity bond
sufficient in the judgment of the Issuer and the Trustee to protect the Issuer,
the Trustee, the Security Agent, the Paying Agent, the Transfer Agent, the
Registrar and any co-Registrar, and any authenticating agent, from any loss that
any of them may suffer if a Note is replaced. The Issuer and the Trustee may
charge the Holder for their expenses in replacing a Note.
51

--------------------------------------------------------------------------------



In the event any such mutilated, lost, destroyed or wrongfully taken Note has
become or is about to become due and payable, the Issuer in its discretion may
pay such Note instead of issuing a new Note in replacement thereof.
Every replacement Note shall be an additional obligation of the Issuer.
The provisions of this Section 2.07 are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or wrongfully taken Notes.
SECTION 2.08    Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by or on behalf of the Trustee except for those cancelled by it,
those delivered to it for cancellation and those described in this Section 2.08
as not outstanding. Subject to Section 2.09, a Note does not cease to be
outstanding because the Issuer or an Affiliate of the Issuer holds the Note.
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Issuer receive proof satisfactory to them that the
Note that has been replaced is held by a bona fide purchaser.
If the Paying Agent holds, in accordance with this Indenture, on a Redemption
Date or maturity date money sufficient to pay all principal, interest and
Additional Amounts, if any, payable on that date with respect to the Notes (or
portions thereof) to be redeemed or maturing, as the case may be, and the Paying
Agent is not prohibited from paying such money to the Holders on that date
pursuant to the terms of this Indenture, then on and after that date such Notes
(or portions thereof) cease to be outstanding and interest on them ceases to
accrue.
SECTION 2.09    Notes Held by Issuer. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction or consent or
any amendment, modification or other change to this Indenture, Notes owned by
the Issuer or by any of its Affiliates shall be disregarded and treated as if
they were not outstanding, except that for the purposes of determining whether
the Trustee shall be protected in relying on any such direction, waiver or
consent or any amendment, modification or other change to this Indenture, only
Notes which a Trust Officer of the Trustee actually knows are so owned shall be
so disregarded. Notes so owned which have been pledged in good faith shall not
be disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to the Notes and that the pledgee is not
the Issuer or any of its Affiliates.
SECTION 2.10    Definitive Registered Notes.
(a)    A Global Note deposited with a custodian or common depositary for a
Clearing System pursuant to Section 2.01 shall be transferred in whole to the
Beneficial Owners thereof in the form of Definitive Registered Notes only if
such transfer complies with Section 2.06 and (i)(1) with respect to the USD
Notes, DTC (x) notifies the Issuer that it is unwilling or unable to continue to
act as depositary for such Global Note or (y) DTC ceases to be registered as a
clearing agency under the Exchange Act and (2) with respect to the Euro Notes,
Euroclear or
52

--------------------------------------------------------------------------------



Clearstream notifies us that it is unwilling or unable to continue as depositary
for the Global Notes, and in each case a successor depositary is not appointed
by the Issuer within 120 days of such notice, (ii) the Issuer, at its option,
executes and delivers to the Trustee an Officer’s Certificate stating that such
Global Note shall be so exchangeable or (iii) the owner of a Book-Entry Interest
requests such an exchange in writing delivered through the relevant Clearing
System following an Event of Default under this Indenture. Notice of any such
transfer shall be given by the Issuer in accordance with the provisions of
Section 12.02(a).
(b)    Any Global Note that is transferable to the Beneficial Owners thereof in
the form of Definitive Registered Notes pursuant to this Section 2.10 shall be
surrendered by the custodian or common depositary for the relevant Clearing
System, to the Transfer Agent, to be so transferred, in whole or from time to
time in part, without charge, and the Trustee shall itself or via the
authenticating agent authenticate and deliver, upon such transfer of each
portion of such Global Note, an equal aggregate principal amount at maturity of
the relevant Notes of Applicable Denominations in the form of Definitive
Registered Notes. Any portion of a Global Note transferred or exchanged pursuant
to this Section 2.10 shall be executed, authenticated and delivered only in
registered form in the minimum Applicable Denominations, and registered in such
names as the relevant Clearing System may direct. Subject to the foregoing, a
Global Note is not exchangeable except for a Global Note of like denomination to
be registered in the name of the relevant Clearing System or its nominee. In the
event that a Global Note becomes exchangeable for Definitive Registered Notes,
payment of principal, premium, if any, and interest on the Definitive Registered
Notes will be payable, and the transfer of the Definitive Registered Notes will
be registrable, at the office or agency of the Issuer maintained for such
purposes in accordance with Section 2.03. Such Definitive Registered Notes shall
bear the applicable legends set forth in Exhibit A attached hereto.
(c)    In the event of the occurrence of any of the events specified in Section
2.10(a), the Issuer shall promptly make available to the Trustee and the
authenticating agent a reasonable supply of Definitive Registered Notes in
definitive, fully registered form without interest coupons.
SECTION 2.11    Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The relevant Registrar and Paying Agent shall forward
to the Trustee any Notes surrendered to them for registration of transfer,
exchange or payment. The Trustee, in accordance with its customary procedures,
and no one else shall cancel (subject to the record retention requirements of
the Exchange Act and the Trustee’s retention policy) all Notes surrendered for
registration of transfer, exchange, payment or cancellation and dispose of such
cancelled Notes in its customary manner. Except as otherwise provided in this
Indenture, the Issuer may not issue new Notes to replace Notes it has redeemed,
paid or delivered to the Trustee for cancellation.
SECTION 2.12    Defaulted Interest. Any interest on any Note that is payable,
but is not punctually paid or duly provided for, on the dates and in the manner
provided in the Notes and this Indenture (all such interest herein called
“Defaulted Interest”) shall forthwith cease to be payable to the Holder on the
relevant Record Date by virtue of having been such Holder, and
53

--------------------------------------------------------------------------------



such Defaulted Interest may be paid by the Issuer, at its election in each case,
as provided in clause (a) or (b) below:
(a)    The Issuer may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes are registered at the close of business on a
special record date for the payment of such Defaulted Interest, which shall be
fixed in the following manner. The Issuer shall notify the Trustee in writing of
the amount of Defaulted Interest proposed to be paid on each Note and the date
of the proposed payment, and at the same time the Issuer may deposit with the
relevant Paying Agent an amount of money equal to the aggregate amount proposed
to be paid in respect of such Defaulted Interest; or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held for the benefit of the Persons
entitled to such Defaulted Interest as provided in this clause. In addition, the
Issuer shall fix a special record date for the payment of such Defaulted
Interest, such date to be not more than 15 days and not less than 10 days prior
to the proposed payment date and not less than 15 days after the receipt by the
Trustee of the notice of the proposed payment date. The Issuer shall promptly
but, in any event, not less than 15 days prior to the special record date,
notify the Trustee of such special record date and, in the name and at the
expense of the Issuer, the Trustee shall cause notice of the proposed payment
date of such Defaulted Interest and the special record date therefor to be
delivered first-class, postage prepaid to each Holder as such Holder’s address
appears in the Security Register, not less than 10 days prior to such special
record date. Notice of the proposed payment date of such Defaulted Interest and
the special record date therefor having been so delivered, such Defaulted
Interest shall be paid to the Persons in whose names the Notes are registered at
the close of business on such special record date and shall no longer be payable
pursuant to clause (b) below.
(b)    The Issuer may make payment of any Defaulted Interest on the Notes in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Notes may be listed, and upon such notice as may be
required by such exchange, if, after notice given by the Issuer to the Trustee
of the proposed payment date pursuant to this clause, such manner of payment
shall be deemed reasonably practicable.
Subject to the foregoing provisions of this Section 2.12, each Note delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.
SECTION 2.13    Computation of Interest. Interest on the Notes shall be computed
on the basis of a 360-day year of twelve 30-day months.
SECTION 2.14    ISIN, CUSIP and Common Code Numbers. The Issuer in issuing the
Notes may use ISIN, CUSIP and Common Code numbers (if then generally in use),
and, if so, the Trustee shall use ISIN, CUSIP and Common Code numbers, as
appropriate, in notices of redemption as a convenience to Holders; provided that
any such notice may state that no representation is made as to the correctness
of such numbers or codes either as printed on the Notes or as contained in any
notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected
54

--------------------------------------------------------------------------------



by any defect in or omission of such numbers. The Issuer shall promptly notify
the Trustee of any change in the ISIN, CUSIP or Common Code numbers.
SECTION 2.15    Issuance of Additional Notes. The Issuer may, subject to Section
4.06 of this Indenture, issue Additional Notes (which may be USD Notes or Euro
Notes) under this Indenture in accordance with the procedures of Section 2.02.
Except as provided herein, the Original Notes issued on the Issue Date and any
Additional Notes subsequently issued shall be treated as a single class for all
purposes under this Indenture.
ARTICLE THREE
REDEMPTION; OFFERS TO PURCHASE


SECTION 3.01    Right of Redemption. The Issuer may redeem all or any portion of
the Notes of a Series or subseries upon the terms and at the Redemption Prices
set forth in the Notes of such Series or subseries. Any redemption pursuant to
this Section 3.01 shall be made pursuant to the provisions of this Article
Three.
SECTION 3.02    Notices to Trustee. If the Issuer elects to redeem Notes
pursuant to Section 3.01, it shall notify the Trustee in writing of the
Redemption Date and the record date, the principal amount of Notes to be
redeemed, the Redemption Price and the paragraph of the Notes pursuant to which
the redemption will occur.
The Issuer shall give each notice to the Trustee provided for in this Section
3.02 in writing at least 10 days before the date notice is delivered to the
Holders pursuant to Section 3.04 unless the Trustee consents to a shorter
period. Such notice shall be accompanied by an Officer’s Certificate from the
Issuer to the effect that such redemption will comply with the conditions
herein. If fewer than all the Notes of a particular Series or subseries are to
be redeemed, the record date relating to such redemption shall be selected by
the Issuer and given to the Trustee, which record date shall be not less than 15
days after the date of notice to the Trustee.
SECTION 3.03    Selection of Notes to Be Redeemed. If fewer than all of the
Notes of a Series or subseries are to be redeemed at any time, the Trustee shall
select the Notes of such Series or subseries to be redeemed by a method that
complies with the requirements, as certified to it by the Issuer, of the
principal securities exchange, if any, on which the Notes of such Series or
subseries are listed at such time, and in compliance with the requirements of
the relevant Clearing System or, if the Notes are not listed on a securities
exchange, or such securities exchange prescribes no method of selection and the
Notes are not held through a Clearing System or the Clearing System prescribes
no method of selection, on a pro rata basis, by lot or by such other method as
the Trustee deems fair and appropriate; provided, however, that no such partial
redemption shall reduce the portion of the principal amount of a Note not
redeemed to less than the Applicable Denominations.
The Trustee shall make the selection from the Notes of the relevant Series or
subseries outstanding and not previously called for redemption. The Trustee may
select for redemption
55

--------------------------------------------------------------------------------



portions equal to $1,000 (in the case of the USD Notes) and €1,000 (in the case
of the Euro Notes) in principal amount and any integral multiple thereof;
provided that no Notes in principal amount or less than the minimum Applicable
Denominations may be redeemed in part. Provisions of this Indenture that apply
to Notes of the relevant Series or subseries called for redemption also apply to
portions of Notes of the relevant Series or subseries called for redemption. The
Trustee shall notify the Issuer promptly in writing of the Notes of the relevant
Series or subseries or portions of Notes of the relevant Series or subseries to
be called for redemption.
The Trustee shall not be liable for selections made in accordance with the
provisions of this Section 3.03 or for selections made by the Clearing Systems.
SECTION 3.04    Notice of Redemption.
(a)    At least 10 days but not more than 60 days before a date for redemption
of a relevant Series or subseries of the Notes, the Issuer shall deliver a
notice of redemption by first-class mail to each Holder of such Series or
subseries to be redeemed at its address contained in the relevant Security
Register, or electronically if such Notes are held by the Clearing Systems, as
applicable, except that redemption notices may be delivered more than 60 days
prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of this Indenture, and
shall comply with the provisions of Section 12.01(b).
(b)    The notice shall identify the Notes to be redeemed (including ISIN, CUSIP
and Common Code numbers) and shall state:
(i)    the Redemption Date and the record date;
(ii)    the appropriate calculation of the Redemption Price and the amount of
accrued interest, if any, and Additional Amounts, if any, to be paid;
(iii)    the name and address of the Paying Agent;
(iv)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the Redemption Price plus accrued interest, if any, and Additional
Amounts, if any;
(v)    that, if any Note is being redeemed in part, the portion of the principal
amount (equal to $1,000 (in the case of the USD Notes) and €1,000 (in the case
of the Euro Notes) in principal amount or any integral multiple thereof) of such
Note to be redeemed and that, on and after the Redemption Date, upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion thereof will be reissued;
(vi)    that, if any Note contains an ISIN, CUSIP or Common Code number, no
representation is being made as to the correctness of such ISIN, CUSIP or Common
56

--------------------------------------------------------------------------------



Code number either as printed on the Notes or as contained in the notice of
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes;
(vii)    that, unless the Issuer and the Guarantors default in making such
redemption payment, interest on the Notes (or portion thereof) called for
redemption shall cease to accrue on and after the Redemption Date; and
(viii)    the paragraph of the relevant Series of Notes or section of this
Indenture pursuant to which the Notes called for redemption are being redeemed.
At the Issuer’s written request, the Trustee shall give a notice of redemption
in the Issuer’s name and at the Issuer’s expense. In such event, the Issuer
shall provide the Trustee with the notice and the other information required by
this Section 3.04.
For Notes which are represented by global certificates held on behalf of the
Clearing Systems, as applicable, notices may be given by delivery of the
relevant notices to the relevant Clearing System, as applicable, for
communication to entitled account holders in substitution for the aforesaid
delivery.
(c)    Notice of any redemption upon any corporate transaction or other event
(including any Equity Offering, incurrence of Indebtedness, Change of Control or
other transaction) may be given prior to the completion thereof, and any
redemption or notice thereof may, at the Issuer’s discretion, be subject to one
or more conditions precedent, including, but not limited to, completion of a
corporate transaction or other event. If any redemption is so subject to
satisfaction of one or more conditions precedent, such notice shall describe
each such condition and, if applicable, shall state that, in the Issuer’s
discretion, the redemption date may be delayed until such time as any or all
such conditions shall be satisfied (or waived by the Issuer in the Issuer’s
discretion), and/or such redemption may not occur and such notice may be
rescinded in the event that any or all such conditions shall not have been
satisfied (or waived by the Issuer in the Issuer’s discretion) by the redemption
date, or by the redemption date as so delayed, and/or that such notice may be
rescinded at any time by the Issuer if the Issuer determines in its discretion
that any or all of such conditions will not be satisfied (or waived). In
addition, the Issuer may provide in such notice that payment of the redemption
price and performance of the Issuer’s obligations with respect to such
redemption may be performed by another Person.
SECTION 3.05    Deposit of Redemption Price. At least one Business Day prior to
any Redemption Date, by no later than 10:00 a.m. (New York, New York time) on
that date, the Issuer shall deposit or cause to be deposited with the relevant
Paying Agent (or, if the Issuer or any of its Affiliates is the Paying Agent,
shall segregate and hold in trust) a sum in same day funds sufficient to pay the
Redemption Price of and accrued interest and Additional Amounts, if any, on all
Notes of a Series to be redeemed on that date other than Notes or portions of
Notes called for redemption that have previously been delivered by the Issuer to
the Trustee for cancellation. The relevant Paying Agent shall return to the
Issuer following a written request by the Issuer any money so deposited that is
not required for that purpose.
57

--------------------------------------------------------------------------------



SECTION 3.06    Payment of Notes Called for Redemption. If notice of redemption
has been given in the manner provided below, the Notes or portion of Notes
specified in such notice to be redeemed shall become due and payable on the
Redemption Date at the Redemption Price stated therein, together with accrued
interest to such Redemption Date, and on and after such date (unless the Issuer
shall default in the payment of such Notes at the Redemption Price and accrued
interest to the Redemption Date, in which case the principal, until paid, shall
bear interest from the Redemption Date at the rate prescribed in the Notes) such
Notes shall cease to accrue interest. Upon surrender of any Note for redemption
in accordance with a notice of redemption, such Note shall be paid and redeemed
by the Issuer at the Redemption Price, together with accrued interest, if any,
to the Redemption Date; provided that installments of interest whose Stated
Maturity is on or prior to the Redemption Date shall be payable to the Holders
registered as such at the close of business on the relevant Record Date.
Notice of redemption shall be deemed to be given when delivered, whether or not
the Holder receives the notice. In any event, failure to give such notice, or
any defect therein, shall not affect the validity of the proceedings for the
redemption of Notes held by Holders to whom such notice was properly given.
SECTION 3.07    Notes Redeemed in Part.
(a)    Upon surrender of a Global Note that is redeemed in part, the relevant
Paying Agent shall forward such Global Note to the relevant Registrar who shall
make a notation on the relevant Security Register to reduce the principal amount
of such Global Note to an amount equal to the unredeemed portion of the Global
Note surrendered; provided that each such Global Note shall be in a principal
amount at final Stated Maturity of the minimum Applicable Denominations or an
integral multiple of $1,000 (in the case of the USD Notes) and €1,000 (in the
case of the Euro Notes) in excess thereof.
(b)    Upon surrender and cancellation of a Definitive Registered Note that is
redeemed in part, the Issuer shall execute and the Trustee shall authenticate
for the Holder (at the Issuer’s expense) a new Note equal in principal amount to
the unredeemed portion of the Note surrendered and canceled; provided that each
such Definitive Registered Note shall be in a principal amount at final Stated
Maturity of the minimum Applicable Denominations or an integral multiple of
$1,000 (in the case of the USD Notes) and €1,000 (in the case of the Euro
Notes)in excess thereof.
SECTION 3.08    Redemption for Changes in Taxes. The Issuer may redeem the
Notes, in whole but not in part, at its discretion at any time upon giving not
less than 10 nor more than 60 days’ prior written notice to the Holders of the
Notes (which notice shall be irrevocable and given in accordance with the
procedures set forth under Section 3.04), at a Redemption Price equal to 100% of
the principal amount thereof, together with accrued and unpaid interest, if any,
to the date fixed by the Issuer for redemption (a “Tax Redemption Date”) and all
Additional Amounts (if any) then due or which will become due on the Tax
Redemption Date as a result of the redemption or otherwise (subject to the right
of Holders on the relevant Record Date to receive interest due on the relevant
Interest Payment Date and Additional Amounts (if any) in respect thereof), if on
the next date on which any amount would be payable in respect of the
58

--------------------------------------------------------------------------------



Notes or Note Guarantee, the Issuer or any Guarantor is or would be required to
pay Additional Amounts (but, in the case of a Guarantor, only if the payment
giving rise to such requirement cannot be made by the Issuer or another
Guarantor without the obligation to pay Additional Amounts), and the Issuer or
the relevant Guarantor cannot avoid any such payment obligation by taking
reasonable measures available (including, for the avoidance of doubt,
appointment of a new Paying Agent but excluding the reincorporation or
reorganization of the Issuer or any Guarantor), and the requirement arises as a
result of:
(a)    any change in, or amendment to, the laws (or any regulations or rulings
promulgated thereunder) of the relevant Tax Jurisdiction which change or
amendment is announced and becomes effective after the date of the Offering
Memorandum (or if the applicable Tax Jurisdiction became a Tax Jurisdiction on a
date after the date of the Offering Memorandum, after such later date); or
(b)    any change in, or amendment to, the official application, administration
or interpretation of such laws, regulations or rulings (including by virtue of a
holding, judgment or order by a court of competent jurisdiction or a change in
published practice), which change or amendment is announced and becomes
effective after the date of the Offering Memorandum (or if the applicable Tax
Jurisdiction became a Tax Jurisdiction on a date after the date of this Offering
Memorandum, after such later date) (each of the foregoing clauses (a) and (b), a
“Change in Tax Law”).
The Issuer shall not give any such notice of redemption earlier than 60 days
prior to the earliest date on which the Issuer or the relevant Guarantor would
be obligated to make such payment or Additional Amounts if a payment in respect
of the Notes or Note Guarantee were then due and at the time such notice is
given, the obligation to pay Additional Amounts must remain in effect. Prior to
the delivery of any notice of redemption of the Notes pursuant to the foregoing,
the Issuer shall deliver the Trustee an opinion of independent tax counsel of
recognized standing qualified under the laws of the relevant Tax Jurisdiction
(which counsel shall be reasonably acceptable to the Trustee) to the effect that
there has been a Change in Tax Law which would entitle the Issuer to redeem the
Notes hereunder. In addition, before the Issuer delivers a notice of redemption
of the Notes as described above, it shall deliver to the Trustee an Officer’s
Certificate to the effect that it cannot avoid its obligation to pay Additional
Amounts by the Issuer or the relevant Guarantor taking reasonable measures
available to it.


The Trustee will accept and shall be entitled to rely on such Officer’s
Certificate and opinion of counsel as sufficient evidence of the existence and
satisfaction of the conditions as described above, in which event it will be
conclusive and binding on all of the Holders.


The foregoing provisions of this Section 3.08 will apply, mutatis mutandis, to
any successor of the Issuer (or any Guarantor) with respect to a Change in Tax
Law occurring after the time such Person becomes successor to the Issuer (or any
Guarantor).


59

--------------------------------------------------------------------------------



ARTICLE FOUR
COVENANTS


SECTION 4.01    Payment of Notes. The Issuer and the Guarantors, jointly and
severally, covenant and agree for the benefit of the Holders that they shall
duly and punctually pay the principal of, premium, if any, interest and
Additional Amounts, if any, on the Notes on the dates and in the manner provided
in the Notes and in this Indenture. Subject to Section 2.04, principal, premium,
if any, interest and Additional Amounts, if any, shall be considered paid on the
date due if on such date the Trustee or the Paying Agent (other than the Issuer
or any of its Affiliates) holds, as of 10:00 a.m. (New York, New York time) on
the due date, in accordance with this Indenture, money sufficient to pay all
principal, premium, if any, interest and Additional Amounts, if any, then due.
If the Issuer or any of its Affiliates acts as Paying Agent, principal, premium,
if any, interest and Additional Amounts, if any, shall be considered paid on the
due date if the entity acting as Paying Agent complies with Section 2.04.
The Issuer or the Guarantors shall pay interest on overdue principal at the rate
specified therefor in the Notes. The Issuer or the Guarantors shall pay interest
on overdue installments of interest at the same rate to the extent lawful.
SECTION 4.02    Corporate Existence. Subject to Article Five, the Issuer and
each Guarantor shall do or cause to be done all things necessary to preserve and
keep in full force and effect their corporate, partnership, limited liability
company or other existence and the rights (charter and statutory), licenses and
franchises of the Issuer, the Company and each Guarantor; provided that the
Company shall not be required to preserve any such right, license or franchise
if the Board of Directors of the Company shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Issuer and
the Guarantors as a whole.
SECTION 4.03    Maintenance of Properties. The Issuer shall cause all properties
owned by it or any Guarantor or used or held for use in the conduct of its
business or the business of any Guarantor to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Issuer may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided that nothing in
this Section 4.03 shall prevent the Issuer from discontinuing the maintenance of
any such properties if such discontinuance is, in the judgment of the Issuer,
desirable in the conduct of the business of the Issuer and the Guarantors as a
whole.
SECTION 4.04    Insurance. The Issuer shall maintain, and shall cause the
Guarantors to maintain, insurance with carriers believed by the Issuer to be
responsible, against such risks and in such amounts, and with such deductibles,
retentions, self-insured amounts and coinsurance provisions, as the Issuer
believes are customarily carried by businesses similarly situated and owning
like properties, including as appropriate general liability, property and
casualty loss insurance (but on the basis that the Company and the Guarantors
self-insure Vessels for certain
60

--------------------------------------------------------------------------------



war risks); provided that in no event shall the Company and the Guarantors be
required to obtain any business interruption, loss of hire or delay in delivery
insurance.
SECTION 4.05    Statement as to Compliance.
(a)    The Issuer shall deliver to the Trustee, within 120 days after the end of
each fiscal year or within 14 days of written request by the Trustee, an
Officer’s Certificate stating that in the course of the performance by the
signer of its duties as an Officer of the Issuer he would normally have
knowledge of any Default and whether or not the signer knows of any Default that
occurred during such period and, if any, specifying such Default, its status and
what action the Issuer is taking or proposed to take with respect thereto. For
purposes of this Section 4.05(a), such compliance shall be determined without
regard to any period of grace or requirement of notice under this Indenture.
(b)    If the Issuer shall become aware that (i) any Default or Event of Default
has occurred and is continuing or (ii) any Holder seeks to exercise any remedy
hereunder with respect to a claimed Default under this Indenture or the Notes,
the Issuer shall promptly, and in any event within 30 days, deliver to the
Trustee an Officer’s Certificate specifying such event, notice or other action
(including any action the Issuer is taking or propose to take in respect
thereof).
SECTION 4.06    Incurrence of Indebtedness and Issuance of Preferred Stock.
(a)    The Company shall not, and shall not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness (including Acquired Debt), and the Company will not and will not
permit any Restricted Subsidiary to issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of preferred
stock; provided, however, that the Company may incur Indebtedness (including
Acquired Debt) or issue Disqualified Stock, and the Restricted Subsidiaries may
incur Indebtedness (including Acquired Debt) or issue preferred stock, if the
Fixed Charge Coverage Ratio for the Company’s most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or such preferred stock is issued, as the case may
be, would have been at least 2.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Disqualified Stock or the
preferred stock had been issued, as the case may be, at the beginning of such
four-quarter period.
(b)    Section 4.06(a) shall not, however, prohibit the incurrence of any of the
following items of Indebtedness, without duplication (collectively, “Permitted
Debt”):
(1)        (i) Indebtedness under the Credit Facilities in an aggregate
principal amount at any time outstanding not to exceed the greater of $3,000.0
million and 6.9% of Total Tangible Assets of the Company, (ii) Indebtedness
under the EIB Facility in an aggregate principal amount at any time outstanding
not to exceed the greater of €203.4 million
61

--------------------------------------------------------------------------------



and 0.6% of Total Tangible Assets of the Company, (iii) Indebtedness under the
Existing Revolving Facility in an aggregate principal amount at any time
outstanding not to exceed the greater of (x) the sum of $1,700.0 million,
€1,000.0 million and £300.0 million and (y) 7.3% of Total Tangible Assets of the
Company, (iv) Indebtedness under the Existing Secured Notes in an aggregate
principal amount at any time outstanding not to exceed the greater of $4,192.0
million and 9.7% of Total Tangible Assets of the Company and (v) Indebtedness
under the Existing Term Loan Facility in an aggregate principal amount at any
time outstanding not to exceed the greater of (x) the sum of $1,860.0 million
and €800.0 million and (y) 6.3% of Total Tangible Assets of the Company;
(2)        (i) the incurrence by the Company and its Restricted Subsidiaries of
Existing Indebtedness (other than Indebtedness under the Convertible Notes, the
EIB Facility, the Existing Revolving Facility, the Existing Term Loan Facility
and the Existing Secured Notes) and (ii) the incurrence by the Issuer and the
Guarantors of Indebtedness represented by the Convertible Notes and the related
Guarantees, in an aggregate principal amount at any time outstanding not to
exceed the aggregate amount of such Indebtedness outstanding on the Issue Date;
(3)        the incurrence by the Issuer and the Guarantors of Indebtedness
represented by the Notes issued on the Issue Date and the related Note
Guarantees;
(4)        the incurrence by the Company or any Restricted Subsidiary of
Indebtedness represented by Attributable Debt, Capital Lease Obligations,
mortgage financings or purchase money obligations, the issuance by the Company
or any Restricted Subsidiary of Disqualified Stock and the issuance by any
Restricted Subsidiary of preferred stock, in each case, incurred or issued for
the purpose of financing all or any part of the purchase price, lease expense,
rental payments or cost of design, construction, installation, repair,
replacement or improvement of property (including Vessels), plant or equipment
or other assets (including Capital Stock) used in the business of the Company or
any of its Restricted Subsidiaries, in an aggregate principal amount or
liquidation preference, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred or Disqualified Stock or preferred stock issued pursuant
to this clause (4), not to exceed the greater of $600.0 million and 1.5% of
Total Tangible Assets at any time outstanding (it being understood that any such
Indebtedness may be incurred and such Disqualified Stock and preferred stock may
be issued after the acquisition, purchase, charter, leasing or rental or the
design, construction, installation, repair, replacement or the making of any
improvement with respect to any asset (including Vessels)); provided that any
such property (including Vessels), plant or equipment or other assets do not
constitute Collateral; provided further that the principal amount of any
Indebtedness, Disqualified Stock or preferred stock permitted under this clause
(4) did not in each case at the time of incurrence exceed, together with amounts
previously incurred and outstanding under this clause (4) with respect to any
applicable Vessel, (i) in the case of a completed Vessel, the book value and
(ii) in the case of an uncompleted Vessel, 80% of the contract price for the
acquisition or construction of such Vessel, in the case of this clause (ii), as
determined on the date on which the agreement for acquisition or construction of
such Vessel was entered into by the Company or its Restricted Subsidiary, plus
62

--------------------------------------------------------------------------------



any other Ready for Sea Cost of such Vessel plus 100% of any related export
credit insurance premium;
(5)        the incurrence by any Restricted Subsidiary of Indebtedness, the
issuance by the Company or any Restricted Subsidiary of Disqualified Stock and
the issuance by any Restricted Subsidiary of preferred stock in connection with
any New Vessel Financing in an aggregate principal amount at any one time
outstanding (including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred or
Disqualified Stock or preferred stock issued under this clause (5)) not
exceeding the New Vessel Aggregate Secured Debt Cap as calculated on the date of
the relevant incurrence under this clause (5);
(6)        Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge, any Indebtedness (other than intercompany Indebtedness, Disqualified
Stock or preferred stock) that was permitted to be incurred under Section
4.06(a) or clause (1), (2), (3), (4), (5), (6), (12) or (18) of this Section
4.06(b);
(7)        the incurrence by the Company or any Restricted Subsidiary of
intercompany Indebtedness between or among the Company or any Restricted
Subsidiary; provided that:
(A)    if the Issuer or any Guarantor is the obligor on such Indebtedness and
the payee is not the Issuer or a Guarantor, such Indebtedness must be unsecured
and ((i) except in respect of the intercompany current liabilities incurred in
the ordinary course of business in connection with the cash management
operations of the Company and its Restricted Subsidiaries and (ii) only to the
extent legally permitted (the Company and its Restricted Subsidiaries having
completed all procedures required in the reasonable judgment of directors or
officers of the obligee or obligor to protect such Persons from any penalty or
civil or criminal liability in connection with the subordination of such
Indebtedness)) expressly subordinated to the prior payment in full in cash of
all Obligations then due with respect to the Notes, in the case of the Issuer,
or the Note Guarantee, in the case of a Guarantor; and
(B)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary, will be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Company or such Restricted Subsidiary, as the case may be,
that was not permitted by this clause (7);
(8)        the issuance by any Restricted Subsidiary to the Company or to any of
its Restricted Subsidiaries of preferred stock; provided that (i) any subsequent
issuance or transfer of Equity Interests that results in any such preferred
stock being held by a Person
63

--------------------------------------------------------------------------------



other than the Company or a Restricted Subsidiary and (ii) any sale or other
transfer of any such preferred stock to a Person that is not either the Company
or a Restricted Subsidiary, will be deemed, in each case, to constitute an
issuance of such preferred stock by such Restricted Subsidiary that was not
permitted by this clause (8);
(9)        the incurrence by the Company or any Restricted Subsidiary of Hedging
Obligations and not for speculative purposes;
(10)    the Guarantee by the Company or any Restricted Subsidiary of
Indebtedness of the Company or any Restricted Subsidiary to the extent that the
guaranteed Indebtedness was permitted to be incurred by another provision of
this Section 4.06; provided that, in each case, if the Indebtedness being
guaranteed is subordinated to or pari passu with the Notes or a Note Guarantee,
then the Guarantee must be subordinated or pari passu, as applicable, to the
same extent as the Indebtedness guaranteed;
(11)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness (i) in respect of workers’ compensation claims, self-insurance
obligations, captive insurance companies and bankers’ acceptances in the
ordinary course of business; (ii) in respect of letters of credit, surety, bid,
performance, travel or appeal bonds, completion guarantees, judgment, advance
payment, customs, VAT or other tax guarantees or similar instruments issued in
the ordinary course of business of such Person or consistent with past practice
or industry practice (including as required by any governmental authority) and
not in connection with the borrowing of money, including letters of credit or
similar instruments in respect of self-insurance and workers compensation
obligations, or for the protection of customer deposits or credit card payments;
provided, however, that upon the drawing of such letters of credit or other
instrument, such obligations are reimbursed within 30 days following such
drawing; (iii) arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within 30 days; and
(iv) consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply agreements, in each case, in the ordinary course
of business;
(12)    Indebtedness, Disqualified Stock or preferred stock (i) of any Person
outstanding on the date on which such Person becomes a Restricted Subsidiary or
is merged, consolidated, amalgamated or otherwise combined with (including
pursuant to any acquisition of assets and assumption of related liabilities) the
Company or any Restricted Subsidiary or (ii) incurred or issued to provide all
or any portion of the funds used to consummate the transaction or series of
related transactions pursuant to which such Person became a Restricted
Subsidiary or was otherwise acquired by the Company or a Restricted Subsidiary;
provided, however, with respect to this clause (12), that at the time of the
acquisition or other transaction pursuant to which such Indebtedness,
Disqualified Stock or preferred stock was deemed to be incurred or issued, (x)
the Company would have been able to incur $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 4.06(a)
after giving pro forma effect to the relevant acquisition or other transaction
and the incurrence of such Indebtedness or issuance of such Disqualified Stock
or preferred stock pursuant to this clause (12) or (y) the Fixed Charge Coverage
Ratio for the Company’s most recently ended four full
64

--------------------------------------------------------------------------------



fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or Disqualified Stock or preferred stock is issued pursuant to this clause (12),
taken as one period, would not be less than it was immediately prior to giving
pro forma effect to such acquisition or other transaction and the incurrence of
such Indebtedness or issuance of such Disqualified Stock or preferred stock;
(13)    Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for customary indemnification, obligations in respect of
earnouts or other adjustments of purchase price or, in each case, similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets or Person or any Equity
Interests of a Subsidiary; provided that (in the case of a disposition) the
maximum liability of the Company and its Restricted Subsidiaries in respect of
all such Indebtedness shall at no time exceed the gross proceeds, including the
Fair Market Value of non-cash proceeds (measured at the time received and
without giving effect to any subsequent changes in value), actually received by
the Company and its Restricted Subsidiaries in connection with such disposition;
(14)    the incurrence by the Company or any Restricted Subsidiary of
Indebtedness in the form of Unearned Customer Deposits and advance payments
received in the ordinary course of business from customers for goods and
services purchased in the ordinary course of business;
(15)    Indebtedness of the Company or any Restricted Subsidiary incurred in
connection with credit card processing arrangements or other similar payment
processing arrangements entered into in the ordinary course of business;
(16)    the incurrence by the Company or any Restricted Subsidiary of
Indebtedness, the issuance by the Company or any Restricted Subsidiary of
Disqualified Stock and the issuance by any Restricted Subsidiary of preferred
stock to finance the replacement (through construction or acquisition) of a
Vessel upon an Event of Loss of such Vessel in an aggregate amount no greater
than the Ready for Sea Cost for such replacement Vessel, in each case less all
compensation, damages and other payments (including insurance proceeds other
than in respect of business interruption insurance) received by the Company or
any of its Restricted Subsidiaries from any Person in connection with such Event
of Loss in excess of amounts actually used to repay Indebtedness secured by the
Vessel subject to such Event of Loss and any costs and expenses incurred by the
Company or any of its Restricted Subsidiaries in connection with such Event of
Loss;
(17)    the incurrence by the Company or any Restricted Subsidiary of
Indebtedness in relation to (i) regular maintenance required on any of the
Vessels owned or chartered by the Company or any of its Restricted Subsidiaries,
and (ii) any expenditures that are, or are reasonably expected to be,
recoverable from insurance on such Vessels;
(18)    the incurrence of Indebtedness by the Company or any Restricted
Subsidiary of Indebtedness, the issuance by the Company or any Restricted
Subsidiary of Disqualified Stock and the issuance by any Restricted Subsidiary
of preferred stock in an
65

--------------------------------------------------------------------------------



aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred or
Disqualified Stock or preferred stock issued pursuant to this clause (18), not
to exceed the greater of $2,000.0 million and 4.6% of Total Tangible Assets; and
(19)    Indebtedness existing solely by reason of Permitted Liens described in
clause (29) of the definition thereof.
(c)    Neither the Issuer nor any Guarantor will incur any Indebtedness
(including Permitted Debt) that is contractually subordinated in right of
payment to any other Indebtedness of the Issuer or such Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the Notes
and the applicable Note Guarantee on substantially identical terms; provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Issuer or any Guarantor solely
by virtue of being unsecured.
(d)    For purposes of determining compliance with this Section 4.06, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (19) of Section
4.06(b), or is entitled to be incurred pursuant to Section 4.06(a), the Issuer,
in its sole discretion, will be permitted to classify such item of Indebtedness
on the date of its incurrence and only be required to include the amount and
type of such Indebtedness in one of such clauses and will be permitted on the
date of such incurrence to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in Sections 4.06(a) and (b) and
from time to time to reclassify all or a portion of such item of Indebtedness,
in any manner that complies with this Section 4.06.
(e)    In connection with the incurrence or issuance, as applicable, of
(x) revolving loan Indebtedness or (y) any commitment relating to the incurrence
or issuance of Indebtedness, Disqualified Stock or preferred stock, in each
case, in compliance with this Section 4.06, and the granting of any Lien to
secure such Indebtedness, the Issuer or applicable Restricted Subsidiary may, at
its option, designate such incurrence or issuance and the granting of any Lien
therefor as having occurred on the date of first incurrence of such revolving
loan Indebtedness or commitment (such date, the “Deemed Date”), and any related
subsequent actual incurrence or issuance and granting of such Lien therefor will
be deemed for all purposes under this Indenture to have been incurred or issued
and granted on such Deemed Date, including, without limitation, for purposes of
calculating the Fixed Charge Coverage Ratio, usage of any baskets described
herein (if applicable), the Consolidated Total Leverage Ratio, the Loan-to-Value
Ratio and Consolidated EBITDA (and all such calculations on and after the Deemed
Date until the termination or funding of such commitment shall be made on a pro
forma basis giving effect to the deemed incurrence or issuance, the granting of
any Lien therefor and related transactions in connection therewith).
(f)    The accrual of interest or preferred stock dividends, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as
66

--------------------------------------------------------------------------------



Indebtedness due to a change in accounting principles, the payment of dividends
on preferred stock or Disqualified Stock in the form of additional shares of the
same class of preferred stock or Disqualified Stock, the accretion of
liquidation preference and the increase in the amount of Indebtedness
outstanding solely as a result of fluctuations in exchange rates or currency
values will not be deemed to be an incurrence of Indebtedness or an issuance of
preferred stock or Disqualified Stock for purposes of this Section 4.06;
provided, in each such case, that the amount of any such accrual, accretion,
amortization, payment, reclassification or increase is included in the Fixed
Charges of the Company as accrued.
(g)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a different currency shall be
utilized, calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred or, in the case of Indebtedness incurred
under a revolving credit facility and at the option of the Issuer, first
committed; provided that (a) if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than U.S. dollars, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing indebtedness does not exceed the aggregate principal amount of such
Indebtedness being refinanced; and (b) if and for so long as any Indebtedness is
subject to a Hedging Obligation with respect to the currency in which such
Indebtedness is denominated covering principal amounts payable on such
Indebtedness, the amount of such Indebtedness, if denominated in U.S. dollars,
will be the amount of the principal payment required to be made under such
Hedging Obligation and, otherwise, the U.S. dollar-equivalent of such amount
plus the U.S. dollar-equivalent of any premium which is at such time due and
payable but is not covered by such Hedging Obligation.
(h)    Notwithstanding any other provision of this Section 4.06, the maximum
amount of Indebtedness that the Company or any Restricted Subsidiary may incur
pursuant to this Section 4.06 shall not be deemed to be exceeded solely as a
result of fluctuations in exchange rates or currency values. The principal
amount of any Indebtedness incurred to refinance other Indebtedness, if incurred
in a different currency from the Indebtedness being refinanced, will be
calculated based on the currency exchange rate applicable to the currencies in
which such Permitted Refinancing Indebtedness is denominated that is in effect
on the date of such refinancing.
(i)    The amount of any Indebtedness outstanding as of any date will be:
(i)    in the case of any Indebtedness issued with original issue discount, the
amount of the liability in respect thereof determined in accordance with GAAP;
(ii)    the principal amount of the Indebtedness, in the case of any other
Indebtedness; and
67

--------------------------------------------------------------------------------



(iii)    in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:
(A)    the Fair Market Value of such assets at the date of determination; and
(B)    the amount of the Indebtedness of the other Person.
SECTION 4.07    Liens.
(a)    The Company shall not and shall not cause or permit any of the Guarantors
to, directly or indirectly, create, incur, assume or otherwise cause to exist or
become effective any Lien of any kind securing Indebtedness upon any of their
property or assets, now owned or hereafter acquired, except:
(1) in the case of any property or assets that constitute Collateral, Permitted
Collateral Liens, which may be secured on a senior basis to, pari passu basis
with or junior basis to the Liens on the Collateral securing the Note
Obligations, subject to Section 4.25; and
(2) in the case of any property or assets that do not constitute Collateral, (A)
Permitted Liens or (B) a Lien on such property or assets that is not a Permitted
Lien (each Lien under clause (B), a “Triggering Lien”) if, contemporaneously
with (or prior to) the incurrence of such Triggering Lien, all Note Obligations
are secured on an equal and ratable basis with or on a senior basis to the
obligations so secured until such time as such obligations are no longer secured
by such Triggering Lien; provided that, (i) if the Indebtedness secured by such
Triggering Lien is subordinate or junior in right of payment to the Notes or a
Note Guarantee, as the case may be, then such Triggering Lien securing such
Indebtedness shall be subordinate or junior in priority to the Lien securing the
Note Obligations, (ii) if Senior-Priority Obligations are also required to be
secured by Liens on such property or assets pursuant to provisions in the
Senior-Priority Documents that are similar to this clause (b), the Liens on such
property or assets securing the Note Obligations may rank junior in priority to
the Liens on such property or assets securing such Senior-Priority Obligations
pursuant to an Additional Intercreditor Agreement.
(b)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness shall mean any increase
in the amount of such Indebtedness in connection with any accrual of interest,
the accretion of accreted value, the accretion or amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms or in the form of common stock of the Company, the payment of
dividends on preferred stock in the form of additional shares of preferred stock
of the same class, the accretion of liquidation preference and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
68

--------------------------------------------------------------------------------



Indebtedness. For the avoidance of doubt, any Lien that is permitted under this
Indenture to secure Indebtedness shall also be permitted to secure any
obligations related to such Indebtedness.
(c)    Any Lien created in favor of this Indenture and the Notes or a Note
Guarantee pursuant to Section 4.07(a)(2) will be automatically and
unconditionally released and discharged (i) upon the release and discharge of
the Triggering Lien to which it relates and (ii) otherwise as set forth under
Section 11.04.
SECTION 4.08    Restricted Payments.
(a)    The Company shall not, and shall not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly:
(A)    declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as holders (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of the Company or in Subordinated Shareholder Funding and other than
dividends or distributions payable to the Company or a Restricted Subsidiary);
(B)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any direct or indirect parent
entity of the Company;
(C)    make any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value, any Indebtedness of the Issuer
or any Guarantor that is expressly contractually subordinated in right of
payment to the Notes or to any Note Guarantee (excluding any intercompany
Indebtedness between or among the Company and any of its Restricted
Subsidiaries), except (i) a payment of principal at the Stated Maturity thereof
or (ii) the purchase, repurchase, redemption, defeasance or other acquisition of
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or scheduled maturity, in each case due within one year of
the date of such purchase, repurchase, redemption, defeasance or other
acquisition, or make any cash interest payment on, or purchase, repurchase,
redeem, defease or otherwise acquire or retire for value, any Subordinated
Shareholder Funding; or
(D)    make any Restricted Investment
69

--------------------------------------------------------------------------------



(all such payments and other actions set forth in these clauses (A) through (D)
above being collectively referred to as “Restricted Payments”), unless, at the
time of such Restricted Payment:
(i)    no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;
(ii)    after giving pro forma effect thereto as if such Restricted Payment had
been made at the beginning of the applicable four-quarter period, the Company
would have been permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 4.06(a);
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
since the 2023 Secured Notes Issue Date (excluding Restricted Payments permitted
by clauses (1) (without duplication of amounts paid pursuant to any other clause
of Section 4.08(b)), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) of
Section 4.08(b)), is less than the sum, without duplication, of:
(A)    50% of the Consolidated Net Income of the Company for the period (taken
as one accounting period) from the first day of the fiscal quarter commencing
immediately following the fiscal quarter in which the 2023 Secured Notes Issue
Date occurred to the end of the Company’s most recently ended fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment (or, if such Consolidated Net Income for such period is a deficit, less
100% of such deficit); plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
other assets received by the Company since the 2023 Secured Notes Issue Date as
a contribution to its common equity capital or from the issue or sale of Equity
Interests of the Company (other than Disqualified Stock) or Subordinated
Shareholder Funding or from the issue or sale of convertible or exchangeable
Disqualified Stock of the Company or any Restricted Subsidiary or convertible or
exchangeable debt securities of the Company or any Restricted Subsidiary, in
each case that have been converted into or exchanged for Equity Interests of the
Company or Subordinated Shareholder Funding (other than (x) net cash proceeds
and marketable securities received from an issuance or sale of Equity Interests,
Disqualified Stock or convertible or exchangeable debt securities sold to a
Subsidiary of the Company, (y) net cash proceeds and marketable securities
received from an issuance or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities that have been converted
into, exchanged or redeemed for Disqualified Stock and (z) net cash proceeds and
marketable securities to the extent any Restricted Payment has been made from
such proceeds pursuant to Section 4.08(b)(4)); plus
70

--------------------------------------------------------------------------------



(C)    to the extent that any Restricted Investment that was made after the 2023
Secured Notes Issue Date is (i) sold, disposed of or otherwise cancelled,
liquidated or repaid, 100% of the aggregate amount received in cash and the Fair
Market Value of marketable securities received; or (ii) made in an entity that
subsequently becomes a Restricted Subsidiary, 100% of the Fair Market Value of
such Restricted Investment as of the date such entity becomes a Restricted
Subsidiary; plus
(D)    to the extent that any Unrestricted Subsidiary of the Company designated
as such after the 2023 Secured Notes Issue Date is redesignated as a Restricted
Subsidiary, or is merged or consolidated into the Company or a Restricted
Subsidiary, or all of the assets of such Unrestricted Subsidiary are transferred
to the Company or a Restricted Subsidiary, in each case, after the 2023 Secured
Notes Issue Date, the Fair Market Value of the Company’s Restricted Investment
in such Subsidiary as of the date of such redesignation, merger, consolidation
or transfer of assets to the extent such investments reduced the restricted
payments capacity under this clause (iii) and were not previously repaid or
otherwise reduced; provided, however, that no amount will be included in
Consolidated Net Income of the Company for purposes of the preceding clause (A)
to the extent that it is included under this clause (D); plus
(E)    100% of any dividends or distributions received by the Company or a
Restricted Subsidiary after the 2023 Secured Notes Issue Date from an
Unrestricted Subsidiary to the extent that such dividends or distributions were
not otherwise included in the Consolidated Net Income of the Company for such
period (excluding, for the avoidance of doubt, repayments of, or interest
payments in respect of, any Permitted Investment pursuant to clause (16) of the
definition thereof); and
(iv)    at least one year shall have elapsed since the 2023 Secured Notes Issue
Date, and (x) in the case of a Restricted Payment made on or after the first
anniversary of the 2023 Secured Notes Issue Date and before the second
anniversary of the 2023 Secured Notes Issue Date, the Consolidated Total
Leverage Ratio of the Company and its Restricted Subsidiaries would not have
been greater than 6.00:1.00 on a pro forma basis and (y) in the case of a
Restricted Payment made on or after the second anniversary of the 2023 Secured
Notes Issue Date, the Consolidated Total Leverage Ratio of the Company and its
Restricted Subsidiaries would not have been greater than 5.00:1.00 on a pro
forma basis.
(b)    The preceding provisions will not prohibit the following (“Permitted
Payments”):
(1)        the payment of any dividend or distribution or the consummation of
any redemption within 60 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, if at the
71

--------------------------------------------------------------------------------



date of declaration or notice, the dividend or distribution or redemption
payment would have complied with the provisions of this Indenture;
(2)        the making of any Restricted Payment in exchange for, or out of or
with the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Company) of, Equity Interests of the Company (other than
Disqualified Stock) or Subordinated Shareholder Funding or from the
substantially concurrent contribution of common equity capital to the Company;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will be excluded from Section 4.08(a)(iii)(B);
(3)        the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of Indebtedness of the Issuer or any Guarantor that is
contractually subordinated to the Notes or to any Note Guarantee with the net
cash proceeds from an incurrence of Permitted Refinancing Indebtedness;
(4)        so long as no Default or Event of Default has occurred and is
continuing, the purchase, repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Company or any Restricted
Subsidiary held by any current or former officer, director, employee or
consultant of the Company or any of its Restricted Subsidiaries pursuant to any
equity subscription agreement, stock option agreement, restricted stock grant,
shareholders’ agreement or similar agreement; provided that the aggregate price
paid for all such purchased, repurchased, redeemed, acquired or retired Equity
Interests may not exceed $25.0 million in the aggregate in any twelve-month
period with unused amounts being carried over to any subsequent twelve-month
period subject to a maximum aggregate amount of $50.0 million being available in
any twelve-month period; and provided, further, that such amount in any
twelve-month period may be increased by an amount not to exceed the cash
proceeds from the sale of Equity Interests of the Company or Subordinated
Shareholder Funding, in each case, received by the Company during such
twelve-month period, in each case to members of management, directors or
consultants of the Company, any of its Restricted Subsidiaries or any of its
direct or indirect parent companies to the extent the cash proceeds from the
sale of such Equity Interests or Subordinated Shareholder Funding have not
otherwise been applied to the making of Restricted Payments pursuant to Section
4.08(a)(iii)(C) or Section 4.08(b)(2);
(5)        the repurchase of Equity Interests deemed to occur upon the exercise
of stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options;
(6)        so long as no Default or Event of Default has occurred and is
continuing, the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of Disqualified Stock of the Company
or any preferred stock of any Restricted Subsidiary issued on or after the 2023
Secured Notes Issue Date in accordance with Section 4.06;
72

--------------------------------------------------------------------------------



(7)        payments of cash, dividends, distributions, advances or other
Restricted Payments by the Company or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon (i)
the exercise of options or warrants or (ii) the conversion or exchange of
Capital Stock of any such Person;
(8)        the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
to the holders of its Equity Interests (other than the Company or any Restricted
Subsidiary) on no more than a pro rata basis;
(9)        the making of (i) cash payments made by the Company or any of its
Restricted Subsidiaries in satisfaction of the conversion obligation upon
conversion of convertible Indebtedness issued in a convertible notes offering
and (ii) any payments by the Company or any of its Restricted Subsidiaries
pursuant to the exercise, settlement or termination of any related capped call,
hedge, warrant or other similar transactions;
(10)    with respect to any Tax period in which any of the Restricted
Subsidiaries are members of a consolidated, combined, unitary or similar income
Tax group for U.S. federal or applicable state and local, or non-U.S. income Tax
purposes (a “Tax Group”) of which a Parent Company, or any subsidiary of a
Parent Company, is a common parent, or for which such Restricted Subsidiary is
disregarded for U.S. federal income tax purposes as separate from a Parent
Company, or any subsidiary of a Parent Company that is a C corporation for U.S.
federal income tax purposes, payments by each such Restricted Subsidiary in an
amount not to exceed the amount of its allocable share of any U.S. federal,
state and/or local and/or foreign income Taxes, as applicable, of such Tax Group
for such taxable period that are attributable to the income, revenue, receipts
or capital of such Restricted Subsidiary in an aggregate amount not to exceed
the amount of such income Taxes that such Restricted Subsidiaries would have
paid had it been a standalone corporate tax payer or standalone corporate tax
group (without duplication, for the avoidance of doubt, of any such Taxes paid
by such Restricted Subsidiary directly to the relevant taxing authority); and
(11)    other Restricted Payments in an aggregate amount not to exceed $225.0
million since the 2023 Secured Notes Issue Date so long as, immediately after
giving effect to such Restricted Payment, no Default or Event of Default has
occurred and is continuing.
The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.
For purposes of determining compliance with this covenant, (1) in the event that
a proposed Restricted Payment (or portion thereof) meets the criteria of one or
more categories (or
73

--------------------------------------------------------------------------------



subparts thereof) of Permitted Payments or Permitted Investments, or is entitled
to be incurred pursuant to the first paragraph of this covenant, the Company
will be entitled to classify or re-classify such Restricted Payment (or portion
thereof) based on circumstances existing on the date of such reclassification in
any manner that complies with this covenant, and such Restricted Payment (or
portion thereof) will be treated as having been made pursuant to the first
paragraph of this covenant or such clause or clauses (or subparts thereof) in
the definition of Permitted Payments or Permitted Investments, (2) the amount of
any return of or on capital from any Investment shall be netted against the
amount of such Investment for purposes of determining compliance with this
covenant and (3) payments made among the Company and its Restricted Subsidiaries
pursuant to the agreements, constituent documents, guarantees, deeds and other
instruments governing the “dual listed company” structure of the Company shall
not be deemed to be Restricted Payments.
SECTION 4.09    Asset Sales.
(a)    The Company shall not, and shall not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, consummate an Asset Sale
unless:
(1)        the Company (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of; and
(2)        at least 75% of the consideration received in the Asset Sale by the
Company or such Restricted Subsidiary is in the form of cash, Cash Equivalents
or Replacement Assets or a combination thereof (which determination may be made
by the Issuer, at its option, either (x) at the time such Asset Sale is approved
by the Issuer’s Board of Directors or (y) at the time the Asset Sale is
completed). For purposes of this clause (2), each of the following will be
deemed to be cash:
(A)    any liabilities, as recorded on the balance sheet of the Company or any
Restricted Subsidiary (other than contingent liabilities or liabilities that are
by their terms subordinated to the Notes or the Notes Guarantees), that are
assumed by the transferee of any such assets and as a result of which the
Company and its Restricted Subsidiaries are no longer obligated with respect to
such liabilities or are indemnified against further liabilities or that are
otherwise retired or repaid;
(B)    any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash or Cash Equivalents within 180
days following the closing of the Asset Sale, to the extent of the cash or Cash
Equivalents received in that conversion;
(C)    any Capital Stock or assets of the kind referred to in Section 4.09(b)(2)
or (4);
74

--------------------------------------------------------------------------------



(D)    Indebtedness (other than Indebtedness that is by its terms subordinated
to the Notes or the Notes Guarantees) of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that Carnival plc and each other Restricted Subsidiary are released from any
Guarantee of such Indebtedness in connection with such Asset Sale;
(E)    consideration consisting of Indebtedness of the Company or any Guarantor
received from Persons who are not the Company or any Restricted Subsidiary; and
(F)    consideration other than cash, Cash Equivalents or Replacement Assets
received by the Company or any Restricted Subsidiary in Asset Sales with a Fair
Market Value not exceeding $250.0 million in the aggregate outstanding at any
one time.
(b)    Within 450 days after the receipt of any Net Proceeds from an Asset Sale,
any Event of Loss, the Company (or the applicable Restricted Subsidiary, as the
case may be) may apply such Net Proceeds:
(1)        to repurchase the Notes pursuant to an offer to all Holders at a
purchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest to (but not including) the date of purchase (a “Notes Offer”);
(2)        to acquire all or substantially all of the assets of, or any Capital
Stock of, another Permitted Business; provided that (i) after giving effect to
any such acquisition of Capital Stock, the Permitted Business is or becomes a
Restricted Subsidiary and (ii) to the extent the assets that were the subject of
such Asset Sale or Event of Loss comprised part of the Collateral, the assets
comprising such Permitted Business shall also be pledged as Collateral;
(3)        to make a capital expenditure; provided that to the extent the assets
that were the subject of such Asset Sale or Event of Loss comprised part of the
Collateral, such capital expenditures shall be made in respect of assets that
are Collateral;
(4)        to acquire other assets (other than Capital Stock) not classified as
current assets under GAAP that are used or useful in a Permitted Business;
provided that to the extent the assets that were the subject of such Asset Sale
or Event of Loss comprised part of the Collateral, the assets being acquired
shall also be pledged as Collateral;
(5)        to repurchase, prepay, redeem or repay Indebtedness (a) that is
secured by a Lien on the Collateral ranking pari passu with or senior to the
Liens on the Collateral securing the Notes in accordance with Section 4.06,
Section 4.07 and Section 4.25; provided that in connection with any repurchase,
prepayment, redemption or repayment of revolving credit Indebtedness pursuant to
this clause (a), the
75

--------------------------------------------------------------------------------



Company or such Restricted Subsidiary will retire such Indebtedness and will
cause the related commitment to be permanently reduced in an amount equal to the
principal amount so repurchased, prepaid, redeemed or repaid; (b)upon the sale
of assets that do not constitute Collateral, of a Restricted Subsidiary which is
not a Guarantor (other than Indebtedness owed to the Company or a Restricted
Subsidiary), or Indebtedness of the Issuer or any Guarantor that is secured by a
Lien (provided that the assets secured by such Lien do not constitute
Collateral) or (c) of the Issuer or a Guarantor which is secured by a Lien on
the Collateral and which is pari passu or senior in right of payment with the
Notes or any Note Guarantee; provided that, in the case of this clause (c), the
Company (or the applicable Restricted Subsidiary) may repurchase, prepay, redeem
or repay such pari passu Indebtedness only if the Company (or the applicable
Restricted Subsidiary) makes an offer to all Holders to purchase their Notes in
accordance with the provisions set forth below for an Asset Sale Offer for an
aggregate principal amount of Notes at least equal to the proportion that (x)
the total aggregate principal amount of Notes outstanding bears to (y) the sum
of the total aggregate principal amount of Notes outstanding plus the total
aggregate principal amount outstanding of such pari passu Indebtedness;
(6)        to enter into a binding commitment to apply the Net Proceeds pursuant
to clause (2), (3) or (4) of this Section 4.09(b); provided that such binding
commitment (or any subsequent commitments replacing the initial commitment that
may be cancelled or terminated) shall be treated as a permitted application of
the Net Proceeds from the date of such commitment until the earlier of (x) the
date on which such acquisition or expenditure is consummated and (y) the 180th
day following the expiration of the aforementioned 450 day period; or
(7)        any combination of the foregoing.
Pending the final application of any Net Proceeds, the Company (or the
applicable Restricted Subsidiary) may temporarily reduce borrowings under any
revolving credit facility, or otherwise invest the Net Proceeds in any manner
that is not prohibited by this Indenture.
(c)    Any Net Proceeds from Asset Sales or an Event of Loss that are not
applied or invested as provided in Section 4.09(b) (it being understood that any
portion of such Net Proceeds used to make an offer to purchase Notes as
described in Section 4.09(b)(1) or (5) above shall be deemed to have been
applied or invested whether or not such Notes Offer is accepted) will constitute
“Excess Proceeds.” When the aggregate amount of Excess Proceeds exceeds $250.0
million (or at an earlier time, at the option of the Issuer), within ten
Business Days thereof, the Company will make an offer (an “Asset Sale Offer”) to
all Holders and may make an offer to all holders of other Indebtedness that is
secured by a Lien on the Collateral and that is pari passu with the Notes or any
Note Guarantees with respect to offers to purchase, prepay or redeem with the
proceeds of sales of assets or events of loss to purchase, prepay or redeem the
maximum principal amount of Notes and such other pari passu Indebtedness (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith) that may be
purchased, prepaid or redeemed out of the Excess Proceeds. The offer price for
the Notes in any Asset Sale Offer will be equal to 100%
76

--------------------------------------------------------------------------------



of the principal amount, plus accrued and unpaid interest and Additional
Amounts, if any, to the date of purchase, prepayment or redemption, subject to
the rights of Holders on the relevant Record Date to receive interest due on the
relevant interest payment date, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer, the Company may use
those Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes and such other pari passu
Indebtedness tendered into (or to be prepaid or redeemed in connection with)
such Asset Sale Offer exceeds the amount of Excess Proceeds, or if the aggregate
amount of Notes tendered pursuant to a Notes Offer exceeds the amount of the Net
Proceeds so applied, the Trustee will select the Notes and such other pari passu
Indebtedness, if applicable, to be purchased on a pro rata basis (or in the
manner provided in Section 3.03), based on the amounts tendered or required to
be prepaid or redeemed. Upon completion of each Asset Sale Offer, the amount of
Excess Proceeds will be reset at zero.
The Company will comply with the requirements of Rule 14e-1 under the U.S.
Exchange Act and any other securities laws and regulations (and rules of any
exchange on which the Notes are then listed) to the extent those laws,
regulations or rules are applicable in connection with each repurchase of Notes
pursuant to an Asset Sale Offer or a Notes Offer. To the extent that the
provisions of any securities laws or regulations or exchange rules conflict with
the Asset Sale or Notes Offer provisions of this Indenture, the Company will
comply with the applicable securities laws, regulations and rules and will not
be deemed to have breached its obligations under the Asset Sale or Notes Offer
provisions of this Indenture by virtue of such compliance.
SECTION 4.10    Transactions with Affiliates.
(a)    The Company shall not, and shall not cause or permit any of its
Restricted Subsidiaries to, make any payment to or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (each, an “Affiliate Transaction”)
involving aggregate payments or consideration in excess of $100.0 million,
unless:
(1)        the Affiliate Transaction is on terms that are, taken as a whole, no
less favorable to the Company or the relevant Restricted Subsidiary than those
that would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with a Person who is not such an Affiliate; and
(2)        the Issuer delivers to the Trustee, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $250.0 million, a resolution of the Board of
Directors of the Issuer set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with this Section 4.10 and that such
Affiliate Transaction has been approved by a majority of the disinterested
members of the Board of Directors of the Issuer (or in the event there is only
one disinterested director, by such disinterested director, or, in the event
there are no disinterested directors, by unanimous approval of the members of
the Board of Directors of the Issuer).
77

--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, the following items will not be deemed to
be Affiliate Transactions and, therefore, will not be subject to the provisions
of Section 4.10(a):
(i)    any employment agreement, collective bargaining agreement, consulting
agreement or employee benefit arrangements with any employee, consultant,
officer or director of the Company or any Restricted Subsidiary, including under
any stock option, stock appreciation rights, stock incentive or similar plans,
entered into in the ordinary course of business;
(ii)    transactions between or among the Company and/or its Restricted
Subsidiaries;
(iii)    transactions with a Person (other than an Unrestricted Subsidiary of
the Company) that is an Affiliate of the Company solely because the Company
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;
(iv)    payment of reasonable and customary fees, salaries, bonuses,
compensation, other employee benefits and reimbursements of expenses (pursuant
to indemnity arrangements or otherwise) of Officers, directors, employees or
consultants of the Company or any of its Restricted Subsidiaries;
(v)    any issuance of Equity Interests (other than Disqualified Stock) of the
Company to Affiliates of the Company or any issuance of Subordinated Shareholder
Funding;
(vi)    Restricted Payments that do not violate Section 4.08;
(vii)    transactions pursuant to or contemplated by any agreement in effect on
the Issue Date and transactions pursuant to any amendment, modification or
extension to such agreement, so long as such amendment, modification or
extension, taken as a whole, is not materially more disadvantageous to the
Holders than the original agreement as in effect on the Issue Date;
(viii)    Permitted Investments (other than Permitted Investments described in
clauses (3), (4), (5), (15) and (16) of the definition thereof);
(ix)    Management Advances;
(x)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture that are fair to the
Company or the Restricted Subsidiaries in the reasonable determination of the
members of the Board of Directors of the Issuer or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated Person;
78

--------------------------------------------------------------------------------



(xi)    the granting and performance of any registration rights for the
Company’s Capital Stock;
(xii)    any contribution to the capital of the Company;
(xiii)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xiv)    transactions with respect to which the Company has obtained an opinion
of an accounting, appraisal or investment banking firm of international
standing, or other recognized independent expert of international standing with
experience appraising the terms and conditions of the type of transaction or
series of related transactions for which an opinion is required, stating that
the transaction or series of related transactions is (A) fair from a financial
point of view taking into account all relevant circumstances or (B) on terms not
less favorable than might have been obtained in a comparable transaction at such
time on an arm’s-length basis from a Person who is not an Affiliate;
(xv)    transactions made pursuant to the agreements, constituent documents,
guarantees, deeds and other instruments governing the “dual listed company”
structure of the Company; and
(xvi)    transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Issuer in an Officer’s Certificate)
between the Company and any other Person or a Restricted Subsidiary and any
other Person with which the Company or any of its Restricted Subsidiaries files
a combined, consolidated, unitary or similar group tax return or which the
Company or any of its Restricted Subsidiaries is part of a group for tax
purposes that are effected for the purpose of improving the combined,
consolidated, unitary or similar group tax efficiency of the Company and its
Subsidiaries and not for the purpose of circumventing any provision of this
Indenture.
SECTION 4.11    Purchase of Notes upon a Change of Control.
(a)    If a Change of Control Triggering Event occurs at any time, then the
Company shall make an offer (a “Change of Control Offer”) to each Holder to
purchase such Holder’s Notes, at a purchase price (the “Change of Control
Purchase Price”) in cash in an amount equal to 101% of the principal amount
thereof, plus accrued and unpaid interest, if any, to the date of purchase (the
“Change of Control Purchase Date”) (subject to the rights of Holders on the
relevant Record Dates to receive interest due on the relevant Interest Payment
Date).
(b)    Within 30 days following any Change of Control Triggering Event, the
Company shall deliver a notice to each Holder of the Notes at such Holder’s
registered address or otherwise deliver a notice in accordance with the
procedures set forth in Section 3.04, which notice shall state:
79

--------------------------------------------------------------------------------



(A)    that a Change of Control Triggering Event has occurred, and the date it
occurred, and that a Change of Control Offer is being made;
(B)    the circumstances and relevant facts regarding such Change of Control
(including, but not limited to, applicable information with respect to pro forma
historical income, cash flow and capitalization after giving effect to the
Change of Control);
(C)    the Change of Control Purchase Price and the Change of Control Purchase
Date, which shall be a Business Day no earlier than 30 days nor later than 60
days from the date such notice is delivered, pursuant to the procedures required
by this Indenture and described in such notice;
(D)    that any Note accepted for payment pursuant to the Change of Control
Offer shall cease to accrue interest after the Change of Control Purchase Date
unless the Change of Control Purchase Price is not paid;
(E)    that any Note (or part thereof) not tendered shall continue to accrue
interest; and
(F)    any other procedures that a Holder must follow to accept a Change of
Control Offer or to withdraw such acceptance.
(c)    On the Change of Control Purchase Date, the Company shall, to the extent
lawful:
(i)    accept for payment all Notes or portions of Notes properly tendered
pursuant to the Change of Control Offer;
(ii)    deposit with the paying agent an amount equal to the Change of Control
Purchase Price in respect of all Notes or portions of Notes properly tendered;
and
(iii)    deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Company.
(d)    The Paying Agent shall promptly deliver to each Holder which has properly
tendered and so accepted the Change of Control Offer for such Notes, and the
Trustee (or an authenticating agent appointed by the Company) shall promptly
authenticate and deliver (or cause to be transferred by book-entry) to each
Holder a new Note equal in principal amount to any unpurchased portion of the
Notes surrendered, if any. Any Note so accepted for payment will cease to accrue
interest on or after the Change of Control Purchase Date. The Company shall
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Purchase Date.
(e)    This Section 4.11 will be applicable whether or not any other provisions
of this Indenture are applicable.
80

--------------------------------------------------------------------------------



(f)    If the Change of Control Purchase Date is on or after an interest Record
Date and on or before the related Interest Payment Date, any accrued and unpaid
interest, if any, shall be paid to the Person in whose name a Note is registered
at the close of business on such Record Date, and no additional interest shall
be payable to Holders who tender pursuant to the Change of Control Offer.
(g)    The Company will not be required to make a Change of Control Offer upon a
Change of Control Triggering Event if (1) a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Company and purchases all Notes properly tendered and not withdrawn
under the Change of Control Offer or (2) a notice of redemption has been given
pursuant to the provisions of paragraph 6 of the Notes, unless and until there
is a default in payment of the applicable redemption price. Notwithstanding
anything to the contrary contained herein, a Change of Control Offer may be made
in advance of a Change of Control, conditioned upon the consummation of such
Change of Control, if a definitive agreement is in place for the Change of
Control at the time the Change of Control Offer is made.
(h)    The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act, and any other securities laws and regulations (and rules of any
exchange on which the Notes are then listed) to the extent those laws,
regulations or rules are applicable in connection with the repurchase of the
Notes pursuant to a Change of Control Offer. To the extent that the provisions
of any securities laws or regulations or exchange rules conflict with the Change
of Control provisions of this Indenture, the Company shall comply with the
applicable securities laws, regulations and rules and will not be deemed to have
breached its obligations under this Indenture by virtue of such compliance.
(i)    If and for so long as the Euro Notes are listed on The Official List of
The International Stock Exchange (the “Exchange”) and if and to the extent that
the rules of the Exchange so require, the Issuer will notify the Exchange of any
Change of Control Offer for the Euro Notes.
SECTION 4.12    Additional Amounts.
(a)    All payments made by or on behalf of the Issuer or any of the Guarantors
(including, in each case, any successor entity) under or with respect to the
Notes or any Note Guarantee shall be made free and clear of and without
withholding or deduction for, or on account of, any present or future Taxes
unless the withholding or deduction of such Taxes is then required by law. If
the Issuer, any Guarantor or any other applicable withholding agent is required
by law to withhold or deduct any amount for, or on account of, any Taxes imposed
or levied by or on behalf of (1) any jurisdiction (other than the United States)
in which the Issuer or any Guarantor is or was incorporated, engaged in
business, organized or resident for tax purposes or any political subdivision
thereof or therein or (2) any jurisdiction from or through which any payment is
made by or on behalf of the Issuer or any Guarantor (including, without
limitation, the jurisdiction of any Paying Agent) or any political subdivision
thereof or therein (each of (1) and (2), a “Tax Jurisdiction”) in respect of any
payments under or with respect to the Notes or any Note Guarantee, including,
without limitation, payments of principal, redemption price,
81

--------------------------------------------------------------------------------



purchase price, interest or premium, the Issuer or the relevant Guarantor, as
applicable, shall pay such additional amounts (the “Additional Amounts”) as may
be necessary in order that the net amounts received and retained in respect of
such payments by each beneficial owner of Notes after such withholding or
deduction will equal the respective amounts that would have been received and
retained in respect of such payments in the absence of such withholding or
deduction; provided, however, that no Additional Amounts shall be payable with
respect to:
(1)    any Taxes, to the extent such Taxes would not have been imposed but for
the holder or the beneficial owner of the Notes (or a fiduciary, settlor,
beneficiary, partner of, member or shareholder of, or possessor of a power over,
the relevant holder, if the relevant holder is an estate, trust, nominee,
partnership, limited liability company or corporation) being or having been a
citizen or resident or national of, or incorporated, engaged in a trade or
business in, being or having been physically present in or having a permanent
establishment in, the relevant Tax Jurisdiction or having or having had any
other present or former connection with the relevant Tax Jurisdiction, other
than any connection arising from the acquisition, ownership or disposition of
Notes, the exercise or enforcement of rights under such Note, this Indenture or
a Note Guarantee, or the receipt of payments in respect of such Note or a Note
Guarantee;
(2)    any Taxes, to the extent such Taxes were imposed as a result of the
presentation of a Note for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
holder (except to the extent that the holder would have been entitled to
Additional Amounts had the Note been presented on the last day of such 30 day
period);
(3)    any estate, inheritance, gift, sale, transfer, personal property or
similar Taxes;
(4)    any Taxes payable other than by deduction or withholding from payments
under, or with respect to, the Notes or any Note Guarantee;
(5)    any Taxes to the extent such Taxes would not have been imposed or
withheld but for the failure of the holder or beneficial owner of the Notes,
following the Issuer’s reasonable written request addressed to the holder at
least 60 days before any such withholding or deduction would be imposed, to
comply with any certification, identification, information or other reporting
requirements, whether required by statute, treaty, regulation or administrative
practice of a Tax Jurisdiction, as a precondition to exemption from, or
reduction in the rate of deduction or withholding of, Taxes imposed by the Tax
Jurisdiction (including, without limitation, a certification that the holder or
beneficial owner is not resident in the Tax Jurisdiction), but in each case,
only to the extent the holder or beneficial owner is legally eligible to provide
such certification or documentation;
(6)    any Taxes imposed in connection with a Note presented for payment (where
presentation is permitted or required for payment) by or on behalf of a holder
or beneficial owner of the Notes to the extent such Taxes could have been
avoided by presenting the relevant Note to, or otherwise accepting payment from,
another Paying Agent;
82

--------------------------------------------------------------------------------



(7)    any Taxes imposed on or with respect to any payment by the Issuer or any
of the Guarantors to the holder of the Notes if such holder is a fiduciary or
partnership or any person other than the sole beneficial owner of such payment
to the extent that such Taxes would not have been imposed on such payments had
such holder been the sole beneficial owner of such Note;
(8)    any Taxes that are imposed pursuant to current Section 1471 through 1474
of the Code or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, any regulations promulgated
thereunder, any official interpretations thereof, any intergovernmental
agreement between a non-U.S. jurisdiction and the United States (or any related
law or administrative practices or procedures) implementing the foregoing or any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above); or
(9)    any combination of clauses (1) through (8) above.
In addition to the foregoing, the Issuer and the Guarantors shall also pay and
indemnify the holder for any present or future stamp, issue, registration, value
added, transfer, court or documentary Taxes, or any other excise or property
taxes, charges or similar levies (including penalties, interest and additions to
tax related thereto) which are levied by any jurisdiction on the execution,
delivery, issuance, or registration of any of the Notes, this Indenture, any
Note Guarantee or any other document referred to therein, or the receipt of any
payments with respect thereto, or enforcement of, any of the Notes or any Note
Guarantee (limited, solely in the case of Taxes attributable to the receipt of
any payments, to any such Taxes imposed in a Tax Jurisdiction that are not
excluded under clauses (1) through (3) or (5) through (9) above or any
combination thereof).
(b)    If the Issuer or any Guarantor, as the case may be, becomes aware that it
will be obligated to pay Additional Amounts with respect to any payment under or
with respect to the Notes or any Note Guarantee, the Issuer or the relevant
Guarantor, as the case may be, shall deliver to the Trustee on a date that is at
least 30 days prior to the date of that payment (unless the obligation to pay
Additional Amounts arises after the 30th day prior to that payment date, in
which case the Issuer or the relevant Guarantor shall notify the Trustee
promptly thereafter) an Officer’s Certificate stating the fact that Additional
Amounts will be payable and the amount estimated to be so payable. The Officer’s
Certificates must also set forth any other information reasonably necessary to
enable the Paying Agents to pay Additional Amounts to Holders on the relevant
payment date. The Issuer or the relevant Guarantor will provide the Trustee with
documentation reasonably satisfactory to the Trustee evidencing the payment of
Additional Amounts. The Trustee shall be entitled to rely absolutely on an
Officer’s Certificate as conclusive proof that such payments are necessary.
(c)    The Issuer or the relevant Guarantor, if it is the applicable withholding
agent, shall make all withholdings and deductions (within the time period)
required by law and shall remit the full amount deducted or withheld to the
relevant Tax authority in accordance with applicable law. The Issuer or the
relevant Guarantor shall use its reasonable efforts to obtain Tax receipts from
each Tax authority evidencing the payment of any Taxes so deducted or withheld.
83

--------------------------------------------------------------------------------



The Issuer or the relevant Guarantor shall furnish to the Trustee (or to a
Holder upon request), within 60 days after the date the payment of any Taxes so
deducted or withheld is made, certified copies of Tax receipts evidencing
payment by the Issuer or a Guarantor, as the case may be, or if, notwithstanding
such entity’s efforts to obtain receipts, receipts are not obtained, other
evidence of payments (reasonably satisfactory to the Trustee) by such entity.
(d)    Whenever in this Indenture or the Notes there is mentioned, in any
context, the payment of amounts based upon the principal amount of the Notes or
of principal, interest or of any other amount payable under, or with respect to,
any of the Notes or any Note Guarantee, such mention shall be deemed to include
mention of the payment of Additional Amounts to the extent that, in such
context, Additional Amounts are, were or would be payable in respect thereof.
(e)    This Section 4.12 shall survive any termination, defeasance or discharge
of this Indenture, any transfer by a holder or beneficial owner of its Notes,
and will apply, mutatis mutandis, to any jurisdiction in which any successor
Person to the Issuer (or any Guarantor) is incorporated, engaged in business,
organized or resident for tax purposes, or any jurisdiction from or through
which payment is made under or with respect to the Notes (or any Note Guarantee)
by or on behalf of such Person and, in each case, any political subdivision
thereof or therein.
SECTION 4.13    Additional Intercreditor Agreements and Amendments to the
Intercreditor Agreements.
(a)    At the request of the Issuer, in connection with the incurrence or
refinancing by the Company or its Restricted Subsidiaries of any Indebtedness
secured or permitted to be secured (including as to priority) by the Collateral,
the Company, the relevant Restricted Subsidiaries, the Trustee and the Security
Agent, as applicable, shall enter into an intercreditor or similar agreement or
joinder to or a restatement, amendment or other modification of the Second Lien
Intercreditor Agreement or First Lien/Second Lien Intercreditor Agreement, as
applicable (an “Additional Intercreditor Agreement”) with the holders of such
Indebtedness (or their duly authorized representatives) on substantially the
same terms as such applicable Intercreditor Agreement (or on terms that in the
good faith judgment of the Board of Directors of the Issuer are not materially
less favorable to the Holders), including containing substantially the same
terms with respect to the application of the proceeds of the Collateral held
thereunder and the means of enforcement, it being understood that an increase in
the amount of Indebtedness being subject to the terms of the Intercreditor
Agreements, including any Additional Intercreditor Agreement shall not be deemed
to be less favorable to the Holders and shall be permitted by this Section
4.13(a) if the incurrence of such Indebtedness and any Lien in its favor is
permitted Section 4.06 and Section 4.07; provided that (x) any such Additional
Intercreditor Agreement that is entered into with the holders of Indebtedness
intended to be secured by Collateral on a junior basis to the Notes may include
different terms to the extent customary for a junior intercreditor arrangement
of that type, (y) any such Additional Intercreditor Agreement that is entered
into with the holders of Indebtedness intended to be secured by Collateral on a
senior basis to the Notes may include different terms to the extent
84

--------------------------------------------------------------------------------



customary for a senior intercreditor arrangement of that type and (z) such
Additional Intercreditor Agreement shall not impose any personal obligations on
the Trustee or the Security Agent or, in the opinion of the Trustee or the
Security Agent, adversely affect the rights, duties, liabilities or immunities
of the Trustee or the Security Agent under this Indenture or the Intercreditor
Agreements. As used herein, the term “Intercreditor Agreements” shall include
references to any Additional Intercreditor Agreement that supplements or
replaces either Intercreditor Agreement.
(b)    The Trustee and Security Agent shall be required to enter into any
customary intercreditor agreement with respect to the establishment of
junior-priority Liens securing such Junior Obligations upon receipt of an
Officer’s Certificate to the effect that such customary intercreditor agreement
is in customary form for an intercreditor agreement governing the relationship
between Pari Passu Obligations and Junior Obligations. Such customary
intercreditor agreement will set forth the relative rights in respect of the
Collateral between holders of the Pari Passu Obligations, on the one hand, and
holders of such Junior Obligations, on the other hand, and will provide that the
Security Agent will, subject to very limited circumstances, have the exclusive
right to exercise rights and remedies with respect to the Collateral.
Furthermore, such intercreditor agreement will set forth the priorities relative
to the Collateral, and the application from the proceeds thereof, first to the
Pari Passu Obligations, then to such Junior Obligations.
(c)    The Trustee and Security Agent shall be required to enter into any
customary intercreditor agreement with respect to the establishment of
senior-priority liens securing such Senior-Priority Obligations upon receipt of
an Officer’s Certificate to the effect that such customary intercreditor
agreement is in customary form for an intercreditor agreement governing the
relationship between Pari Passu Obligations and Senior-Priority Obligations.
Such customary intercreditor agreement will set forth the relative rights in
respect of the Collateral between holders of the Pari Passu Obligations, on the
one hand, and holders of such Senior-Priority Obligations, on the other hand,
and will provide that the applicable representative of such Senior-Priority
Obligations will, subject to very limited circumstances, have the exclusive
right to exercise rights and remedies with respect to the Collateral prior to
the Discharge of such Senior-Priority Obligations. Furthermore, such
intercreditor agreement will set forth the priorities relative to the
Collateral, and the application from the proceeds thereof, first to such
Senior-Priority Obligations, then to the Pari Passu Obligations.
(d)    Each Holder, by accepting such Note, shall be deemed to have:
(i)    appointed and authorized the Trustee and the Security Agent from time to
time to give effect to such provisions;
(ii)    authorized each of the Trustee and the Security Agent from time to time
to become a party to any additional intercreditor arrangements described above;
(iii)    agreed to be bound by such provisions and the provisions of any
additional intercreditor arrangements described above; and
85

--------------------------------------------------------------------------------



(iv)    irrevocably appointed the Trustee and the Security Agent to act on its
behalf from time to time to enter into and comply with such provisions and the
provisions of any additional intercreditor arrangements described above, in each
case, without the need for the consent of any Holder of the Notes.
SECTION 4.14    Note Guarantees and Security Interests.
Subject to the Agreed Security Principles, the Issuer shall, and shall cause
each Guarantor to, (i) complete all filings and other similar actions required
in connection with the creation and perfection of the security interests in the
Collateral owned by it in favor of the Holders, the Trustee (on its own behalf
and on behalf of the Holders) and/or the Security Agent (on behalf of itself,
the Trustee and the Holders), as applicable, as and to the extent contemplated
by the Security Documents set forth on Schedule II attached hereto within the
time periods set forth therein and deliver, and cause each Guarantor to deliver,
such other agreements, instruments, certificates and opinions of counsel that
may be reasonably requested by the Security Agent in connection therewith and
(ii) take all actions necessary to maintain such security interests. For the
avoidance of doubt, a Paying Agent shall be held harmless by the Company and
have no liability with respect to payments or disbursements to be made by such
Paying Agent for which payment instructions are not made or that are not
otherwise deposited by the respective times set forth in this Indenture.
SECTION 4.15    Limitation on Issuance of Guarantees of Indebtedness.
(a)    Subject to the Agreed Security Principles and the Intercreditor
Agreements, the Company will not permit any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) that is not a Guarantor to Guarantee,
directly or indirectly, the payment of any obligations of the Issuer or a
Guarantor under a Credit Facility, the Convertible Notes, the Existing Revolving
Facility, the 2023 Secured Notes, the Existing Term Loan Facility or any other
Indebtedness of the Issuer or a Guarantor having an aggregate outstanding
principal amount in excess of $300.0 million unless such Restricted Subsidiary
simultaneously executes and delivers a Supplemental Indenture providing for the
Note Guarantee of the payment of the Notes by such Restricted Subsidiary which
Note Guarantee will be senior to or pari passu in right of payment with such
Restricted Subsidiary’s Guarantee of such other Indebtedness and with respect to
any Guarantee of Indebtedness that is expressly contractually subordinated in
right of payment to the Notes or to any Note Guarantee by such Restricted
Subsidiary, any such Guarantee will be subordinated to such Restricted
Subsidiary’s Note Guarantee at least to the same extent as such subordinated
Indebtedness is subordinated to the Notes.
Following the provision of any additional Note Guarantees as described in the
immediately preceding paragraph, subject to the Agreed Security Principles and
the Intercreditor Agreements (if such security is being granted in respect of
the other Indebtedness), any such Guarantor shall provide security over its
material assets that are of the same type as any of the Issuer’s or the
Guarantors’ assets that are required to be a part of the Collateral (excluding
any assets of such Guarantor which are subject to a Permitted Lien at the time
of the execution of such Supplemental Indenture (to the extent that such
Permitted Lien was not created, incurred or assumed in contemplation thereof) if
providing such security interest would not be permitted by
86

--------------------------------------------------------------------------------



the terms of such Permitted Lien or by the terms of any obligations secured by
such Permitted Lien) to secure its Note Guarantee on a second-priority basis as
a Pari Passu Obligation, subject to the Intercreditor Agreements.
This paragraph (a) will not be applicable to any Guarantees of any Restricted
Subsidiary:
(i)    existing on the Issue Date;
(ii)    that existed at the time such Person became a Restricted Subsidiary if
the Guarantee was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary; or
(iii)    arising solely due to granting of a Permitted Lien that would not
otherwise constitute a Guarantee of Indebtedness of the Issuer or any Guarantor.
(b)    Notwithstanding the foregoing, the Company shall not be obligated to
cause such Restricted Subsidiary to guarantee the Notes or provide security to
the extent that such Note Guarantee or the grant of such security by such
Restricted Subsidiary would be inconsistent with the Intercreditor Agreements or
the Agreed Security Principles or would reasonably be expected to give rise to
or result in (x) any liability for the officers, directors or shareholders of
such Restricted Subsidiary, (y) any violation of applicable law that cannot be
prevented or otherwise avoided through measures reasonably available to the
Company or the Restricted Subsidiary or (z) any significant cost, expense,
liability or obligation (including with respect to any Taxes) other than
reasonable out-of-pocket expenses and other than reasonable expenses incurred in
connection with any governmental or regulatory filings required as a result of,
or any measures pursuant to clause (y) undertaken in connection with, such Note
Guarantee which cannot be avoided through measures reasonably available to the
Company or the Restricted Subsidiary.
SECTION 4.16    Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
(a)    Each Parent Company shall not, and shall not cause or permit any of its
respective Restricted Subsidiaries to, directly or indirectly, create or permit
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to:
(i)    pay dividends or make any other distributions on its Capital Stock to its
Parent Company or any Restricted Subsidiary, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the relevant Parent Company or any Restricted Subsidiary;
(ii)    make loans or advances to its Parent Company or any Restricted
Subsidiary; or
87

--------------------------------------------------------------------------------



(iii)    sell, lease or transfer any of its properties or assets to its Parent
Company or any Restricted Subsidiary;
provided that (x) the priority of any preferred stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock, (y) the subordination of (including the application of any
standstill period to) loans or advances made to the relevant Parent Company or
any Restricted Subsidiary to other Indebtedness incurred by the relevant Parent
Company or any Restricted Subsidiary and (z) the provisions contained in
documentation governing or relating to Indebtedness requiring transactions
between or among the relevant Parent Company and any Restricted Subsidiary or
between or among any Restricted Subsidiaries to be on fair and reasonable terms
or on an arm’s-length basis, in each case, shall not be deemed to constitute
such an encumbrance or restriction.
(b)    The provisions of Section 4.16(a) above shall not apply to encumbrances
or restrictions existing under or by reason of:
(i)    agreements or instruments governing or relating to Indebtedness as in
effect on the Issue Date (including pursuant to the Convertible Notes, the EIB
Facility, the Existing Secured Notes and the Existing Term Loan Facility and the
related documentation) and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of those
agreements; provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not materially less
favorable, taken as a whole, to the Holders with respect to such dividend and
other payment restrictions than those contained in those agreements or
instruments on the Issue Date (as determined in good faith by the Issuer);
(ii)    the Note Documents;
(iii)    agreements or instruments governing other Indebtedness permitted to be
incurred under Section 4.06 and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of those
agreements; provided that the Company determines at the time of the incurrence
of such Indebtedness that such encumbrances or restrictions will not adversely
effect, in any material respect, the Issuer’s ability to make principal or
interest payments on the Notes;
(iv)    applicable law, rule, regulation or order or the terms of any license,
authorization, concession or permit;
(v)    any agreement or instrument governing or relating to Indebtedness or
Capital Stock of a Person acquired by the relevant Parent Company or any of its
Restricted Subsidiaries as in effect at the time of such acquisition (other than
any agreement or instrument entered into in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the
88

--------------------------------------------------------------------------------



Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;
(vi)    customary non-assignment and similar provisions in contracts, leases and
licenses entered into in the ordinary course of business;
(vii)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on the
property purchased or leased of the nature set forth in Section 4.16(a)(iii) or
any encumbrance or restriction pursuant to a joint venture agreement that
imposes restrictions on the transfer of the assets of the joint venture;
(viii)    any agreement for the sale or other disposition of the Capital Stock
or all or substantially all of the property and assets of a Restricted
Subsidiary that restricts distributions by that Restricted Subsidiary pending
its sale or other disposition;
(ix)    Permitted Refinancing Indebtedness; provided that either (i) the
restrictions contained in the agreements or instruments governing such Permitted
Refinancing Indebtedness are not materially more restrictive, taken as a whole,
than those contained in the agreements or instruments governing the Indebtedness
being refinanced or (ii) the Company determines at the time of the incurrence of
such Indebtedness that such encumbrances or restrictions will not adversely
effect, in any material respect, the Issuer’s ability to make principal or
interest payments on the Notes;
(x)    Liens permitted to be incurred under Section 4.07 that limit the right of
the debtor to dispose of the assets subject to such Liens;
(xi)    provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements (including
agreements entered into in connection with a Restricted Investment) entered into
with the approval of the Issuer’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements;
(xii)    restrictions on cash or other deposits or net worth imposed by
customers or suppliers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;
(xiii)    any customary Productive Asset Leases for Vessels and other assets
used in the ordinary course of business; provided that such encumbrance or
restriction only extends to the Vessel or other asset financed in such
Productive Asset Lease;
(xiv)    any encumbrance or restriction existing with respect to any
Unrestricted Subsidiary or the property or assets of such Unrestricted
Subsidiary that is designated as a Restricted Subsidiary in accordance with the
terms of this Indenture at the time of such designation and not incurred in
contemplation of such designation, which
89

--------------------------------------------------------------------------------



encumbrances or restrictions are not applicable to any Person other than such
Unrestricted Subsidiary or the property or assets of such Unrestricted
Subsidiary; provided that the encumbrances or restrictions are customary for the
business of such Unrestricted Subsidiary and would not, at the time agreed to,
be expected to affect the ability of the Issuer and the Guarantors to make
payments under the Notes and this Indenture;
(xv)    customary encumbrances or restrictions contained in agreements in
connection with Hedging Obligations permitted under this Indenture;
(xvi)    the agreements, constituent documents, guarantees, deeds and other
instruments governing the “dual listed company” structure of the Company; and
(xvii)    any encumbrance or restriction existing under any agreement that
extends, renews, refinances, replaces, amends, modifies, restates or supplements
the agreements containing the encumbrances or restrictions in the foregoing
clauses (i) through (xvi), or in this clause (xvii); provided that the terms and
conditions of any such encumbrances or restrictions are no more restrictive in
any material respect than those under or pursuant to the agreement so extended,
renewed, refinanced, replaced, amended, modified, restated or supplemented.
SECTION 4.17    Designation of Restricted and Unrestricted Subsidiaries.
(a)    The Board of Directors of the Issuer may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default.
(b)    If a Restricted Subsidiary is designated as an Unrestricted Subsidiary,
the aggregate Fair Market Value of all outstanding Investments owned by the
Company and its Restricted Subsidiaries in the Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Restricted Payments
under Section 4.08 or under one or more clauses of the definition of “Permitted
Investments,” as determined by the Issuer. The designation of a Restricted
Subsidiary as an Unrestricted Subsidiary will only be permitted if the deemed
Investment resulting from such designation would be permitted at that time and
if the Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.
(c)    The Issuer may redesignate any Unrestricted Subsidiary to be a Restricted
Subsidiary if that redesignation would not cause a Default.
(d)    Any designation of a Subsidiary of the Company as an Unrestricted
Subsidiary will be evidenced to the Trustee by filing with the Trustee a copy of
a resolution of the Board of Directors giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 4.08. If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a
90

--------------------------------------------------------------------------------



Restricted Subsidiary as of such date and, if such Indebtedness is not permitted
to be incurred as of such date under Section 4.06, the Issuer will be in default
of such Section 4.06. The Board of Directors of the Issuer may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary, and such designation will only be permitted if (i) such Indebtedness
is permitted under Section 4.06, calculated on a pro forma basis as if such
designation had occurred at the beginning of the applicable reference period;
and (ii) no Default or Event of Default would be in existence following such
designation.
SECTION 4.18    Payment of Taxes and Other Claims. The Company shall pay or
discharge and shall cause each of its Subsidiaries to pay or discharge, or cause
to be paid or discharged, before the same shall become delinquent (a) all
material taxes, assessments and governmental charges levied or imposed upon (i)
the Company or any such Subsidiary, (ii) the income or profits of any such
Subsidiary which is a corporation or (iii) the property of the Company or any
such Subsidiary and (b) all material lawful claims for labor, materials and
supplies that, if unpaid, might by law become a lien upon the property of the
Company or any such Subsidiary; provided that the Company shall not be required
to pay or discharge, or cause to be paid or discharged, any such tax,
assessment, charge or claim, the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings or for which adequate
reserves have been established.
SECTION 4.19    Reports to Holders.
(a)    So long as any Notes are outstanding, notwithstanding that the Company
may not be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act or otherwise report on an annual and quarterly basis on forms
provided for such annual and quarterly reporting pursuant to the rules and
regulations promulgated by the SEC, the Company will file with the SEC within
the time periods specified in the SEC’s rules and regulations that are then
applicable to the Company (or if the Company is not then subject to the
reporting requirements of the Exchange Act, then the time periods for filing
applicable to a filer that is not an “accelerated filer” as defined in such
rules and regulations) (in either case, including any extension as would be
permitted by Rule 12b-25 under the Exchange Act or any special order of the
SEC):
(1)        all financial information that would be required to be contained in
an annual report on Form 10-K, or any successor or comparable form, filed with
the SEC, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section and a report on the annual
financial statements by the Company’s independent registered public accounting
firm;
(2)        all financial information that would be required to be contained in a
quarterly report on Form 10-Q, or any successor or comparable form, filed with
the SEC, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section; and
91

--------------------------------------------------------------------------------



(3)        all current reports that would be required to be filed with the SEC
on Form 8-K, or any successor or comparable form, if the Company were required
to file such reports,
in each case in a manner that complies in all material respects with the
requirements specified in such form provided, however, that the Trustee shall
have no responsibility whatsoever to determine if such filing has occurred.
(b)    The requirements set forth in the preceding paragraph may be satisfied by
delivering such information to the Trustee and posting copies of such
information on a website or on IntraLinks or any comparable online data system
or website.
(c)    Not later than ten Business Days after the furnishing of each such report
discussed in Section 4.19(a)(1) or (2), the Company will hold a conference call
related to the report. Details regarding access to such conference call will be
posted at least 24 hours prior to the commencement of such call on the website,
IntraLinks or other online data system or website on which the report is posted.
(d)    The reports set forth in Section 4.19(a)(1) or (2) shall include
disclosure with respect to (1) the Collateral and (2) with respect to the
non-Guarantor Subsidiaries and Collateral similar to what was included in this
Offering Memorandum.
(e)    The Issuer will make the information described in Section 4.19(a)
available electronically to prospective investors upon request. For so long as
any Notes remain outstanding during any period when it is not or the Company is
not subject to Section 13 or 15(d) of the Exchange Act, or otherwise permitted
to furnish the SEC with certain information pursuant to Rule 12g3-2(b) of the
Exchange Act, it will furnish to the holders of the Notes and to prospective
investors, upon their request, the information required to be delivered pursuant
to Rule 144A(d)(4) under the U.S. Securities Act.
(f)    Notwithstanding the foregoing clauses (a) through (e) of this Section
4.19, the Issuer will be deemed to have delivered such reports and information
referred to above to the holders, prospective investors, market makers,
securities analysts and the Trustee for all purposes of this Indenture if the
Issuer or the Company has filed such reports with the SEC via the EDGAR filing
system (or any successor system) and such reports are publicly available.
(g)    Delivery of reports, information and documents to the Trustee is for
informational purposes only, and its receipt of such reports, information and
documents shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Issuer’s, any Guarantors’ or any other Person’s compliance with any of its
covenants under this Indenture or the Notes (as to which the Trustee is entitled
to rely exclusively on the Officer’s Certificates delivered pursuant to this
Indenture). The Trustee shall have no liability or responsibility for the
content, filing or timeliness of any report delivered or filed under or in
connection with this Indenture or the transactions contemplated thereunder.
92

--------------------------------------------------------------------------------



SECTION 4.20    Further Assurances. Subject to the Agreed Security Principles
and the Intercreditor Agreements, the Company and its Restricted Subsidiaries
will, at their own expense, execute and do all such acts and things and provide
such assurances as the Security Agent may reasonably require (i) for registering
any of the Security Documents in any required register and for granting,
perfecting, preserving or protecting the security intended to be afforded by
such Security Documents and (ii) if such Security Documents have become
enforceable, for facilitating the realization of all or any part of the assets
which are subject to such Security Documents and for facilitating the exercise
of all powers, authorities and discretions vested in the Security Agent or in
any receiver of all or any part of those assets. Subject to the Agreed Security
Principles and the Intercreditor Agreements, the Company and its Restricted
Subsidiaries will execute all transfers, conveyances, assignments and releases
of that property whether to the Security Agent or to its nominees and give all
notices, orders and directions which the Security Agent may reasonably request.
SECTION 4.21    Use of Proceeds. The Issuer shall not, directly or indirectly,
place, invest or give economic use to the proceeds from the Notes in the
Republic of Panama.
SECTION 4.22    Impairment of Security Interest. The Company shall not, and
shall not permit any Restricted Subsidiary to, take or omit to take any action,
which action or omission would have the result of materially impairing the
security interest with respect to the Collateral (it being understood that (i)
the incurrence of Permitted Collateral Liens and (ii) the release or
modification of the Liens on the Collateral in accordance with the terms of the
Note Documents, in each case of clauses (i) and (ii), shall under no
circumstances be deemed to materially impair the security interest with respect
to the Collateral) for the benefit of the Trustee and the holders of the Notes,
and the Company shall not, and shall not permit any Restricted Subsidiary to,
grant to any Person other than the Security Agent, for the benefit of the
Trustee and the holders of the Notes and the other beneficiaries described in
the Security Documents and the Intercreditor Agreements, any Lien over any of
the Collateral that is prohibited by Section 4.07; provided that the Company and
its Restricted Subsidiaries may incur any Lien over any of the Collateral that
is not prohibited by Section 4.07, including Permitted Collateral Liens, and the
Collateral may be discharged or released in accordance with this Indenture, the
applicable Security Documents or the Intercreditor Agreements.
Subject to the foregoing, the Security Documents may be amended, extended,
renewed, restated or otherwise modified or released to (i) cure any ambiguity,
omission, defect or inconsistency therein; (ii) provide for Permitted Collateral
Liens; (iii) add to the Collateral; or (iv) make any other change thereto that
does not adversely affect the holders of the Notes in any material respect;
provided, however, that (except where permitted by this Indenture or the
Intercreditor Agreements or to effect or facilitate the creation of Permitted
Collateral Liens for the benefit of the Security Agent and holders of other
Indebtedness incurred in accordance with this Indenture) no Security Document
may be amended, extended, renewed, restated or otherwise modified or released,
unless contemporaneously with such amendment, extension, renewal, restatement or
modification or release (followed by an immediate retaking of a Lien of at least
equivalent ranking over the same assets), the Issuer delivers to the Security
Agent and the Trustee, either (1) a solvency opinion, in form and substance
reasonably satisfactory to the
93

--------------------------------------------------------------------------------



Security Agent and the Trustee, from an accounting, appraisal or investment
banking firm of international standing which confirms the solvency of the
Company and its Subsidiaries, taken as a whole, after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
modification or release, (2) a certificate from an Officer of the relevant
Person which confirms the solvency of the Person granting such Lien after giving
effect to any transactions related to such amendment, extension, renewal,
restatement, modification or release (followed by an immediate retaking of a
Lien of at least equivalent ranking over the same assets) or (3) an Opinion of
Counsel (subject to any qualifications customary for this type of opinion of
counsel), in form and substance reasonably satisfactory to the Trustee,
confirming that, after giving effect to any transactions related to such
amendment, extension, renewal, restatement, modification or release (followed by
an immediate retaking of a Lien of at least equivalent ranking over the same
assets), the Lien or Liens created under the Security Document, so amended,
extended, renewed, restated, modified or released and retaken, are valid and
perfected Liens not otherwise subject to any limitation, imperfection or new
hardening period, in equity or at law, that such Lien or Liens were not
otherwise subject to immediately prior to such amendment, extension, renewal,
restatement, modification or release and retake and to which the new
Indebtedness secured by the Permitted Collateral Lien is not subject. In the
event that the Company and its Restricted Subsidiaries comply with the
requirements of this Section 4.22, the Trustee and the Security Agent shall
(subject to customary protections and indemnifications) consent to such
amendments without the need for instructions from the Holders of the Notes.
SECTION 4.23    After-Acquired Property. Promptly following the acquisition by
the Issuer or any Guarantor of any After-Acquired Property (but subject to the
Agreed Security Principles and the Intercreditor Agreements and Article Eleven),
the Issuer or such Guarantor shall execute and deliver such mortgages, deeds of
trust, security instruments, financing statements and certificates and opinions
of counsel as shall be reasonably necessary to vest in the Security Agent a
perfected security interest in such After-Acquired Property and to have such
After-Acquired Property added to the Collateral and thereupon all provisions of
this Indenture relating to the Collateral shall be deemed to relate to such
After-Acquired Property to the same extent and with the same force and effect.
SECTION 4.24    Re-flagging of Vessels. Notwithstanding anything to the contrary
in this Indenture, a Restricted Subsidiary may reconstitute itself in another
jurisdiction, or merge with or into another Restricted Subsidiary, for the
purpose of re-flagging a vessel that it owns or bareboat charters so long as at
all times each Restricted Subsidiary remains organized under the laws of any
country recognized by the United States of America with an investment grade
credit rating from either S&P or Moody’s or any Permitted Jurisdiction; provided
that contemporaneously with the transactions required to complete the
re-flagging of such vessel, to the extent that any Liens on the Collateral
securing the Notes were released as provided for under Section 11.04, (x) the
Company or the relevant Restricted Subsidiary grants a Lien of at least
equivalent ranking over the same assets and (y) the Issuer delivers to the
Security Agent and the Trustee, either (1) a solvency opinion, in form and
substance reasonably satisfactory to the Security Agent and the Trustee, from an
independent financial advisor or appraiser or investment bank which confirms the
solvency of the Company and its Subsidiaries, taken as a whole, after giving
effect to any transactions related to such re-flagging, (2) a certificate from
an Officer of
94

--------------------------------------------------------------------------------



the relevant Person which confirms the solvency of the Person granting such Lien
after giving effect to any transactions related to such re-flagging, or (3) an
Opinion of Counsel (subject to any qualifications customary for this type of
opinion of counsel), in form and substance reasonably satisfactory to the
Trustee, confirming that, after giving effect to any transactions related to
such re-flagging, the Lien or Liens created under the Security Document, as
released and retaken are valid and perfected Liens. For the avoidance of doubt,
the provisions of Article Five will not apply to a reconstitution or merger
permitted under this Section 4.24.
SECTION 4.25    Automatic Reduction of New Secured Debt Secured by the
Collateral. The Issuer and Guarantors agree and will cause their Restricted
Subsidiaries to agree, that:
(a)    if any Indebtedness (other than Indebtedness incurred under Section
4.06(b)(1)(ii), (1)(iv), (3) or (6) (solely in respect of Indebtedness incurred
under such Section 4.06(b)(1)(ii), (1)(iv) or (3)) is secured by a Lien on the
Collateral after the Issue Date (“New Secured Debt”); and
(b)    if (i) there are TTA Test Debt Agreements outstanding; and (ii) at any
time the Issuer’s (or if the Issuer is not rated, Carnival plc’s) long term
senior indebtedness credit rating by S&P is below BBB- and by Moody’s is below
Baa3; and (iii) at such time the Company and its Subsidiaries have ECA Security
Interests in respect of ECA Covered Indebtedness that would otherwise exceed 25%
of ECA Total Tangible Assets at such time (subclauses (i), (ii) and (iii),
collectively, a “Reduction Event”); then
(c)    the principal amount of such New Secured Debt that is secured by Liens on
the Collateral shall (without any further action on the part of the Trustee, the
Security Agent or any other party) automatically be reduced (i) on a pro rata
basis among the various tranches of New Secured Debt and Other Secured Debt,
(ii) in such other manner as may be specified in the documents governing the
various tranches of New Secured Debt and Other Secured Debt or (iii) in such
other manner as may be specified in an Officer’s Certificate delivered by the
Issuer to the Security Agent and the Trustee not less than five Business Days
prior to the date of the applicable Reduction Event, in each case of subclause
(i), (ii) and (iii) as applicable, such that, after giving effect to such
reductions and the reductions under Section 4.26, the Company and their
respective Subsidiaries no longer would have ECA Security Interests in respect
of ECA Covered Indebtedness that exceed 25% of ECA Total Tangible Assets.
(d)    If any such automatic reduction occurs with respect to any New Secured
Debt under clause (c) above, and at a later date the Issuer determines that some
or all of the then-unsecured amount of such New Secured Debt can be secured by a
Lien on the Collateral without at such time causing a reduction in the secured
principal amount thereof pursuant to clause (c) above, then such principal
amount of New Secured Debt the Issuer determines can be so secured will
automatically (without any further action on the part of the Trustee, the
Security Agent or any other party) become secured by the Collateral, subject to
future automatic reductions as provided in clause (c) above. The Issuer shall
notify the Trustee and the Security Agent in writing of any such determination
in an Officer’s Certificate.
95

--------------------------------------------------------------------------------



(e)    In the event that any New Secured Debt that constitutes Pari Passu
Obligations or Junior Obligations is incurred, the agent or representative with
respect to such New Secured Debt shall, as a condition to the ability of the
Company to issue such New Secured Debt under this Indenture, have entered into
the applicable credit or other agreement, indentures or financing agreements
whereby the holders (or the agent or representative on behalf of such New
Secured Debt) of such New Secured Debt shall agree that if a Reduction Event
occurs, the principal amount of such New Secured Debt that is secured by Liens
on the Collateral shall (without any further action on the part of the Trustee,
the Security Agent or any other party) automatically be reduced prior to any
similar reduction of the secured portion of the principal amount of the Notes.
SECTION 4.26    Reduction of Other Secured Debt. The Issuer and Guarantors agree
and shall cause their Restricted Subsidiaries to agree, in connection with any
ECA Security Interests that are granted on ECA Covered Indebtedness after the
Issue Date, that if:
(a)    any ECA Covered Indebtedness other than New Secured Debt has been granted
an ECA Security Interest in any asset or property of the Company or their
respective Subsidiaries after the Issue Date (“Other Secured Debt”) and a
Reduction Event occurs; then
(b)    the Issuer, Guarantors or their Restricted Subsidiaries will cause the
principal amount of such Other Secured Debt that is secured by ECA Security
Interests to be reduced (i) pro rata with the New Secured Debt, (ii) in such
other manner as may be specified in the documents governing the various tranches
of New Secured Debt and Other Secured Debt or (iii) as set forth in an Officer's
Certificate delivered by the Issuer to the Security Agent and the Trustee not
less than five Business Days prior to the date of the applicable Reduction
Event, in each case of subclause (i), (ii) or (iii) as applicable, upon the
occurrence of the Reduction Event.
ARTICLE FIVE
MERGER, CONSOLIDATION OR SALE OF ASSETS


SECTION 5.01    Merger, Consolidation or Sale of Assets.
(a)    Neither the Issuer nor Carnival plc will, directly or indirectly: (1)
consolidate or merge with or into another Person (whether or not the Issuer or
Carnival plc (as applicable) is the surviving corporation), or (2) sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company and its Subsidiaries which are Restricted
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:
(i)    either: (a) the Issuer or Carnival plc (as applicable) is the surviving
corporation; or (b) the Person formed by or surviving any such consolidation or
merger (if other than the Issuer or Carnival plc (as applicable)) or to which
such sale, assignment, transfer, lease, conveyance or other disposition has been
made is an entity organized or existing under the laws of Switzerland, Canada or
any Permitted Jurisdiction;
96

--------------------------------------------------------------------------------



(ii)    the Person formed by or surviving any such consolidation or merger (if
other than the Issuer or Carnival plc (as applicable)) or the Person to which
such sale, assignment, transfer, lease, conveyance or other disposition has been
made assumes (a) by a Supplemental Indenture entered into with the Trustee, all
the obligations of Issuer or Carnival plc (as applicable) under the Notes and
this Indenture (including Carnival plc’s Note Guarantee, if applicable) and (b)
all obligations of the Issuer or Carnival plc (as applicable) under each
Intercreditor Agreement and the Security Documents, subject to the Agreed
Security Principles;
(iii)    immediately after such transaction, no Default or Event of Default is
continuing;
(iv)    the Issuer or Carnival plc (as applicable) or the Person formed by or
surviving any such consolidation or merger (if other than the Issuer or Carnival
plc (as applicable)), or to which such sale, assignment, transfer, lease,
conveyance or other disposition has been made would, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.06(a); and
(v)    the Issuer delivers to the Trustee an Officer’s Certificate and Opinion
of Counsel, in each case, stating that such consolidation, merger or transfer
and, in the case in which a Supplemental Indenture is entered into, such
Supplemental Indenture, comply with this Section 5.01 and that all conditions
precedent provided for in this Indenture relating to such transaction have been
complied with.
Clauses (iii) and (iv) of this Section 5.01(a) shall not apply to any sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets to or merger or consolidation of the Issuer or
Carnival plc (as applicable) with or into a Guarantor and clause (iv) of this
Section 5.01(a) will not apply to any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets to or
merger or consolidation of the Issuer or Carnival plc (as applicable) with or
into an Affiliate solely for the purpose of reincorporating the Issuer or
Carnival plc (as applicable) in another jurisdiction for tax reasons.
(b)    A Subsidiary Guarantor (other than a Subsidiary Guarantor whose Note
Guarantee is to be released in accordance with the terms of the Note Guarantee,
this Indenture and the Intercreditor Agreements as provided in Section 10.03)
will not, directly or indirectly: (1) consolidate or merge with or into another
Person (whether or not such Subsidiary Guarantor is the surviving corporation),
or (2) sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the properties or assets of such Subsidiary Guarantor and
its Subsidiaries which are Restricted Subsidiaries taken as a whole, in one or
more related transactions, to another Person, unless:
97

--------------------------------------------------------------------------------



(i)    immediately after giving effect to that transaction, no Default or Event
of Default is continuing;
(ii)    either:
(A)    the person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger assumes all the
obligations of that Subsidiary Guarantor under its Note Guarantee and this
Indenture, the Intercreditor Agreements and the Security Documents to which such
Subsidiary Guarantor is a party, pursuant to a Supplemental Indenture; or
(B)    such sale, assignment, transfer, lease, conveyance or other disposition
of assets does not violate the provisions of this Indenture (including Section
4.09); and
(iii)    the Issuer delivers to the Trustee an Officer’s Certificate and Opinion
of Counsel, in each case, stating that such consolidation, merger or transfer
and, in the case in which a Supplemental Indenture is entered into, such
Supplemental Indenture, comply with this Section 5.01 and that all conditions
precedent provided for in this Indenture relating to such transaction have been
complied with.
(c)    Notwithstanding the provisions of paragraph (b) above, (x)(a) any
Restricted Subsidiary may consolidate or merge with or into or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties and assets to any Guarantor and (b) any Guarantor may consolidate or
merge with or into or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of the properties and assets of such Guarantor and
its Subsidiaries which are Restricted Subsidiaries to another Guarantor and (y)
any Guarantor may consolidate or merge with or into an Affiliate incorporated or
organized for the purpose of changing the legal domicile of such Guarantor,
reincorporating such Guarantor in another jurisdiction or changing the legal
form of such Guarantor.
SECTION 5.02    Successor Substituted. Upon any consolidation or merger, or any
sale, conveyance, transfer, lease or other disposition of all or substantially
all of the property and assets of the Issuer or Carnival plc in accordance with
Section 5.01 of this Indenture, any surviving entity formed by such
consolidation or into which the Issuer or Carnival plc, as applicable, is merged
or to which such sale, conveyance, transfer, lease or other disposition is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Indenture with the same effect as if such surviving
entity had been named as the Company herein; provided that the Company shall not
be released from its obligation to pay the principal of, premium, if any, or
interest and Additional Amounts, if any, on the Notes in the case of a lease of
all or substantially all of its property and assets.
ARTICLE SIX
DEFAULTS AND REMEDIES


98

--------------------------------------------------------------------------------



SECTION 6.01    Events of Default.
(a)    Each of the following shall be an “Event of Default”:
(i)    default for 30 days in the payment when due of interest or Additional
Amounts, if any, with respect to the Notes;
(ii)    default in the payment when due (at maturity, upon redemption or
otherwise) of the principal of, or premium, if any, on, the Notes;
(iii)    failure by the Issuer or relevant Guarantor to comply with Section
4.09(c), Section 4.11 or Section 5.01;
(iv)    failure by the Issuer or relevant Guarantor for 60 days after written
notice to the Issuer by the Trustee or the Holders of at least 30% in aggregate
principal amount of the Notes then outstanding voting as a single class to
comply with any of the agreements in this Indenture (other than a default in
performance, or breach, or a covenant or agreement which is specifically dealt
with in clause (i), (ii) or (iii) above);
(v)    default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Company or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries), other than Indebtedness owed to the Company or any of its
Restricted Subsidiaries, whether such Indebtedness or Guarantee now exists, or
is created after the Issue Date, if that default:
(1)    is caused by a failure to pay principal of such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default; or
(2)    results in the acceleration of such Indebtedness prior to its express
maturity,
and, in each case, the principal amount of any such Indebtedness that is due and
has not been paid, together with the principal amount of any other such
Indebtedness that is due and has not been paid or the maturity of which has been
so accelerated, equals or exceeds $120.0 million in aggregate;
(vi)    failure by the Company or any Restricted Subsidiary that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, to pay final judgments
entered by a court or courts of competent jurisdiction aggregating in excess of
$120.0 million (exclusive of any amounts for which a solvent insurance company
has acknowledged liability), which judgments shall not have been discharged or
waived and there shall have been a period of 60 consecutive days during which a
stay of enforcement of such judgment or order, by reason of an appeal, waiver or
otherwise, shall not have been in effect;
99

--------------------------------------------------------------------------------



(vii)    any security interest under the Security Documents on any Collateral
having a Fair Market Value in excess of $300.0 million shall, at any time, cease
to be in full force and effect (other than as a result of any action or inaction
by the Security Agent and other than in accordance with the terms of the
relevant Security Document, the Intercreditor Agreements and this Indenture) for
any reason other than the satisfaction in full of all obligations under this
Indenture or the release or amendment of any such security interest in
accordance with the terms of this Indenture, the Intercreditor Agreements, or
such Security Document or any such security interest created thereunder shall be
declared invalid or unenforceable in a final non-appealable decision of a court
of competent jurisdiction or the Issuer or any Guarantor shall assert in writing
that any such security interest is invalid or unenforceable and any such Default
continues for ten days;
(viii)    except as permitted by this Indenture (including with respect to any
limitations), any Note Guarantee of a Significant Subsidiary, or any group of
the Company’s Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary, is held in any judicial proceeding to be unenforceable
or invalid or ceases for any reason to be in full force and effect, or any
Guarantor which is a Significant Subsidiary, or any group of its Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary, or
any Person acting on behalf of any such Guarantor, denies or disaffirms its
obligations under its Note Guarantee and such Default continues for 30 days; or
(ix)    (A) a court having jurisdiction over the Company or a Significant
Subsidiary enters (x) a decree or order for relief in respect of the Company or
any of its Restricted Subsidiaries that is a Significant Subsidiary or any group
of its Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary in an involuntary case or proceeding under any Bankruptcy
Law or (y) a decree or order adjudging the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary, or any group of its Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary, as
bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any such Subsidiary or group of Restricted Subsidiaries under any
Bankruptcy Law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any such
Subsidiary or group of Restricted Subsidiaries or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days or (B) the
Company or any of its Restricted Subsidiaries that is a Significant Subsidiary
or any group of its Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary (i) commences a voluntary case under any
Bankruptcy Law or consents to the entry of an order for relief in an involuntary
case under any Bankruptcy Law, (ii) consents to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of the Company or any such Subsidiary or group of Restricted
Subsidiaries or for all or substantially all the property and assets of the
Company or any such Subsidiary or group of Restricted
100

--------------------------------------------------------------------------------



Subsidiaries, (iii) effects any general assignment for the benefit of creditors
or (iv) generally is not paying its debts as they become due.
(b)    If a Default or an Event of Default occurs and is continuing and is known
to a responsible officer of the Trustee, the Trustee shall deliver to each
Holder notice of the Default or Event of Default within 15 Business Days after
its occurrence by registered or certified mail or facsimile transmission of an
Officer’s Certificate specifying such event, notice or other action, its status
and what action the Issuer is taking or proposes to take with respect thereto.
Except in the case of a Default or an Event of Default in payment of principal
of, premium, if any, and Additional Amounts or interest on any Notes, the
Trustee may withhold the notice to the Holders of such Notes if a committee of
its Trust Officers in good faith determines that withholding the notice is in
the interests of the Holders. The Trustee shall not be deemed to have knowledge
of a Default unless a Trust Officer has actual knowledge of such Default. The
Issuer shall also notify the Trustee within 15 Business Days of the occurrence
of any Default stating what action, if any, they are taking with respect to that
Default.
(c)    If any report or conference call required by Section 4.19 is provided
after the deadlines indicated for such report or conference call, the later
provision of the applicable report or conference call shall cure a Default
caused by the failure to provide such report or conference call prior to the
deadlines indicated, so long as no Event of Default shall have occurred and be
continuing as a result of such failure.


SECTION 6.02    Acceleration.
(a)    If an Event of Default (other than an Event of Default specified in
Section 6.01(a)(ix)) occurs and is continuing, the Trustee may, or the Holders
of at least 30% in aggregate principal amount of the then outstanding Notes by
written notice to the Issuer (and to the Trustee if such notice is given by the
Holders) may and the Trustee shall, if so directed by the Holders of at least
30% in aggregate principal amount of the then outstanding Notes, declare all the
Notes to be due and payable immediately. In the event a declaration of
acceleration of the Notes pursuant to Section 6.01(a)(v) has occurred and is
continuing, the declaration of acceleration of the Notes shall be automatically
annulled if the event of default or payment default triggering such Event of
Default pursuant to Section 6.01(a)(v) shall be remedied or cured, or waived by
the Holders of the relevant Indebtedness, or the Indebtedness that gave rise to
such Event of Default shall have been discharged in full, within 30 days after
the declaration of acceleration with respect thereto and if the annulment of the
acceleration of the Notes would not conflict with any judgment or decree of a
court of competent jurisdiction.
(b)    In the case of an Event of Default arising under Section 6.01(a)(ix),
with respect to the Company, any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary, all outstanding Notes will become due and
payable immediately without further action or notice.
(c)    The holders of not less than a majority in aggregate principal amount of
the Notes outstanding by notice to the Trustee may, on behalf of the holders of
all outstanding
101

--------------------------------------------------------------------------------



Notes, rescind acceleration or waive any existing Default or Event of Default
and its consequences under this Indenture, except a continuing Default or Event
of Default:
(i)    in the payment of the principal of, premium, if any, any Additional
Amounts or interest on any Note held by a non-consenting holder (which may only
be waived with the consent of each holder of Notes affected); or
(ii)    for any Note held by a non-consenting holder, in respect of a covenant
or provision which under this Indenture cannot be modified or amended without
the consent of the Holder of each Note affected by such modification or
amendment.
Upon any such rescission or waiver, such Default shall cease to exist and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose under this Indenture, but no such waiver shall extend to any subsequent
or other Default or impair any right consequent thereon.
(d)    Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Trustee or in its exercise
of any trust or power conferred on it. However, the Trustee may refuse to follow
any direction that conflicts with applicable law or this Indenture, that the
Trustee determines may be unduly prejudicial to the rights of other holders of
the Notes (it being understood that the Trustee does not have an affirmative
duty to ascertain whether or not any such directions are unduly prejudicial to
such Holders) or that may involve the Trustee in personal liability. The Trustee
may withhold from Holders of the Notes notice of any continuing Default or Event
of Default if it determines that withholding notice is in their interest, except
a Default or Event of Default relating to the payment of principal, interest or
Additional Amounts or premium, if any.
(e)    Subject to the provisions of Article Seven, in case an Event of Default
occurs and is continuing, the Trustee will be under no obligation to exercise
any of the rights or powers under this Indenture at the request or direction of
any Holders unless such Holders have offered to the Trustee indemnity or
security satisfactory to the Trustee against any loss, liability or expense.
Except (subject to the provisions of Article Nine) to enforce the right to
receive payment of principal, premium, if any, or interest or Additional Amounts
when due, no Holder of a Note may pursue any remedy with respect to this
Indenture or the Notes unless:
(i)    such Holder has previously given the Trustee written notice that an Event
of Default is continuing;
(ii)    Holders of at least 30% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
(iii)    such Holders have offered, and if requested, provide to the Trustee
reasonable security or indemnity against any loss, liability or expense;
102

--------------------------------------------------------------------------------



(iv)    the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity; and
(v)    Holders of a majority in aggregate principal amount of the then
outstanding Notes have not given the Trustee a direction inconsistent with such
request within such 60-day period.
(f)    Within 30 days of the occurrence of any Default or Event of Default, the
Issuer is required to deliver to the Trustee a statement specifying such Default
or Event of Default.
SECTION 6.03    Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy. Subject to the Intercreditor Agreements, the Trustee
may direct the Security Agent to take enforcement action with respect to the
Collateral if any amount is declared or becomes due and payable pursuant to
Section 6.02 (but not otherwise).
All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee, and all rights of action and claims
under the Security Documents may be prosecuted or enforced under the Security
Documents by the Security Agent (in consultation with the Trustee, where
appropriate), without the possession of any of the Notes or the production
thereof in any proceeding relating thereto, and any such proceeding instituted
by the Trustee or the Security Agent shall be brought in its own name and as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee or the Security Agent, their agents and counsel, be for
the ratable benefit of the Holders in respect of which such judgment has been
recovered.
SECTION 6.04    Waiver of Past Defaults. The Holders of not less than a majority
in aggregate principal amount of the outstanding Notes may, by written notice to
the Trustee, on behalf of the Holders of all the Notes, waive any past Default
hereunder and its consequences, except a Default:
(a)    in the payment of the principal of, premium, if any, Additional Amounts,
if any, or interest on any Note; or
(b)    in respect of a covenant or provision hereof which under Article Nine
cannot be modified or amended without the consent of the holders of each Note
affected by such modification or amendment.
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such
103

--------------------------------------------------------------------------------



waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.
SECTION 6.05    Control by Majority. The Holders of a majority in aggregate
principal amount of the Notes may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee under this Indenture;
provided that:
(a)    the Trustee may refuse to follow any direction that conflicts with law,
this Indenture or that the Trustee determines, without obligation, in good faith
may be unduly prejudicial to the rights of Holders not joining in the giving of
such direction;
(b)    the Trustee may refuse to follow any direction that the Trustee
determines is unduly prejudicial to the rights of other Holders or would involve
the Trustee in personal liability; and
(c)    the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction.
SECTION 6.06    Limitation on Suits. A Holder may not institute any proceedings
or pursue any remedy with respect to this Indenture or the Notes unless:
(a)    Such Holder has previously given the Trustee written notice that an Event
of Default is continuing;
(b)    the Holders of at least 30% in aggregate principal amount of outstanding
Notes shall have made a written request to the Trustee to pursue such remedy;
(c)    such Holder or Holders offer the Trustee indemnity and/or security
(including by way of pre-funding) reasonably satisfactory to the Trustee against
any costs, liability or expense;
(d)    the Trustee does not comply with the request within 30 days after receipt
of the request and the offer of indemnity and/or security (including by way of
pre-funding); and
(e)    during such 30-day period, the Holders of a majority in aggregate
principal amount of the outstanding Notes do not give the Trustee a direction
that is inconsistent with the request.
The limitations in the foregoing provisions of this Section 6.06, however, do
not apply to a suit instituted by a Holder for the enforcement of the payment of
the principal of, premium, if any, Additional Amounts, if any, or interest, if
any, on such Note on or after the respective due dates expressed in such Note.
A Holder may not use this Indenture to prejudice the rights of any other Holder
or to obtain a preference or priority over another Holder.
104

--------------------------------------------------------------------------------



SECTION 6.07    Unconditional Right of Holders to Bring Suit for Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
to bring suit for the enforcement of payment of principal, premium, if any,
Additional Amounts, if any, and interest, if any, on the Notes held by such
Holder, on or after the respective due dates expressed in the Notes shall not be
impaired or affected without the consent of such Holder.
SECTION 6.08    Collection Suit by Trustee. The Issuer covenants that if default
is made in the payment of:
(a)    any installment of interest on any Note when such interest becomes due
and payable and such default continues for a period of 30 days, or
(b)    the principal of (or premium, if any, on) any Note at the Stated Maturity
thereof,
the Issuer shall, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Notes, the whole amount then due and payable on
such Notes for principal (and premium, if any), Additional Amounts, if any and
interest, and interest on any overdue principal (and premium, if any) and
Additional Amounts, if any and, to the extent that payment of such interest
shall be legally enforceable, upon any overdue installment of interest, at the
rate borne by the Notes, and, in addition thereto, such further amount as shall
be sufficient to cover the amounts provided for in Section 7.05 and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.
If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name as trustee of an express trust, may institute a judicial
proceeding for the collection of the sums so due and unpaid, may prosecute such
proceeding to judgment or final decree and may enforce the same against the
Issuer or any other obligor upon the Notes and collect the moneys adjudged or
decreed to be payable in the manner provided by law out of the property of the
Issuer or any other obligor upon the Notes, wherever situated.
SECTION 6.09    Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the properly
incurred compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel, and any other amounts due the Trustee under Section 7.05)
and the Holders allowed in any judicial proceedings relative to any of the
Issuer or Guarantors, their creditors or their property and, unless prohibited
by law or applicable regulations, may vote on behalf of the Holders at their
direction in any election of a trustee in bankruptcy or other Person performing
similar functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the properly incurred
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 7.05. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and
105

--------------------------------------------------------------------------------



any other amounts due to the Trustee under Section 7.05 hereof out of the estate
in any such proceeding, shall be denied for any reason, payment of the same
shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money securities and other properties which the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to empower the Trustee to authorize or
consent to, or accept or adopt on behalf of any Holder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.
SECTION 6.10    Application of Money Collected. If the Trustee collects any
money or property pursuant to this Article Six, it shall pay out the money or
property in the following order:
FIRST: to the Trustee, any Agent, and the Security Agent for amounts due under
Section 7.05;
SECOND: to Holders for amounts due and unpaid on the Notes for principal of,
premium, if any, interest, if any, and Additional Amounts, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest, if any, and
Additional Amounts, if any, respectively; and
THIRD: to the Issuer, any Guarantor or any other obligors of the Notes, as their
interests may appear, or as a court of competent jurisdiction may direct.
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10. At least 30 days before such record date, the
Issuer shall deliver to each Holder and the Trustee a notice that states the
record date, the payment date and amount to be paid. This Section 6.10 is
subject at all times to the provisions set forth in Section 11.02.
Notwithstanding the foregoing, the Security Agent shall apply the proceeds of
the Collateral as directed by the Intercreditor Agreements.
SECTION 6.11    Undertaking for Costs. A court may in its discretion require, in
any suit for the enforcement of any right or remedy under this Indenture or in
any suit against the Trustee or the Security Agent for any action taken or
omitted by it as Trustee or as the Security Agent, the filing by any party
litigant in the suit of an undertaking to pay the costs of such suit, and such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by the party litigant.
This Section 6.11 does not apply to a suit by the Trustee or the Security Agent,
a suit by Holders of more than 10% in aggregate principal amount of the
outstanding Notes or to any suit by any Holder pursuant to Section 6.07.
106

--------------------------------------------------------------------------------



SECTION 6.12    Restoration of Rights and Remedies. If the Trustee or the
Security Agent or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or the
Security Agent or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Issuer, any Guarantor, the Trustee, the
Security Agent and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee, the Security Agent and the Holders shall continue as though no such
proceeding had been instituted.
SECTION 6.13    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.07, no right or remedy herein conferred upon or
reserved to the Trustee, or the Security Agent or to the Holders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
SECTION 6.14    Delay or Omission Not Waiver. No delay or omission of the
Trustee, or the Security Agent or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article Six or by law to the
Trustee, or the Security Agent or to the Holders may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or by the Holders,
as the case may be.
SECTION 6.15    Record Date. The Issuer may set a record date for purposes of
determining the identity of Holders entitled to vote or to consent to any action
by vote or consent authorized or permitted by Sections 6.04 and 6.05. Unless
this Indenture provides otherwise, such record date shall be the later of 30
days prior to the first solicitation of such consent or the date of the most
recent list of Holders furnished to the Trustee pursuant to Section 2.05 prior
to such solicitation.
SECTION 6.16    Waiver of Stay or Extension Laws. Each Issuer covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law and covenants that it shall not hinder,
delay or impede the execution of any power herein granted to the Trustee or to
the Security Agent, but shall suffer and permit the execution of every such
power as though no such law had been enacted.
ARTICLE SEVEN
TRUSTEE AND SECURITY AGENT
107

--------------------------------------------------------------------------------





SECTION 7.01    Duties of Trustee and the Security Agent.
(a)    If an Event of Default has occurred and is continuing of which a Trust
Officer of the Trustee or the Security Agent has actual knowledge, the Trustee
or the Security Agent shall exercise such of the rights and powers vested in it
by this Indenture, the Intercreditor Agreements and the Security Documents and
use the same degree of care and skill in their exercise as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs.
(b)    Subject to the provisions of Section 7.01(a), (i) the Trustee and the
Security Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, the Intercreditor Agreements and the
Security Documents and no others and no implied covenants or obligations shall
be read into this Indenture against the Trustee and the Security Agent; and (ii)
in the absence of bad faith on its part, the Trustee and the Security Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and the Security Agent and conforming to the requirements of this
Indenture, the Intercreditor Agreements and the Security Documents. In the case
of any such certificates or opinions which by any provisions hereof are
specifically required to be furnished to the Trustee or the Security Agent, the
Trustee and the Security Agent, as applicable, shall examine same to determine
whether they conform to the requirements of this Indenture (but need not confirm
or investigate the accuracy of mathematical calculations or other facts stated
therein).
(c)    The Security Agent shall execute and deliver, if necessary, and act as
beneficiary under, the Security Documents on behalf of the Holders under this
Indenture and shall take such other actions as may be necessary or advisable in
accordance with the Security Documents. The Security Agent shall remit any
proceeds recovered from enforcement of the Security Documents; provided that all
necessary approvals are obtained from each relevant jurisdiction in which the
Collateral is located.
(d)    Neither the Trustee nor the Security Agent shall be relieved from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that:
(i)    this paragraph does not limit the effect of paragraph (b) of this Section
7.01;
(ii)    the Trustee and the Security Agent shall not be liable for any error of
judgment made in good faith by a Trust Officer of the Trustee or the Security
Agent unless it is proved that the Trustee or the Security Agent was grossly
negligent in ascertaining the pertinent facts; and
(iii)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.02 or 6.05.
108

--------------------------------------------------------------------------------



(e)    The Trustee, any Paying Agent and the Security Agent shall not be liable
for interest on any money received by it except as the Trustee, any Paying Agent
and the Security Agent may agree in writing with the Issuer or the Subsidiary
Guarantors. Money held by the Trustee, the Principal Paying Agent or the
Security Agent need not be segregated from other funds except to the extent
required by law and, for the avoidance of doubt, shall not be held in accordance
with the UK client money rules.
(f)    No provision of this Indenture, the Intercreditor Agreements, including
any Additional Intercreditor Agreement, or the Security Documents shall require
the Trustee, each Agent, the Principal Paying Agent or the Security Agent to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers, if it shall have grounds to believe that repayment of such
funds or adequate indemnity against such risk or liability is not assured to it.
(g)    Any provisions hereof or of the Intercreditor Agreements, including any
Additional Intercreditor Agreement or of the Security Documents relating to the
conduct or affecting the liability of or affording protection to the Trustee,
each Agent, or the Security Agent, as the case may be, shall be subject to the
provisions of this Section 7.01.
SECTION 7.02    Certain Rights of Trustee and the Security Agent.
(a)    Subject to Section 7.01:
(i)    following the occurrence of a Default or an Event of Default, the Trustee
is entitled to require all Agents to act under its direction;
(ii)    the Trustee and the Security Agent may rely conclusively, and shall be
protected in acting or refraining from acting, upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper person;
(iii)    before the Trustee or the Security Agent act or refrain from acting,
they may require an Officer’s Certificate or an Opinion of Counsel or both,
which shall conform to Section 12.04. Neither the Trustee nor the Security Agent
shall be liable for any action it takes or omits to take in good faith in
reliance on such certificate or opinion and such certificate or opinion will be
equal to complete authorization;
(iv)    the Trustee and the Security Agent may act through their attorneys and
agents and shall not be responsible for the misconduct or negligence of any
attorney or agent appointed with due care by them hereunder;
(v)    neither the Trustee nor the Security Agent shall be under any obligation
to exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders, unless such Holders shall have
offered to the Trustee and the Security Agent security and/or indemnity
(including by way of pre-funding)
109

--------------------------------------------------------------------------------



satisfactory to them against the costs, expenses and liabilities that might be
incurred by them in compliance with such request or direction;
(vi)    unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer will be sufficient if signed by an
officer of such Issuer;
(vii)    neither the Trustee nor the Security Agent shall be liable for any
action it takes or omits to take in good faith that it believes to be authorized
or within its rights or powers;
(viii)    whenever, in the administration of this Indenture, the Intercreditor
Agreements and the Security Documents, the Trustee and the Security Agent shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee and the Security Agent
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s Certificate;
(ix)    neither the Trustee nor the Security Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Trustee and the Security Agent, in their discretion,
individually, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee or the Security Agent shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer personally or by agent or
attorney;
(x)    neither the Trustee nor the Security Agent shall be required to give any
bond or surety with respect to the performance of its duties or the exercise of
its powers under this Indenture;
(xi)    in the event the Trustee or the Security Agent receives inconsistent or
conflicting requests and indemnity from two or more groups of Holders, each
representing less than a majority in aggregate principal amount of the Notes
then outstanding, pursuant to the provisions of this Indenture, the Trustee and
the Security Agent, in their discretion, may determine what action, if any, will
be taken and shall incur no liability for their failure to act until such
inconsistency or conflict is, in their reasonable opinion, resolved;
(xii)    the permissive rights of the Trustee and the Security Agent to take the
actions permitted by this Indenture will not be construed as an obligation or
duty to do so;
(xiii)    delivery of reports, information and documents to the Trustee under
Section 4.19 is for informational purposes only and the Trustee’s receipt of the
foregoing will not constitute actual or constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s or any of its
110

--------------------------------------------------------------------------------



Restricted Subsidiary’s compliance with any of their covenants hereunder (as to
which the Trustee is entitled to rely exclusively on Officer’s Certificates);
(xiv)    the rights, privileges, protections, immunities and benefits given to
each of the Trustee and the Security Agent in this Indenture, including, without
limitation, its rights to be indemnified and compensated, are extended to, and
will be enforceable by, the Trustee and the Security Agent in each of their
capacities hereunder, by the Registrar, the Agents, and each agent, custodian
and other Person employed to act hereunder;
(xv)    the Trustee and the Security Agent may consult with counsel or other
professional advisors and the advice of such counsel or professional advisor or
any Opinion of Counsel will, subject to Section 7.01(c), be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
(xvi)    the Trustee and the Security Agent shall have no duty to inquire as to
the performance of the covenants of the Company and/or its Restricted
Subsidiaries in Article Four hereof;
(xvii)    the Trustee and the Security Agent shall not have any obligation or
duty to monitor, determine or inquire as to compliance, and shall not be
responsible or liable for compliance with restrictions on transfer, exchange,
redemption, purchase or repurchase, as applicable, of minimum denominations
imposed under this Indenture or under applicable law or regulation with respect
to any transfer, exchange, redemption, purchase or repurchase, as applicable, of
any interest in any Notes, but may at its sole discretion, choose to do so;
(xviii)    in no event shall the Trustee or the Security Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of, or caused by, directly or indirectly, forces beyond its control,
including, without limitation, acts of war or terrorism, civil or military
disturbances, public health emergencies, nuclear or natural catastrophes or acts
of God; it being understood that the Trustee shall use reasonable efforts that
are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances; and
(xix)    neither the Trustee nor the Security Agent shall under any circumstance
be liable for any indirect or consequential loss, special or punitive damages
(including loss of business, goodwill or reputation, opportunity or profit of
any kind) of the Issuer, any Guarantor or any Restricted Subsidiary even if
advised of it in advance and even if foreseeable.
(b)    The Trustee and the Security Agent may request that the Issuer deliver an
Officer’s Certificate setting forth the names of the individuals and/or titles
of officers authorized at such time to take specified actions pursuant to this
Indenture, which Officer’s Certificate may
111

--------------------------------------------------------------------------------



be signed by any person authorized to sign an Officer’s Certificate, including
any person specified as so authorized in any such certificate previously
delivered and not superseded.
(c)    The Security Agent shall accept without investigation, requisition or
objection such right and title as the Issuer and any Guarantor may have to any
of the Collateral and shall not be bound or concerned to examine or enquire into
or be liable for any defect or failure in the right or title of the Issuer or
any Guarantor to the Collateral or any part thereof whether such defect or
failure was known to the Security Agent or might have been discovered upon
examination or enquiry and whether capable of remedy or not and shall have no
responsibility for the validity, value or sufficiency of the Collateral.
(d)    Without prejudice to the provisions hereof, the Security Agent shall not
be under any obligation to insure any of the Collateral or any certificate,
note, bond or other evidence in respect thereof, or to require any other person
to maintain any such insurance and shall not be responsible for any loss,
expense or liability which may be suffered as a result of any assets comprised
in the Collateral being uninsured or inadequately insured.
(e)    The Security Agent shall not be responsible for any loss, expense or
liability occasioned to the Collateral, howsoever caused, by the Security Agent
or by any act or omission on the part of any other person (including any bank,
broker, depositary, warehouseman or other intermediary or by any clearing system
or other operator thereof), or otherwise, unless such loss is occasioned by the
willful misconduct or fraud of the Security Agent.
(f)    Beyond the exercise of reasonable care in the custody thereof, the
Security Agent shall have no duty or liability as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Security Agent shall not be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
or maintaining the perfection of any security interest in the Collateral. The
Security Agent shall be deemed to have exercised reasonable care in the custody
of the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Security Agent in good faith.
(g)    Neither the Trustee nor the Security Agent is required to give any bond
or surety with respect to the performance of its duties or the exercise of its
powers under this Indenture or the Notes.
(h)    Neither the Trustee nor the Security Agent will be liable to any person
if prevented or delayed in performing any of its obligations or discretionary
functions under this Indenture by reason of any present or future law applicable
to it, by any governmental or regulatory authority or by any circumstances
beyond its control.
112

--------------------------------------------------------------------------------



(i)    No provision of this Indenture shall require the Trustee or the Security
Agent to do anything which, in its opinion, may be illegal or contrary to
applicable law or regulation.
(j)    The Trustee and the Security Agent may refrain from taking any action in
any jurisdiction if the taking of such action in that jurisdiction would, in its
opinion, based upon legal advice in the relevant jurisdiction, be contrary to
any law of that jurisdiction or, to the extent applicable, the State of New York
and may without liability (other than in respect of actions constituting willful
misconduct or gross negligence) do anything which is, in its opinion, necessary
to comply with any such law, directive or regulation.
(k)    Both the Trustee and the Security Agent may assume without inquiry in the
absence of actual knowledge that the Issuer is duly complying with its
obligations contained in this Indenture required to be performed and observed by
it, and that no Default or Event of Default or other event which would require
repayment of the Notes has occurred.
(l)    At any time that the security granted pursuant to the Security Documents
has become enforceable and the Holders have given a direction to the Trustee to
enforce such security, the Trustee is not required to give any direction to the
Security Agent with respect thereto unless it has been indemnified and/or
secured to its satisfaction in accordance with this Indenture. In any event, in
connection with any enforcement of such security, the Trustee is not responsible
for:
(i)    any failure of the Security Agent to enforce such security within a
reasonable time or at all;
(ii)    any failure of the Security Agent to pay over the proceeds of
enforcement of the security;
(iii)    any failure of the Security Agent to realize such security for the best
price obtainable;
(iv)    monitoring the activities of the Security Agent in relation to such
enforcement;
(v)    taking any enforcement action itself in relation to such security;
(vi)    agreeing to any proposed course of action by the Security Agent which
could result in the Trustee incurring any liability for its own account; or
(vii)    paying any fees, costs or expenses of the Security Agent.
(m)    In addition to the foregoing, the Trustee and the Security Agent agree to
accept and act upon notice, instructions or directions pursuant to this
Indenture sent by unsecured e-mail, pdf, facsimile transmission or other similar
unsecured electronic methods, provided that any communication sent to the
Trustee or the Security Agent, as applicable, hereunder must be in the form of a
document that is signed manually or by way of a digital signature provided by
113

--------------------------------------------------------------------------------



DocuSign (or such other digital signature provider as specified in writing to
Trustee by the authorized representative). If the party elects to give the
Trustee or the Security Agent, as applicable, e-mail or facsimile instructions
(or instructions by a similar electronic method) and the Trustee or the Security
Agent, as applicable, in its discretion elects to act upon such instructions,
the Trustee’s or the Security Agent’s, as applicable, understanding of such
instructions shall be deemed controlling. The Trustee and the Security Agent, as
applicable, shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Trustee’s or the Security Agent’s, as
applicable, reliance upon and compliance with such instructions notwithstanding
such instructions conflict or are inconsistent with a subsequent written
instruction. The party providing electronic instructions agrees to assume all
risks arising out of the use of such electronic methods to submit instructions
and directions to the Trustee or the Security Agent, as applicable, including
without limitation the risk of the Trustee or the Security Agent, as applicable,
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.
SECTION 7.03    Individual Rights of Trustee and the Security Agent. The
Trustee, the Security Agent, any Transfer Agent, any Paying Agent, any Registrar
or any other agent of the Issuer or of the Trustee or Security Agent, in its
individual or any other capacity, may become the owner or pledgee of Notes and,
may otherwise deal with the Issuer with the same rights it would have if it were
not Trustee, the Security Agent, Paying Agent, Transfer Agent, Registrar or such
other agent. The Trustee and the Security Agent may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with the Issuer or any of its Affiliates or Subsidiaries as if it were not
performing the duties specified herein, in the Intercreditor Agreements and in
the Security Documents, and may accept fees and other consideration from the
Issuer for services in connection with this Indenture and otherwise without
having to account for the same to the Trustee, the Security Agent or to the
Holders from time to time.
SECTION 7.04    Disclaimer of Trustee and Security Agent. The recitals contained
herein and in the Notes, except for the Trustee’s certificates of
authentication, shall be taken as the statements of the Issuer, and the Trustee
assumes no responsibility for their correctness. The Trustee and the Security
Agent make no representations as to the validity or sufficiency of this
Indenture, the Intercreditor Agreements, the Notes or the Security Documents.
The Trustee and the Security Agent shall not be accountable for the Issuer’s use
of the proceeds from the Notes or any money paid to the Issuer or upon the
Issuer’s direction under any provision of this Indenture nor shall it be
responsible for the use or application of any money received by any Paying Agent
other than the Trustee and the Security Agent and they will not be responsible
for any statement or recital herein or any statement on the Notes or any other
document in connection with the sale of the Notes or pursuant to this Indenture
or the Intercreditor Agreements other than the Trustee’s certificate of
authentication. The Security Agent shall not, nor shall any receiver appointed
by or any agent of the Security Agent, by reason of taking possession of any
Collateral or any part thereof or any other reason or on any basis whatsoever,
be liable to account for anything expect actual receipts or be liable for any
loss or damage arising from a realization of the Collateral or any part thereof
or from any act, default or omission in relation to the Collateral or any part
thereof or from any exercise or non-exercise by it of any power, authority or
114

--------------------------------------------------------------------------------



discretion conferred upon it in relation to the Collateral or any part thereof
unless such loss or damage shall be caused by its own fraud or gross negligence.
The Security Agent shall not have any responsibility or liability arising from
the fact that the Collateral may be held in safe custody by a custodian. The
Security Agent assumes no responsibility for the validity, sufficiency or
enforceability (which the Security Agent has not investigated) of the Collateral
purported to be created by any Supplemental Indenture or other document. In
addition, the Security Agent has no duty to monitor the performance by the
Issuer and the Guarantors of their obligations to the Security Agent nor is it
obliged (unless indemnified and/or secured (including by way of prefunding to
its satisfaction) to take any other action which may involve the Security Agent
in any personal liability or expense).
SECTION 7.05    Compensation and Indemnity. The Issuer and the Guarantors,
jointly and severally, shall pay to the Trustee and the Security Agent such
compensation as shall be agreed in writing for their services hereunder. The
Trustee’s and the Security Agent’s compensation shall not be limited by any law
on compensation of a trustee of an express trust. The Issuer and the Guarantors,
jointly and severally, shall reimburse the Trustee and the Security Agent
promptly upon request for all properly incurred disbursements, advances or
expenses incurred or made by them, including costs of collection, in addition to
the compensation for their services. Such expenses shall include the properly
incurred compensation, disbursements, charges, advances and expenses of the
Trustee’s and the Security Agent’s agents and counsel.
The Issuer and the Guarantors, jointly and severally, shall indemnify the
Trustee and the Security Agent against any and all loss, liability or expense
(including attorneys’ fees and expenses) incurred by either of them without
willful misconduct or gross negligence on their part arising out of or in
connection with the administration of this trust and the performance of their
duties hereunder (including the costs and expenses of enforcing this Indenture,
the Intercreditor Agreements and the Security Documents against the Issuer and
the Guarantors (including this Section 7.05) and defending themselves against
any claim, whether asserted by the Issuer, the Guarantors, any Holder or any
other Person, or liability in connection with the execution and performance of
any of their powers and duties hereunder). The Trustee and the Security Agent
shall notify the Issuer promptly of any claim for which they may seek indemnity.
Failure by the Trustee or the Security Agent to so notify the Issuer shall not
relieve the Issuer or any Guarantor of its obligations hereunder. The Issuer
shall, at the sole discretion of the Trustee or Security Agent, as applicable,
defend the claim and the Trustee and the Security Agent may cooperate and may
participate at the Issuer’s expense in such defense. Alternatively, the Trustee
and the Security Agent may at their option have separate counsel of their own
choosing and the Issuer shall pay the properly incurred fees and expenses of
such counsel. The Issuer need not pay for any settlement made without its
consent, which consent may not be unreasonably withheld. The Issuer shall not
reimburse any expense or indemnify against any loss, liability or expense
incurred by the Trustee through the Trustee’s own willful misconduct or gross
negligence.
To secure the Issuer’s payment obligations in this Section 7.05, the Trustee and
the Security Agent shall have a Lien prior to the Notes on all money or property
held or collected by the Trustee, in their capacity as Trustee and the Security
Agent, except money or property, including any proceeds from the sale of
Collateral, held in trust to pay principal of, premium, if
115

--------------------------------------------------------------------------------



any, additional amounts, if any, and interest on particular Notes. Such Lien
shall survive the satisfaction and discharge of all Notes under this Indenture.
When either the Trustee or the Security Agent incur expenses after the
occurrence of a Default specified in Section 6.01(a)(ix) with respect to the
Issuer, the Guarantors, or any Restricted Subsidiary, the expenses are intended
to constitute expenses of administration under Bankruptcy Law.
The Issuer’s obligations under this Section 7.05 and any claim or Lien arising
hereunder shall survive the resignation or removal of any Trustee and the
Security Agent, the satisfaction and discharge of the Issuer’s obligations
pursuant to Article Eight and any rejection or termination under any Bankruptcy
Law, and the termination of this Indenture.
SECTION 7.06    Replacement of Trustee or Security Agent. A resignation or
removal of the Trustee and the Security Agent and appointment of a successor
Trustee and successor Security Agent shall become effective only upon the
successor Trustee’s and the successor Security Agent’s acceptance of appointment
as provided in this Section 7.06.
The Trustee and, subject to the appointment and acceptance of a successor
Security Agent as provided in this Section and the last paragraph of this
Section 7.06, the Security Agent may resign at any time without giving any
reason by so notifying the Issuer. The Holders of a majority in outstanding
principal amount of the outstanding Notes may remove the Trustee and the
Security Agent by so notifying the Trustee, the Security Agent and the Issuer.
The Issuer shall remove the Trustee or the Security Agent if:
(a)    the Trustee or the Security Agent fails to comply with Section 7.09;
(b)    the Trustee or the Security Agent is adjudged bankrupt or insolvent;
(c)    a receiver or other public officer takes charge of the Trustee or the
Security Agent or their property; or
(d)    the Trustee or the Security Agent otherwise becomes incapable of acting.
If the Trustee or the Security Agent resigns or is removed, or if a vacancy
exists in the office of Trustee or the Security Agent for any reason, the Issuer
shall promptly appoint a successor Trustee or a successor Security Agent, as the
case may be. Within one year after the successor Trustee or Security Agent takes
office, the Holders of a majority in principal amount of the outstanding Notes
may appoint a successor Trustee or Security Agent to replace the successor
Trustee or Security Agent appointed by the Issuer. If the successor Trustee or
Security Agent does not deliver its written acceptance required by the next
succeeding paragraph of this Section 7.06 within 30 days after the retiring
Trustee or Security Agent resigns or is removed, the retiring Trustee or
Security Agent, the Issuer or the Holders of a majority in principal amount of
the outstanding Notes may, at the expense of the Issuer, petition any court of
competent jurisdiction for the appointment of a successor Trustee or Security
Agent.
116

--------------------------------------------------------------------------------



A successor Trustee or Security Agent shall deliver a written acceptance of its
appointment to the retiring Trustee or Security Agent, as the case may be, and
to the Issuer. Thereupon the resignation or removal of the retiring Trustee or
Security Agent shall become effective, and the successor Trustee or Security
Agent shall have all the rights, powers and duties of the Trustee or the
Security Agent under this Indenture. The successor Trustee or Security Agent
shall deliver a notice of its succession to Holders. The retiring Trustee or
Security Agent shall, at the expense of the Issuer, promptly transfer all
property held by it as Trustee or Security Agent to the successor Trustee or
Security Agent; provided that all sums owing to the Trustee or Security Agent
hereunder have been paid and subject to the Lien provided for in Section 7.05.
If a successor Trustee or Security Agent does not take office within 60 days
after the retiring Trustee or Security Agent resigns or is removed, the retiring
Trustee or Security Agent, the Issuer or the Holders of at least 30% in
outstanding principal amount of the Notes may petition any court of competent
jurisdiction for the appointment of a successor Trustee or Security Agent at the
expense of the Issuer. Without prejudice to the right of the Issuer to appoint a
successor Trustee or a successor Security Agent in accordance with the
provisions of this Indenture, the retiring Trustee or Security Agent may appoint
a successor Trustee or Security Agent at any time prior to the date on which a
successor Trustee or Security Agent takes office.
If the Trustee or the Security Agent fails to comply with Section 7.09, any
Holder who has been a bona fide Holder of a Note for at least six months may
petition any court of competent jurisdiction for the removal of the Trustee or
the Security Agent and the appointment of a successor Trustee or Security Agent.
In addition to the foregoing and notwithstanding any provision to the contrary,
any resignation, removal or replacement of the Security Agent pursuant to this
Section 7.06 shall not be effective until (a) a successor to the Security Agent
has agreed to act under the terms of this Indenture and (b) all of the Liens in
the Collateral securing the Note Obligations have been transferred to such
successor. Any replacement or successor Security Agent shall be a bank with an
office in New York, New York or an Affiliate of any such bank. Upon acceptance
of its appointment as Security Agent hereunder by a replacement or successor,
such replacement or successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Security Agent hereunder,
and the retiring Security Agent shall be discharged from its duties and
obligations hereunder.
Notwithstanding the replacement of the Trustee or the Security Agent pursuant to
this Section 7.06, the Issuer’s and the Guarantors’ obligations under Section
7.05 shall continue for the benefit of the retiring Trustee or Security Agent.
SECTION 7.07    Successor Trustee or Security Agent by Merger. Any corporation
into which the Trustee or the Security Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee or the Security Agent shall be
a party, or any corporation succeeding to all or substantially all of the
corporate trust business of the Trustee or the Security Agent, shall be the
successor of the Trustee or the Security Agent hereunder; provided such
corporation shall be otherwise qualified and eligible under this Article Seven,
without the execution or filing of any
117

--------------------------------------------------------------------------------



paper or any further act on the part of any of the parties hereto. In case any
Notes shall have been authenticated, but not delivered, by the Trustee then in
office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes. In case at that time any of the Notes shall not have
been authenticated, any successor Trustee may authenticate such Notes either in
the name of any predecessor hereunder or in the name of the successor Trustee.
In all such cases such certificates shall have the full force and effect which
this Indenture provides for the certificate of authentication of the Trustee
shall have; provided that the right to adopt the certificate of authentication
of any predecessor Trustee or to authenticate Notes in the name of any
predecessor Trustee shall apply only to its successor or successors by merger,
conversion or consolidation.
SECTION 7.08    Appointment of Security Agent and Supplemental Security Agents.
The parties hereto acknowledge and agree, and each Holder by accepting the Notes
acknowledges and agrees, that the Issuer hereby appoints U.S. Bank National
Association to act as Security Agent hereunder, and U.S. Bank National
Association accepts such appointment. Each Holder, by accepting the Notes,
authorizes and expressly directs the Trustee and the Security Agent on such
Holder’s behalf to enter into the Intercreditor Agreements and the Trustee and
the Holders acknowledge that the Security Agent will be acting in respect to the
Security Documents and the security granted thereunder on the terms outlined
therein (which terms in respect of the rights and protections of the Security
Agent, in the event of an inconsistency with the terms of this Indenture, will
prevail).
(a)    The Security Agent may perform any of its duties and exercise any of its
rights and powers through one or more sub-agents or co-trustees appointed by it.
The Security Agent and any such sub-agent or co-trustee may perform any of its
duties and exercise any of its rights and powers through its affiliates. All of
the provisions of this Indenture applicable to the Security Agent including,
without limitation, its rights to be indemnified, shall apply to and be
enforceable by any such sub-agent and affiliates of a Security Agent and any
such sub-agent or co-trustee. All references herein to a “Security Agent” shall
include any such sub-agent or co-trustee and affiliates of a Security Agent or
any such sub-agent or co-trustee.
(b)    It is the purpose of this Indenture, the Intercreditor Agreements and the
Security Documents that there shall be no violation of any law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.
Without limiting paragraph (a) of this Section, it is recognized that in case of
litigation under, or enforcement of, this Indenture, any Intercreditor Agreement
or any of the Security Documents, or in case the Security Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the rights, powers or remedies granted herein or in any of the Security
Documents or take any other action which may be desirable or necessary in
connection therewith, the Security Agent is hereby authorized to appoint an
additional individual or institution selected by the Security Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, Security
Agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein
118

--------------------------------------------------------------------------------



individually as a “Supplemental Security Agent” and collectively as
“Supplemental Security Agents”).
(c)    In the event that the Security Agent appoints a Supplemental Security
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Indenture or any of the other Security
Documents to be exercised by or vested in or conveyed to such Security Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Security Agent to the extent, and only to the extent, necessary to
enable such Supplemental Security Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Security Documents and necessary to the exercise or performance thereof by such
Supplemental Security Agent shall run to and be enforceable by either such
Security Agent or such Supplemental Security Agent, and (ii) the provisions of
this Indenture (and, in particular, this Article Seven) that refer to the
Security Agent shall inure to the benefit of such Supplemental Security Agent
and all references therein to the Security Agent shall be deemed to be
references to a Security Agent and/or such Supplemental Security Agent, as the
context may require.
(d)    Should any instrument in writing from the Issuer or any other obligor be
required by any Supplemental Security Agent so appointed by the Security Agent
for more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Company shall, or shall cause the Issuer and
relevant Guarantor to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Security Agent. In case any
Supplemental Security Agent, or a successor thereto, shall die, become incapable
of acting, resign or be removed, all the rights, powers, privileges and duties
of such Supplemental Security Agent, to the extent permitted by law, shall vest
in and be exercised by the Security Agent until the appointment of a new
Supplemental Security Agent.
SECTION 7.09    Eligibility; Disqualification. There will at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of England and Wales or the United States of America or of any state
thereof that is authorized under such laws to exercise corporate trustee power
and which is generally recognized as a corporation which customarily performs
such corporate trustee roles and provides such corporate trustee services in
transactions similar in nature to the offering of the Notes as described in the
Offering Memorandum. Each of the Trustee and the Security Agent shall have a
combined capital and surplus of at least $50,000,000, as set forth in its most
recent published annual report of condition.
SECTION 7.10    Appointment of Co-Trustee.
(a)    It is the purpose of this Indenture that there shall be no violation of
any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as trustee in such
jurisdiction. It is recognized that in case of litigation under this Indenture,
and in particular in case of the enforcement thereof on Default, or in the case
the Trustee deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the powers, rights or remedies herein
granted to the Trustee or hold title to the properties,
119

--------------------------------------------------------------------------------



in trust, as herein granted or take any action which may be desirable or
necessary in connection therewith, it may be necessary that the Trustee appoint
an individual or institution as a separate or co-trustee. The following
provisions of this Section 7.10 are adopted to these ends.
(b)    In the event that the Trustee appoints an additional individual or
institution as a separate or co-trustee, each and every remedy, power, right,
claim, demand, cause of action, immunity, estate, title, interest and Lien
expressed or intended by this Indenture to be exercised by or vested in or
conveyed to the Trustee with respect thereto shall be exercisable by and vest in
such separate or co-trustee but only to the extent necessary to enable such
separate or co-trustee to exercise such powers, rights and remedies, and only to
the extent that the Trustee by the laws of any jurisdiction is incapable of
exercising such powers, rights and remedies, and every covenant and obligation
necessary to the exercise thereof by such separate or co-trustee shall run to
and be enforceable by either of them.
(c)    Should any instrument in writing from the Issuer be required by the
separate or co-trustee so appointed by the Trustee for more fully and certainly
vesting in and confirming to him or it such properties, rights, powers, trusts,
duties and obligations, any and all such instruments in writing shall to the
extent permitted by the laws of the State of New York and the jurisdictions of
organization of the Issuer, on request, be executed, acknowledged and delivered
by the Issuer; provided that if an Event of Default shall have occurred and be
continuing, if the Issuer do not execute any such instrument within 15 days
after request therefor, the Trustee shall be empowered as an attorney-in-fact
for the Issuer to execute any such instrument in the Issuer’s name and stead. In
case any separate or co-trustee or a successor to either shall die, become
incapable of acting, resign or be removed, all the estates, properties, rights,
powers, trusts, duties and obligations of such separate or co-trustee, so far as
permitted by law, shall vest in and be exercised by the Trustee until the
appointment of a new trustee or successor to such separate or co-trustee.
(d)    Each separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)    all rights and powers, conferred or imposed upon the Trustee shall be
conferred or imposed upon and may be exercised or performed by such separate
trustee or co-trustee; and
(ii)    no trustee hereunder shall be liable by reason of any act or omission of
any other trustee hereunder.
(e)    Any notice, request or other writing given to the Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article Seven.
(f)    Any separate trustee or co-trustee may at any time appoint the Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Indenture on
its behalf and in its name. If any
120

--------------------------------------------------------------------------------



separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successors trustee.
SECTION 7.11    Resignation of Agents.
(a)    Any Agent may resign its appointment hereunder at any time without the
need to give any reason and without being responsible for any costs associated
therewith by giving to the Issuer and the Trustee and (except in the case of
resignation of the Principal Paying Agent) the Principal Paying Agent 30 days’
written notice to that effect (waivable by the Issuer and the Trustee); provided
that in the case of resignation of the Principal Paying Agent no such
resignation shall take effect until a new Principal Paying Agent (approved in
advance in writing by the Trustee) shall have been appointed by the Issuer to
exercise the powers and undertake the duties hereby conferred and imposed upon
the Principal Paying Agent. Following receipt of a notice of resignation from
any Agent, the Issuer shall promptly give notice thereof to the Holders in
accordance with Section 12.02. Such notice shall expire at least 30 days before
or after any due date for payment in respect of the Notes.
(b)    If any Agent gives notice of its resignation in accordance with this
Section 7.11 and a replacement Agent is required and by the tenth day before the
expiration of such notice such replacement has not been duly appointed, such
Agent may itself appoint as its replacement any reputable and experienced
financial institution. Immediately following such appointment, the Issuer shall
give notice of such appointment to the Trustee, the remaining Agents and the
Holders whereupon the Issuer, the Trustee, the remaining Agents and the
replacement Agent shall acquire and become subject to the same rights and
obligations between themselves as if they had entered into an agreement in the
form mutatis mutandis of this Indenture.
(c)    Upon its resignation becoming effective the Principal Paying Agent shall
forthwith transfer all moneys held by it hereunder hereof to the successor
Principal Paying Agent or, if none, the Trustee or to the Trustee’s order, but
shall have no other duties or responsibilities hereunder, and shall be entitled
to the payment by the Issuer of its remuneration for the services previously
rendered hereunder and to the reimbursement of all reasonable expenses
(including legal fees) incurred in connection therewith.
SECTION 7.12    Agents General Provisions.
(a)    Actions of Agents. The rights, powers, duties and obligations and actions
of each Agent under this Indenture are several and not joint or joint and
several.
(b)    Agents of Trustee. The Issuer and the Agents acknowledge and agree that
in the event of a Default or Event of Default, the Trustee may, by notice in
writing to the Issuer and the Agents, require that the Agents act as agents of,
and take instructions exclusively from, the Trustee. Prior to receiving such
written notification from the Trustee, the Agents shall be the agents of the
Issuer and need have no concern for the interests of the Holders.
121

--------------------------------------------------------------------------------



(c)    Funds held by Agents. The Agents will hold all funds subject to the terms
of this Indenture.
(d)    Publication of Notices. Any obligation the Agents may have to publish a
notice to Holders of Global Notes on behalf of the Issuer will be met upon
delivery of the notice to DTC, Euroclear or Clearstream, as applicable.
(e)    Instructions. In the event that instructions given to any Agent are not
reasonably clear, then such Agent shall be entitled to seek clarification from
the Issuer or other party entitled to give the Agents instructions under this
Indenture by written request promptly, and in any event within one Business Day
of receipt by such Agent of such instructions. If an Agent has sought
clarification in accordance with this Section 7.12, then such Agent shall be
entitled to take no action until such clarification is provided, and shall not
incur any liability for not taking any action pending receipt of such
clarification.
(f)    No Fiduciary Duty. No Agent shall be under any fiduciary duty or other
obligation towards, or have any relationship of agency or trust, for or with any
person.
(g)    Mutual Undertaking. Each party shall, within ten Business Days of a
written request by another party, supply to that other party such forms,
documentation and other information relating to it, its operations, or the Notes
as that other party reasonably requests for the purposes of that other party’s
compliance with applicable law and shall notify the relevant other party
reasonably promptly in the event that it becomes aware that any of the forms,
documentation or other information provided by such party is (or becomes)
inaccurate in any material respect; provided, however, that no party shall be
required to provide any forms, documentation or other information pursuant to
this Section 7.12(g) to the extent that: (i) any such form, documentation or
other information (or the information required to be provided on such form or
documentation) is not reasonably available to such party and cannot be obtained
by such party using reasonable efforts; or (ii) doing so would or might in the
reasonable opinion of such party constitute a breach of any: (a) applicable law
or (b) duty of confidentiality. For purposes of this Section 7.12(g),
“applicable law” shall be deemed to include (i) any rule or practice of any
regulatory or governmental authority by which any party is bound or with which
it is accustomed to comply; (ii) any agreement between any Authorities; and
(iii) any agreement between any regulatory or governmental authority and any
party that is customarily entered into by institutions of a similar nature.
(h)    Tax Withholding.
(i)    The Issuer shall notify each Agent in the event that it determines that
any payment to be made by an Agent under the Notes is a payment which could be
subject to FATCA Withholding if such payment were made to a recipient that is
generally unable to receive payments free from FATCA Withholding, and the extent
to which the relevant payment is so treated; provided, however, that the
Issuer’s obligations under this Section 7.12(h) shall apply only to the extent
that such payments are so treated by virtue of characteristics of the Issuer,
the Notes, or both.
122

--------------------------------------------------------------------------------



(ii)    Notwithstanding any other provision of this Indenture, each Agent shall
be entitled to make a deduction or withholding from any payment which it makes
under the Notes for or on account of any Tax, if and only to the extent so
required by Applicable Law, in which event the Agent shall make such payment
after such deduction or withholding has been made and shall account to the
relevant Authority within the time allowed for the amount so deducted or
withheld or, at its option, shall reasonably promptly after making such payment
return to the Issuer the amount so deducted or withheld, in which case, the
Issuer shall so account to the relevant Authority for such amount. For the
avoidance of doubt, FATCA Withholding is a deduction or withholding which is
deemed to be required by Applicable Law for the purposes of this Section
7.12(h)(ii).
ARTICLE EIGHT
DEFEASANCE; SATISFACTION AND DISCHARGE


SECTION 8.01    Issuer’s Option to Effect Defeasance or Covenant Defeasance. The
Issuer may, at its option and at any time prior to the Stated Maturity of the
Notes, by a resolution of its Board of Directors, elect to have either Section
8.02 or Section 8.03 be applied to all outstanding Notes upon compliance with
the conditions set forth below in this Article Eight.
SECTION 8.02    Defeasance and Discharge. Upon the Issuer’s exercise under
Section 8.01 of the option applicable to this Section 8.02, the Issuer and the
Guarantors shall be deemed to have been discharged from their obligations with
respect to the Notes on the date the conditions set forth in Section 8.04 are
satisfied (hereinafter, “Legal Defeasance”). For this purpose, such Legal
Defeasance means that the Issuer shall be deemed to have paid and discharged the
entire Indebtedness represented by the outstanding Notes and to have satisfied
all their other obligations under the Notes and this Indenture (and the Trustee,
at the expense of the Issuer, shall execute proper instruments acknowledging the
same), except for the following provisions which shall survive until otherwise
terminated or discharged hereunder: (a) the rights of Holders of outstanding
Notes to receive, solely from the trust fund described in Section 8.08 and as
more fully set forth in such Section, payments in respect of the principal of
(and premium, if any, on) and interest (including Additional Amounts) on such
Notes when such payments are due, (b) the Issuer’s obligations with respect to
the Notes concerning issuing temporary Notes, registration of Notes, mutilated,
destroyed, lost or stolen Notes and the maintenance of an office or agency for
payment and money for security payments held in trust, (c) the rights, powers,
trusts, duties and immunities of the Trustee and the Security Agent hereunder
and the Issuer’s and the Guarantors’ obligations in connection therewith and (d)
the provisions of this Article Eight. Subject to compliance with this Article
Eight, the Issuer may exercise its option under this Section 8.02
notwithstanding the prior exercise of its option under Section 8.03 below with
respect to the Notes. If the Issuer exercises its Legal Defeasance option,
payment of the Notes may not be accelerated because of an Event of Default.
SECTION 8.03    Covenant Defeasance. Upon the Issuer’s exercise under Section
8.01 of the option applicable to this Section 8.03, the Issuer and the
Guarantors shall be released from
123

--------------------------------------------------------------------------------



their obligations under any covenant contained in Sections 4.04 through 4.11,
4.13 through 4.17, 4.19 through 4.26 and 5.01 with respect to the Notes on and
after the date the conditions set forth below are satisfied (hereinafter,
“Covenant Defeasance”). For this purpose, such Covenant Defeasance means that,
the Issuer may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply shall not constitute a
Default or an Event of Default, but, except as specified above, the remainder of
this Indenture and such Notes shall be unaffected thereby.
SECTION 8.04    Conditions to Defeasance. In order to exercise either Legal
Defeasance or Covenant Defeasance:
(i)    the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the holders of the Notes, (i) cash in U.S. dollars, non-callable U.S.
Government Securities, or a combination of cash in U.S. dollars and non-callable
U.S. Government Securities (in the case of the USD Notes) and (ii) cash in
Euros, non-callable European Government Securities, or a combination of cash in
Euros and non-callable European Government Securities (in the case of the Euro
Notes) in amounts as will be sufficient, in the opinion of a nationally
recognized investment bank, appraisal firm or firm of independent public
accountants, to pay the principal of, or interest (including Additional Amounts
and premium, if any) on the outstanding Notes on the stated date for payment
thereof or on the applicable redemption date, as the case may be, and the Issuer
must specify whether the Notes are being defeased to such stated date for
payment or to a particular redemption date;
(ii)    in the case of Legal Defeasance, the Issuer must deliver to the Trustee:
(A)    an opinion of United States counsel, which counsel is reasonably
acceptable to the Trustee, confirming that (i) the Issuer has received from, or
there has been published by, the U.S. Internal Revenue Service a ruling or (ii)
since the Issue Date, there has been a change in the applicable U.S. federal
income tax law, in either case to the effect that, and based thereon such
opinion of counsel will confirm that, the holders of the outstanding Notes will
not recognize income, gain or loss for U.S. federal income tax purposes as a
result of such Legal Defeasance and will be subject to tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred; and
(B)    an Opinion of Counsel in the jurisdiction of incorporation of the Issuer,
which counsel is reasonably acceptable to the Trustee, to the effect that the
holders of the Notes will not recognize income, gain or loss for tax purposes of
such jurisdiction as a result of such deposit and defeasance and will be subject
to tax in such jurisdiction on the same amounts and in the same manner and at
the same times as would have been the case if such deposit and defeasance had
not occurred;
124

--------------------------------------------------------------------------------



(iii)    in the case of Covenant Defeasance, the Issuer must deliver to the
Trustee:
(A)    an opinion of United States counsel, which counsel is reasonably
acceptable to the Trustee, confirming that the holders of the outstanding Notes
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred; and
(B)    an opinion of counsel in the jurisdiction of incorporation of the Issuer,
which counsel is reasonably acceptable to the Trustee, to the effect that the
holders of the Notes will not recognize income, gain or loss for tax purposes of
such jurisdiction as a result of such deposit and defeasance and will be subject
to tax in such jurisdiction on the same amounts and in the same manner and at
the same times as would have been the case if such deposit and defeasance had
not occurred;
(iv)    no Default or Event of Default has occurred and is continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit (and any similar concurrent
deposit relating to other Indebtedness), and the granting of Liens to secure
such borrowings);
(v)    such Legal Defeasance or Covenant Defeasance will not result in a breach
or violation of, or constitute a default under, the Convertible Notes or any
other material agreement or instrument (other than this Indenture and the
agreements governing any other Indebtedness being defeased, discharged or
replaced) to which the Issuer or any of the Guarantors is a party or by which
the Issuer or any of the Guarantors is bound;
(vi)    the Issuer must deliver to the Trustee an Officer’s Certificate stating
that the deposit was not made by the Issuer with the intent of preferring the
holders of Notes over the other creditors of the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or
others; and
(vii)    the Issuer must deliver to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.
If the funds deposited with the Trustee to effect Covenant Defeasance are
insufficient to pay the principal of, premium, if any, and interest on the Notes
when due because of any acceleration occurring after an Event of Default, then
the Issuer and the Guarantors shall remain liable for such payments.
SECTION 8.05    Satisfaction and Discharge of Indenture. This Indenture, and the
rights of the Trustee and the Holders of the Notes under the Intercreditor
Agreements and the Security
125

--------------------------------------------------------------------------------



Documents, shall be discharged and shall cease to be of further effect as to all
Notes issued thereunder, when:
(1)    either:
(A)    all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to the Issuer, have been delivered to
the Trustee for cancellation; or
(B)    all Notes that have not been delivered to the Trustee for cancellation
have become due and payable by reason of the delivery of a notice of redemption
or otherwise or will become due and payable within one year and the Issuer or
any Guarantor has irrevocably deposited or caused to be deposited with the
Trustee as trust funds in trust solely for the benefit of the holders, cash in
U.S. dollars, non-callable U.S. Government Securities, or a combination of cash
in U.S. dollars and non-callable U.S. Government Securities (in the case of the
USD Notes) and cash in Euros, non-callable European Government Securities
denominated in Euros, or a combination of cash in Euros and non-callable
European Government Securities denominated in Euros (in the case of the Euro
Notes), in amounts as will be sufficient, in the opinion of a nationally
recognized investment bank, appraisal firm or firm of independent public
accountants, without consideration of any reinvestment of interest, to pay and
discharge the entire Indebtedness on the Notes not delivered to the Trustee for
cancellation for principal, premium and Additional Amounts, if any, and accrued
interest to the date of maturity or redemption;
(2)    the Issuer or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture;
(3)    the Issuer has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be; and
(4)    the Issuer has delivered an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied; provided that any such counsel may rely on any
Officer’s Certificate as to matters of fact (including as to compliance with the
foregoing clauses (1), (2) and (3)).
SECTION 8.06    Survival of Certain Obligations. Notwithstanding Sections 8.01
and 8.03, any obligations of the Issuer and the Guarantors in Sections 2.02
through 2.14, 6.07, 7.05 and 7.06 shall survive until the Notes have been paid
in full. Thereafter, any obligations of the Issuer or the Guarantors in Section
7.05 shall survive such satisfaction and discharge. Nothing contained in this
Article Eight shall abrogate any of the obligations or duties of the Trustee
under this Indenture.
126

--------------------------------------------------------------------------------



SECTION 8.07    Acknowledgment of Discharge by Trustee. Subject to Section 8.09,
after the conditions of Section 8.02 or 8.03 have been satisfied, the Trustee
upon written request shall acknowledge in writing the discharge of all of the
Issuer’s and Guarantor’s obligations under this Indenture except for those
surviving obligations specified in this Article Eight.
SECTION 8.08    Application of Trust Money. Subject to Section 8.09, the Trustee
shall hold in trust cash in U.S. dollars or U.S. Government Securities (in the
case of the USD Notes) or Euros or European Government Securities (in the case
of the Euro Notes) deposited with it pursuant to this Article Eight. It shall
apply the deposited cash or Government Securities through the relevant Paying
Agent and in accordance with this Indenture to the payment of principal of,
premium, if any, interest, and Additional Amounts, if any, on the Notes; but
such money need not be segregated from other funds except to the extent required
by law.
SECTION 8.09    Repayment to Issuer. Subject to Sections 7.05, and 8.01 through
8.04, the Trustee and the relevant Paying Agent shall promptly pay to the Issuer
upon request set forth in an Officer’s Certificate any excess money held by them
at any time and thereupon shall be relieved from all liability with respect to
such money. The Trustee and the relevant Paying Agent shall pay to the Issuer
upon request any money held by them for the payment of principal, premium, if
any, interest or Additional Amounts, if any, that remains unclaimed for two
years; provided that the Trustee or relevant Paying Agent before being required
to make any payment may cause to be published through the newswire service of
Bloomberg or, if Bloomberg does not then operate, any similar agency or deliver
to each Holder entitled to such money at such Holder’s address (as set forth in
the Security Register) notice that such money remains unclaimed and that after a
date specified therein (which shall be at least 30 days from the date of such
publication or delivery) any unclaimed balance of such money then remaining will
be repaid to the Issuer. After payment to the Issuer, Holders entitled to such
money must look to the Issuer for payment as general creditors unless an
applicable law designates another Person, and all liability of the Trustee and
such Paying Agent with respect to such money shall cease.
SECTION 8.10    Indemnity for Government Securities. The Issuer shall pay and
shall indemnify the Trustee and the relevant Paying Agent against any tax, fee
or other charge imposed on or assessed against deposited Government Securities
or the principal, premium, if any, interest, if any, and Additional Amounts, if
any, received on such Government Securities.
SECTION 8.11    Reinstatement. If the Trustee or Paying Agent is unable to apply
cash in U.S. dollars, U.S. Government Securities, Euros or European Government
Securities in accordance with this Article Eight by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and the Guarantors’ obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
this Article Eight until such time as the Trustee or any such Paying Agent is
permitted to apply all such cash or Government Securities in accordance with
this Article Eight; provided that, if the Issuer has made any payment of
principal of, premium, if any, interest, if any, and Additional Amounts, if any,
on any Notes because of the reinstatement of its obligations, the Issuer shall
be subrogated to the rights of the Holders of such Notes to receive such payment
from the cash in U.S. dollars,
127

--------------------------------------------------------------------------------



U.S. Government Securities, Euros or European Government Securities held by the
Trustee or the relevant Paying Agent.
ARTICLE NINE
AMENDMENTS AND WAIVERS


SECTION 9.01    Without Consent of Holders.
(a)    The Issuer, when authorized by a resolution of its Board of Directors (as
evidenced by the delivery of such resolutions to the Trustee), the Guarantors,
the Security Agent and the Trustee may modify, amend or supplement the Note
Documents without notice to or consent of any Holder:
(i)    to cure any ambiguity, omission, error, defect or inconsistency;
(ii)    to provide for the assumption of the Issuer’s or a Guarantor’s
obligations to Holders of Notes and Note Guarantees in the case of a
consolidation or merger or sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of the Issuer’s or such
Guarantor’s assets, as applicable;
(iii)    to make any change that would provide any additional rights or benefits
to the Holders of Notes or that, in the good faith judgment of the Board of
Directors of the Issuer, does not adversely affect the legal rights under this
Indenture of any such holder in any material respect;
(iv)    to conform the text of this Indenture, the Notes or the Note Guarantees
to any provision of the section entitled “Description of Notes” in the Offering
Memorandum to the extent that such provision in the “Description of Notes” was
intended to be a verbatim recitation of a provision of this Indenture, the Notes
or the Note Guarantees;
(v)    to provide for any Restricted Subsidiary to provide a Note Guarantee in
accordance with Section 4.06 and Section 4.15 to add security to or for the
benefit of the Notes or to confirm and evidence the release, termination,
discharge or retaking of any Note Guarantee or Lien (including the Collateral
and the Security Documents) or any amendment in respect thereof with respect to
or securing the Notes when such release, termination, discharge or retaking or
amendment is permitted under this Indenture, the Intercreditor Agreements and
the Security Documents;
(vi)    in the case of the Security Documents, to mortgage, pledge, hypothecate
or grant a security interest (i) in favor of the Security Agent for the benefit
of holders of Note Obligations or (ii) in favor of any other party that is
granted a Lien on Collateral in accordance with the terms of this Indenture, in
each case, in any property which is required by the documents governing such
Indebtedness to be mortgaged, pledged or hypothecated, or in which a security
interest is required to be granted to the
128

--------------------------------------------------------------------------------



Security Agent, or to the extent necessary to grant a security interest for the
benefit of any Person; provided that the granting of such security interest is
not prohibited by this Indenture and Section 4.22 is complied with;
(vii)    to provide for the issuance of additional Notes in accordance with the
limitations set forth in this Indenture as of the Issue Date;
(viii)    to allow any Guarantor to execute a Supplemental Indenture and a Note
Guarantee with respect to the Notes;
(ix)    to provide for uncertificated Notes in addition to or in place of
Definitive Registered Notes (provided that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the Code, or in a manner
such that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code);
(x)    to evidence and provide the acceptance of the appointment of a successor
Trustee under this Indenture; or
(xi)    upon the Discharge of all Senior-Priority Obligations, to reflect that
the Notes and any other Pari Passu Obligations will be secured on a
first-priority basis by Liens on the Collateral.
(b)    In connection with any proposed amendment or supplement in respect of
such matters, the Trustee will be entitled to receive, and rely conclusively on,
an Opinion of Counsel and/or an Officer’s Certificate.
(c)    For the avoidance of doubt (and without limiting the generality of any
other statements in this Indenture), the provisions of the Trust Indenture Act
of 1939, as amended, shall not apply to any amendments to or waivers or consents
under this Indenture.
SECTION 9.02    With Consent of Holders.
(a)    Except as provided in Section 9.02(b) below and Section 6.04 and without
prejudice to Section 9.01, the Note Documents may be amended or supplemented
with the consent of the Holders of at least a majority in aggregate principal
amount of the Notes then outstanding (including, without limitation, consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, Notes), and any existing Default or Event of Default or compliance with any
provision of this Indenture, the Notes or the Note Guarantees may be waived with
the consent of the Holders of a majority in aggregate principal amount of the
then outstanding Notes (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes);
provided that (A) any such amendment, supplement or waiver to release the
security interests in the Collateral granted for the benefit of the Trustee and
the Holders (other than pursuant to the terms of the Security Documents or this
Indenture, as applicable, and except as permitted by the Intercreditor
Agreements) shall (i) in respect of all or substantially all of the Collateral,
require the consent of the Holders of at least 75% in aggregate principal amount
of the Notes and (ii) in respect of
129

--------------------------------------------------------------------------------



Collateral with a Fair Market Value greater than $1,000 million (but, for the
avoidance of doubt, less than all or substantially all of the Collateral),
require the consent of the holders of at least 66⅔% in aggregate principal
amount of the Notes, and (B) any such amendment, supplement or waiver that
disproportionately affects any Series of Notes adversely in any material respect
shall require the consent of holders of at least a majority in aggregate
principal amount of the Notes of such Series then outstanding.
(b)    Without the consent of each Holder affected, an amendment, supplement or
waiver may not (with respect to any Notes held by a non-consenting Holder):
(i)    reduce the principal amount of Notes whose holders must consent to an
amendment, supplement or waiver;
(ii)    reduce the principal of or change the fixed maturity of any Note or
reduce the premium payable upon the redemption of any such Note or change the
time at which such Note may be redeemed;
(iii)    reduce the rate of or change the time for payment of interest,
including default interest, on any Note;
(iv)    impair the right of any Holder to institute suit for the enforcement of
any payment on or with respect to such Holder’s Notes or any Note Guarantee in
respect thereof;
(v)    waive a Default or Event of Default in the payment of principal of, or
interest, Additional Amounts or premium, if any, on, the Notes (except a
rescission of acceleration of the Notes by the holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment Default that resulted from such acceleration);
(vi)    make any Note payable in money other than that stated in the Notes;
(vii)    make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of holders of Notes to receive payments of
principal of, or interest, Additional Amounts or premium, if any, on, the Notes;
(viii)    waive a redemption payment with respect to any Note (other than a
payment required by Section 4.09 or Section 4.11);
(ix)    make any change to or modify the ranking of the Notes as to contractual
right of payment in a manner that would adversely affect the holders thereof;
(x)    release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture, except in accordance with the terms of this
Indenture or the Intercreditor Agreements; or
(xi)    make any change in the preceding amendment and waiver provisions.
130

--------------------------------------------------------------------------------



(c)    The consent of the Holders shall not be necessary under this Indenture to
approve the particular form of any proposed amendment, modification, supplement,
waiver or consent. It is sufficient if such consent approves the substance of
the proposed amendment, modification, supplement, waiver or consent. A consent
to any amendment or waiver under this Indenture by any Holder given in
connection with a tender of such Holder’s Notes will not be rendered invalid by
such tender.
SECTION 9.03    Effect of Supplemental Indentures. Upon the execution of any
Supplemental Indenture under this Article Nine, this Indenture shall be modified
in accordance therewith, and such Supplemental Indenture shall form a part of
this Indenture for all purposes; and every Holder theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.
SECTION 9.04    Notation on or Exchange of Notes. If an amendment, modification
or supplement changes the terms of a Note, the Issuer or the Trustee may require
the Holder to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Note and on any Note subsequently authenticated regarding the
changed terms and return it to the Holder. Alternatively, if the Issuer so
determines, the Issuer in exchange for the Note shall issue, and the Trustee
shall authenticate, a new Note that reflects the changed terms. Failure to make
the appropriate notation or to issue a new Note shall not affect the validity of
such amendment, modification or supplement.
SECTION 9.05    [Reserved].
SECTION 9.06    Notice of Amendment or Waiver. Promptly after the execution by
the Issuer and the Trustee of any Supplemental Indenture or waiver pursuant to
the provisions of Section 9.02, the Issuer shall give notice thereof to the
Holders of each outstanding Note affected, in the manner provided for in Section
12.01(b), setting forth in general terms the substance of such Supplemental
Indenture or waiver.
SECTION 9.07    Trustee to Sign Amendments, Etc. The Trustee or the Security
Agent, as the case may be, shall execute any amendment, supplement or waiver
authorized pursuant and adopted in accordance with this Article Nine; provided
that the Trustee or the Security Agent, as the case may be, may, but shall not
be obligated to, execute any such amendment, supplement or waiver which affects
the Trustee’s or Security Agent’s, as the case may be, own rights, duties or
immunities under this Indenture. The Trustee and the Security Agent shall
receive, if requested, an indemnity and/or security (including by way of
pre-funding) satisfactory to it and to receive, and shall be fully protected in
relying upon, an Opinion of Counsel and an Officer’s Certificate each stating
that the execution of any amendment, supplement or waiver authorized pursuant to
this Article Nine is authorized or permitted by this Indenture and that such
amendment has been duly authorized, executed and delivered and is the legally
valid and binding obligation of the Issuer enforceable against them in
accordance with its terms (for the avoidance of doubt, such Opinion of Counsel
is not required with respect to any Guarantor). Such Opinion of Counsel shall be
an expense of the Issuer.
SECTION 9.08    Additional Voting Terms; Calculation of Principal Amount.
131

--------------------------------------------------------------------------------



(a)    All Notes issued under this Indenture shall vote and consent together on
all matters (as to which any of such Notes may vote) as one class and no Series
or subseries of Notes will have the right to vote or consent as a separate
series on any matter; provided, however, that if any amendment, waiver or other
modification will only affect one Series or subseries of Notes, only the consent
of the Holders of not less than a majority in principal amount of the affected
Series or subseries of Notes then outstanding (and not the consent of the
Holders of at least a majority of all Notes), shall be required. Determinations
as to whether Holders of the requisite aggregate principal amount of Notes have
concurred in any direction, waiver or consent shall be made in accordance with
this Article Nine and Section 9.08(b).
(b)    The aggregate principal amount of the Notes, at any date of
determination, shall be the principal amount of the Notes at such date of
determination. With respect to any matter requiring consent, waiver, approval or
other action of the Holders of a specified percentage of the principal amount of
all the Notes, such percentage shall be calculated, on the relevant date of
determination, by dividing (i) the principal amount, as of such date of
determination, of Notes, the Holders of which have so consented by (b) the
aggregate principal amount, as of such date of determination, of the Notes then
outstanding, in each case, as determined in accordance with the preceding
sentence, Section 2.08 and Section 2.09 of this Indenture. Any such calculation
made pursuant to this Section 9.08(b) shall be made by the Issuer and delivered
to the Trustee pursuant to an Officer’s Certificate.
ARTICLE TEN
GUARANTEE


SECTION 10.01    Note Guarantees.
(a)    The Guarantors, either by execution of this Indenture or a Supplemental
Indenture, fully and, subject to the limitations on the effectiveness and
enforceability set forth in this Indenture or such Supplemental Indenture, as
applicable, unconditionally guarantee, on a joint and several basis to each
Holder and to the Trustee and its successors and assigns on behalf of each
Holder, the full payment of principal of, premium, if any, interest, if any, and
Additional Amounts, if any, on, and all other monetary obligations of the Issuer
under this Indenture and the Notes (including obligations to the Trustee and the
Security Agent and the obligations to pay Additional Amounts, if any) with
respect to, each Note authenticated and delivered by the Trustee or its agent
pursuant to and in accordance with this Indenture, in accordance with the terms
of this Indenture (all the foregoing being hereinafter collectively called the
“Note Obligations”). The Guarantors further agree that the Note Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from the Guarantors and that the Guarantors shall remain bound under this
Article Ten notwithstanding any extension or renewal of any Note Obligation. All
payments under each Note Guarantee will be made in U.S. dollars.
(b)    The Guarantors hereby agree that their obligations hereunder shall be as
if they were each principal debtor and not merely surety, unaffected by, and
irrespective of, any invalidity, irregularity or unenforceability of any Note or
this Indenture, any failure to enforce the provisions of any Note or this
Indenture, any waiver, modification or indulgence granted to
132

--------------------------------------------------------------------------------



the Issuer with respect thereto by the Holders or the Trustee, or any other
circumstance which may otherwise constitute a legal or equitable discharge of a
surety or guarantor (except payment in full); provided that notwithstanding the
foregoing, no such waiver, modification, indulgence or circumstance shall
without the written consent of the Guarantors increase the principal amount of a
Note or the interest rate thereon or change the currency of payment with respect
to any Note, or alter the Stated Maturity thereof. The Guarantors hereby waive
diligence, presentment, demand of payment, filing of claims with a court in the
event of merger or bankruptcy of the Issuer, any right to require that the
Trustee pursue or exhaust its legal or equitable remedies against the Issuer
prior to exercising its rights under a Note Guarantee (including, for the
avoidance of doubt, any right which a Guarantor may have to require the seizure
and sale of the assets of the Issuer to satisfy the outstanding principal of,
interest on or any other amount payable under each Note prior to recourse
against such Guarantor or its assets), protest or notice with respect to any
Note or the Indebtedness evidenced thereby and all demands whatsoever, and each
covenant that their Note Guarantee will not be discharged with respect to any
Note except by payment in full of the principal thereof and interest thereon or
as otherwise provided in this Indenture, including Section 10.04. If at any time
any payment of principal of, premium, if any, interest, if any, or Additional
Amounts, if any, on such Note is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Issuer, the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as of the date of such rescission, restoration or returns as though
such payment had become due but had not been made at such times.
(c)    The Guarantors also agree to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee or any Holder in
enforcing any rights under this Section 10.01.
SECTION 10.02    Subrogation.
(a)    Each Guarantor shall be subrogated to all rights of the Holders against
the Issuer in respect of any amounts paid to such Holders by such Guarantor
pursuant to the provisions of its Note Guarantee.
(b)    The Guarantors agree that they shall not be entitled to any right of
subrogation in relation to the Holders in respect of any Obligations guaranteed
hereby until payment in full of all Obligations. The Guarantors further agree
that, as between them, on the one hand, and the Holders and the Trustee, on the
other hand, (x) the maturity of the Obligations guaranteed hereby may be
accelerated as provided in Section 6.02 for the purposes of the Note Guarantees
herein, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed hereby, and (y) in
the event of any declaration of acceleration of such Obligations as provided in
Section 6.02, such Obligations (whether or not due and payable) shall forthwith
become due and payable by the Guarantors for the purposes of this Section 10.02.
SECTION 10.03    Release of Note Guarantees. The Note Guarantee of a Guarantor
(other than Carnival plc) shall automatically be released:
133

--------------------------------------------------------------------------------



(1)    in connection with any sale or other disposition of all or substantially
all of the assets of such Subsidiary Guarantor (including by way of merger,
consolidation, amalgamation or combination) to a Person that is not (either
before or after giving effect to such transaction) the Company or a Restricted
Subsidiary, if the sale or other disposition does not violate Section 4.09;
(2)    in connection with any sale or other disposition of Capital Stock of that
Subsidiary Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Company or a Restricted Subsidiary, if the sale
or other disposition does not violate Section 4.09 and the Subsidiary Guarantor
either (i) ceases to be a Restricted Subsidiary as a result of such sale or
other disposition or (ii) would not be required to provide a Note Guarantee
under Section 4.15;
(3)    if the Issuer designates such Subsidiary Guarantor to be an Unrestricted
Subsidiary in accordance with the applicable provisions of this Indenture;
(4)    upon the full and final payment of the Notes and performance of all
Obligations of the Issuer and the Guarantors under this Indenture, the Notes and
the Note Guarantees;
(5)    upon Legal Defeasance, Covenant Defeasance or satisfaction and discharge
of the Notes, the Note Guarantees and this Indenture as provided under Article
Eight; and
(6)    as described under Article Nine;
provided that, in each case, such Subsidiary Guarantor has delivered to the
Trustee an Officer’s Certificate stating that all conditions precedent provided
for in this Indenture relating to such release have been complied with.
The Note Guarantee of Carnival plc shall automatically be released upon any of
the circumstances described in clauses (4), (5) and (6) of the immediately
preceding paragraph; provided that, in each case, Carnival plc has delivered to
the Trustee an Officer’s Certificate stating that all conditions precedent
provided for in this Indenture relating to such release have been complied with.
The Trustee shall take all necessary actions at the request of the Issuer,
including the granting of releases or waivers under the Intercreditor
Agreements, to effectuate any release of a Note Guarantee in accordance with
these provisions. Each of the releases set forth above shall be effected by the
Trustee without the consent of the Holders and will not require any other action
or consent on the part of the Trustee.
SECTION 10.04    Limitation and Effectiveness of Note Guarantees. Each
Guarantor, and by its acceptance of Notes, each Holder, hereby confirms that it
is the intention of all such parties that the Guarantee of such Guarantor not
constitute a fraudulent conveyance or a fraudulent transfer for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act,
134

--------------------------------------------------------------------------------



the Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to any Guarantee. To effectuate the foregoing intention, the
Trustee, the Holders and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under its Guarantee will be limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor and after giving effect to any collections from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under its Guarantee or pursuant to its
contribution obligations under this Indenture, result in the obligations of such
Guarantor under its Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under federal or state law and not otherwise being void or
voidable under any similar laws affecting the rights of creditors generally.
Each Guarantor that makes a payment under its Guarantee shall be entitled upon
payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
accounting principles generally accepted in the United States.
SECTION 10.05    Notation Not Required. Neither the Issuer nor any Guarantor
shall be required to make a notation on the Notes to reflect any Note Guarantee
or any release, termination or discharge thereof.
SECTION 10.06    Successors and Assigns. This Article Ten shall be binding upon
the Guarantors and each of their successors and assigns and shall inure to the
benefit of the successors and assigns of the Trustee, the Security Agent and the
Holders and, in the event of any transfer or assignment of rights by any Holder
or the Trustee or the Security Agent, the rights and privileges conferred upon
that party in this Indenture and in the Notes shall automatically extend to and
be vested in such transferee or assigns, all subject to the terms and conditions
of this Indenture.
SECTION 10.07    No Waiver. Neither a failure nor a delay on the part of the
Trustee, the Security Agent or the Holders in exercising any right, power or
privilege under this Article Ten shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. The rights, remedies and benefits of the Trustee, the
Security Agent and the Holders herein expressly specified are cumulative and are
not exclusive of any other rights, remedies or benefits which either may have
under this Article Ten at law, in equity, by statute or otherwise.
SECTION 10.08    Modification. No modification, amendment or waiver of any
provision of this Article Ten, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
or further notice or demand in the same, similar or other circumstance.
SECTION 10.09    Limitation on the Italian Guarantor’s Liability. Without
prejudice to Section 10.04, the obligations of the Italian Guarantor under this
Indenture shall be subject to the following limitations:
135

--------------------------------------------------------------------------------



(a)    obligations of the Italian Guarantor shall not include, and shall not
extend, directly or indirectly, to any indebtedness incurred by any obligor as
borrower or as a guarantor in respect of any proceeds of the issuance of the
Notes, the purpose or actual use of which is, directly or indirectly:
(i)    the acquisition of the Italian Guarantor (and/or of any entity directly
or indirectly controlling it), including any related costs and expenses;
(ii)    a subscription for any shares in the Italian Guarantor (and/or any
entity directly or indirectly controlling it), including any related costs and
expenses; or
(iii)    the refinancing thereof;
(b)    without prejudice to Section 10.04, and pursuant to Article 1938 of the
Italian Civil Code, the maximum amount that the Italian Guarantor may be
required to pay in respect of its obligations as Guarantor under the Notes shall
not exceed the sum of (i) $775,000,000 and (ii) €425,000,000;
(c)    without prejudice to Section 10.04, the maximum amount that the Italian
Guarantor may be required to pay in respect of its obligations as Guarantor
under the Notes shall not exceed, at any given time, the following amount: (i)
the value of vessels owned by the Italian Guarantor and subject to mortgage to
secure the Notes, the Senior-Priority Obligations and the Pari Passu Obligations
, as resulting by latest available appraisals divided by the value of vessels
owned by the Carnival Group (including the Italian Guarantor) and subject to
mortgage to secure the Notes, the Senior-Priority Obligations and the Pari Passu
Obligations, based on the latest available appraisals multiplied by (ii) the
outstanding amount of the Notes plus amounts issued/drawn down and not repaid
yet under the Notes and the outstanding amount of the Senior-Priority
Obligations and the Other Pari Passu Obligations; and
(d)    obligations of the Italian Guarantor shall not extend to the payment
obligations of other entities which do not belong to the Italian Guarantor’s
corporate group (gruppo di appartenenza) in the meaning of articles 1(e) of the
decree of the Italian Ministry of Economy and Finance No. 53 of April 2, 2015.
ARTICLE ELEVEN
SECURITY


SECTION 11.01    Security; Security Documents.
(a)    The due and punctual payment of the principal of, interest on and
Additional Amounts, if any, on the Notes and the Note Guarantees when and as the
same shall be due and payable, whether on an Interest Payment Date, at maturity,
by acceleration, repurchase, redemption or otherwise, interest on the overdue
principal of and interest (to the extent permitted by law), if any, on the Notes
and Note Guarantees and performance of all other obligations under
136

--------------------------------------------------------------------------------



this Indenture, shall be secured as provided in the Security Documents. The
Trustee, the Security Agent, the Issuer and the Guarantors hereby agree that,
subject to Permitted Collateral Liens, the Security Agent shall hold the
Collateral in trust for the benefit of itself, the Trustee and all of the
Holders pursuant to the terms of the Security Documents, and shall act as
mortgagee or security holder under all mortgages or standard securities,
beneficiary under all deeds of trust and as secured party under the applicable
security agreements.
(b)    Each Holder of the Notes, by its acceptance thereof, consents and agrees
to the terms of the Security Documents (including, without limitation, the
provisions providing for foreclosure and release of Collateral) as the same may
be in effect or may be amended from time to time in accordance with their terms
and authorizes and directs the Security Agent to perform its respective
obligations and exercise its rights thereunder in accordance therewith.
(c)    The Trustee, the Security Agent and each Holder, by accepting the Notes
and the Note Guarantees, acknowledges that, as more fully set forth in the
Security Documents, the Collateral as now or hereafter constituted shall be held
for the benefit of all the Holders under the Security Documents, and that the
Lien of this Indenture and the Security Documents in respect of the Security
Agent and the Holders is subject to and qualified and limited in all respects by
the Security Documents and actions that may be taken thereunder.
(d)    Notwithstanding (i) anything to the contrary contained in this Indenture,
the Security Documents, the Notes, the Note Guarantees or any other instrument
governing, evidencing or relating to any Indebtedness, (ii) the time, order or
method of attachment of any Liens, (iii) the time or order of filing or
recording of financing statements or other documents filed or recorded to
perfect any Lien upon any Collateral, (iv) the time of taking possession or
control over any Collateral or (v) the rules for determining priority under any
law of any relevant jurisdiction governing relative priorities of secured
creditors:
(i)    the Liens will rank equally and ratably with all valid, enforceable and
perfected Liens, whenever granted upon any present or future Collateral, but
only to the extent such Liens are permitted under this Indenture to exist and to
rank equally and ratably with the Notes and the Note Guarantees; and
(ii)    all proceeds of the Collateral applied under the Security Documents
shall be allocated and distributed as set forth in the Security Documents,
subject to the Intercreditor Agreements, including any Additional Intercreditor
Agreement.
(e)    Subject to the Agreed Security Principles, the Security Agent’s Liens on
the Collateral are required to be perfected not later than the 30th day after
the Issue Date; provided that (i) in the case of the Collateral described in
clause (iii) of the definition of “Collateral”, with respect to filings with the
relevant governmental authorities in the United Kingdom, Germany and the
European Union Intellectual Property Office, the applicable Lien will be
required to be perfected, using commercially reasonable efforts, not later than
the 90th day after the Issue Date and (ii) if any relevant government office is
closed on one or more days on which it would normally be open, the applicable
Lien will be required to be perfected not later than the day that is the later
of (x) the 30th day (or 90th day in the case of the Collateral described
137

--------------------------------------------------------------------------------



in clause (iii) of the definition of “Collateral” with respect to filings with
the relevant governmental authorities in the United Kingdom, Germany and the
European Union Intellectual Property Office) after the Issue Date and (y) the
business day following the 15th day after the latest date such government office
was closed on a day on which it would normally be open.
(f)        To the extent any deadline in the foregoing paragraphs falls on a
date that is not a Business Day, the deadline shall instead be the Business Day
next succeeding such date.


SECTION 11.02    Authorization of Actions to Be Taken by the Security Agent
Under the Security Documents. The Security Agent shall be the representative on
behalf of the Holders and, subject to the Intercreditor Agreements shall act
upon the written direction of the Trustee (in turn, acting on written direction
of the Holders) with regard to all voting, consent and other rights granted to
the Trustee and the Holders under the Security Documents. Subject to the
provisions of the Security Documents (including the Intercreditor Agreements),
the Security Agent may, in its sole discretion and without the consent of the
Holders, on behalf of the Holders, take all actions it deems necessary or
appropriate in order to (a) enforce any of its rights or any of the rights of
the Holders under the Security Documents and (b) receive any and all amounts
payable from the Collateral in respect of the obligations of the Issuer and the
Guarantors hereunder. Subject to the provisions of the Security Documents, the
Security Agent shall have the power to institute and to maintain such suits and
proceedings as it may deem expedient to prevent any impairment of the Collateral
by any acts of impairment that may be unlawful or in violation of the Security
Documents or this Indenture, and such suits and proceedings as the Security
Agent (after consultation with the Trustee, where appropriate) may deem
reasonably expedient to preserve or protect its interest and the interests of
the Holders in the Collateral (including power to institute and maintain suits
or proceedings to restrain the enforcement of or compliance with any legislative
or other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid if the enforcement of, or compliance with, such enactment,
rule or order would impair the security interest hereunder or be prejudicial to
the interests of the Holders or the Security Agent). The Security Agent is
hereby irrevocably authorized by each Holder of the Notes to effect any release
of Liens or Collateral contemplated by Section 11.04 hereof or by the terms of
the Security Documents.
Each Holder, by accepting a Note, shall be deemed (i) to have irrevocably
appointed U.S. Bank National Association as Security Agent, (ii) to have
irrevocably authorized the Security Agent and the Trustee to (i) perform the
duties and exercise the rights, powers and discretions that are specifically
given to each of them under the Intercreditor Agreements or other documents to
which the Security Agent and/or the Trustee is a party, together with any other
incidental rights, power and discretions and (ii) execute each document
expressed to be executed by the Security Agent and/or the Trustee on its behalf
and (iii) to have accepted the terms and conditions of the Intercreditor
Agreements, and each Holder of the Notes will also be deemed to have authorized
the Security Agent and the Trustee to enter into any such Additional
Intercreditor Agreement.
138

--------------------------------------------------------------------------------



SECTION 11.03    Authorization of Receipt of Funds by the Security Agent Under
the Security Documents. The Security Agent is authorized to receive and
distribute any funds for the benefit of the Holders under the Security
Documents, and to make further distributions of such funds to the Holders
according to the provisions of this Indenture and the Security Documents.
SECTION 11.04    Release of the Collateral.
(a)    To the extent a release is required by a Security Document, the Security
Agent shall release, and the Trustee (as applicable) shall release and if so
requested direct the Security Agent to release, without the need for consent of
the Holders of the Notes, Liens on the Collateral securing the Notes:
(1)    as to all of the Collateral, upon payment in full of principal of,
interest and all other Obligations on the Notes issued under this Indenture or
discharge or defeasance thereof;
(2)    as to the Collateral held by a Guarantor, upon release of the Note
Guarantee of such Guarantor (with respect to the Liens securing such Note
Guarantee granted by such Guarantor) in accordance with the applicable
provisions of this Indenture;
(3)    as to any Collateral, in connection with any disposition or transfer of
such Collateral to any Person (but excluding any transaction subject to Article
Five); provided that if the Collateral is disposed of or transferred to the
Issuer or a Guarantor, the relevant Collateral becomes immediately subject to a
substantially equivalent Lien in favor of the Security Agent securing the Notes;
provided, further, that, in each case, such disposition or transfer is permitted
by this Indenture and the Intercreditor Agreements;
(4)    as to any Collateral held by a Subsidiary Guarantor, if the Issuer
designates such Subsidiary Guarantor to be an Unrestricted Subsidiary in
accordance with the applicable provisions of this Indenture, the release of the
property, assets and Capital Stock of such Unrestricted Subsidiary;
(5)    in connection with certain enforcement actions taken by the creditors
under certain secured indebtedness of the Company and its Subsidiaries as
provided under the Intercreditor Agreements, or otherwise in compliance with the
Intercreditor Agreements;
(6)    as may be permitted by Section 4.22, Section 9.01 or Section 9.02;
(7)    in order to effectuate a (i) merger, consolidation, conveyance, transfer
or other business combination conducted in compliance with Section 5.01 or (ii)
a reconstitution or merger for the purpose of re-flagging a vessel in compliance
with Section 4.24; and
139

--------------------------------------------------------------------------------



(8)    as to any Collateral if the Liens on such Collateral in favor of the
Senior-Priority Obligations are released (other than by reason of the Discharge
of such Senior-Priority Obligations) in accordance with the First Lien/Second
Lien Intercreditor Agreement.
(b)    In connection with any release of Collateral pursuant to
Section 11.04(a)(3) or (8) above, such disposition or transfer may only be
deemed to be excluded from the definition of “Asset Sale” pursuant to clause (2)
of the third paragraph of such definition, if either (i) such disposition or
transfer is necessary or advisable for the conduct of the Permitted Business in
the good faith determination of the Issuer, or (ii) such assets or Equity
Interests are or remain pledged as Collateral to secure the Note Obligations
pursuant to Liens ranking pari passu with or higher in priority than the Liens
on the Collateral securing the Note Obligations prior to such disposition or
transfer. Any such determination pursuant to clause (i) of the foregoing
sentence shall be set forth in an Officer’s Certificate of the Issuer.
Each of the releases in accordance with this Section 11.04 shall be effected by
the Security Agent without the consent of the Holders of the Notes or any action
on the part of the Trustee.
Any release made in compliance with this Section 11.04 shall not be deemed to
impair the Lien under the Security Documents or the Collateral thereunder in
contravention of the provisions of this Indenture or the Security Documents
(including Section 4.22 hereof).
In the event that the Issuer or any Guarantor seeks to release Collateral
pursuant to Section 11.04(a), the Issuer or such Guarantor shall deliver an
Officer’s Certificate (which the Trustee and Security Agent shall rely upon in
connection with such release) to the Trustee and the Security Agent setting
forth that the specified release complies with the terms of this Indenture. Upon
receipt of the Officer’s Certificate and if so requested by the Issuer or such
Guarantor, the Security Agent shall execute, deliver or acknowledge any
necessary or proper instruments of termination, satisfaction or release to
evidence the release of any Collateral permitted to be released pursuant to this
Indenture.


SECTION 11.05    Reduction of Secured Amounts; Acknowledgment of Automatic
Reduction Provisions. Each of the Issuer and Guarantors hereby agrees, on behalf
of itself and its Subsidiaries, that:
(a)    if (i) there are TTA Test Debt Agreements outstanding; and (ii) at any
time the Issuer’s (or if the Issuer is not rated, Carnival plc’s) long-term
senior indebtedness is then rated below an Investment Grade Rating by both
Rating Agencies; and (iii) at such time the Company and its Subsidiaries have
ECA Security Interests in respect of ECA Covered Indebtedness that would
otherwise exceed 25% of ECA Total Tangible Assets at such time (subclauses (i),
(ii) and (iii), collectively, an “Operative Reduction Event”); then
(b)    the amount of the TTA Test Reduction Obligations secured by Liens on the
Collateral shall (without any further action on the part of the Trustee, the
Security Agent or any other party) automatically be reduced in accordance with
the order of priority set forth in
140

--------------------------------------------------------------------------------



clause (d) below or such other priority as provided in an Officer’s Certificate,
such that, after giving effect to such reductions, either (i) the amount of TTA
Test Reduction Obligations secured by Liens on the Collateral is reduced to zero
or (ii) the Company and their respective Subsidiaries no longer would have ECA
Security Interests in respect of ECA Covered Indebtedness that exceed 25% of ECA
Total Tangible Assets. The Issuer shall notify the Trustee and Security Agent
within 10 Business Days after the occurrence of an Operative Reduction Event in
an Officer’s Certificate (and the Trustee shall notify the Holders of such
notification promptly after receipt thereof), which Officer’s Certificate shall
set forth the TTA Test Reduction Obligations affected by reductions made
pursuant to this Section 11.05 and the amount of such reductions as of the date
of such Officer’s Certificate.
(c)    If any such automatic reduction occurs with respect to any TTA Test
Reduction Obligations under clause (b) above, and at a later date the Issuer
determines that some or all of the then-unsecured amount of TTA Test Reduction
Obligations can be secured by a Lien on the Collateral without at such time
causing a reduction in the secured principal amount thereof pursuant to clause
(b) above, then such principal amount of TTA Test Reduction Obligations the
Issuer determines can be so secured will automatically (without any further
action on the part of the Trustee, the Security Agent or any other party) become
secured by the Collateral, in the inverse of the order of priority set forth in
clause (d) below or such other priority as provided in an Officer’s Certificate,
subject to future automatic reductions as provided in clause (b) above. The
Issuer shall notify the Trustee and the Security Agent in writing of any such
determination in an Officer’s Certificate (and the Trustee shall notify the
Holders of such notification promptly after receipt thereof).
(d)    Unless otherwise provided in an Officer’s Certificate, such automatic
reduction of the TTA Test Reduction Obligations under clause (b) above shall be
applied in the following order of priority (and any such automatic reinstatement
of security interests under clause (c) above shall be applied in the inverse of
the following order of priority):
(i)    first, in respect of any TTA Test Reduction Obligations that constitute
Junior Obligations and/or Other Pari Passu Obligations, taken together, until
the principal amount thereof that is secured by Liens on the Collateral equals
zero;
(ii)    second, in respect of the Note Obligations, until the principal amount
thereof that is secured by Liens on the Collateral equals zero;
(iii)    third, in respect of any TTA Test Reduction Obligations that constitute
Senior-Priority Obligations (other than Obligations under the Existing Term Loan
Facility), until the principal amount thereof that is secured by Liens on the
Collateral equals zero; and
(iv)    fourth, in respect of Obligations under the Existing Term Loan Facility.
(e)    Each Holder of a Note, by its acceptance thereof, shall be deemed to have
acknowledged that the Obligations under the Notes will constitute “New Secured
Debt” (as
141

--------------------------------------------------------------------------------



defined in each of the indenture governing the 2023 Secured Notes and the
Existing Term Loan Facility, each as in effect on the date hereof) and, as
effectuated pursuant to this Section 11.05, is subject to automatic reduction of
the amount thereof that is secured by Liens on the Collateral upon the
occurrence of an Operative Reduction Event pursuant to this Section 11.05, in
accordance with each of the First Lien Intercreditor Agreement, the indenture
governing the 2023 Secured Notes and the Existing Term Loan Facility, each as in
effect on the date hereof.
Each of the reductions in accordance with this Section 11.05 shall be effected
by the Security Agent without the consent of the Holders of the Notes or any
action on the part of the Trustee.
Any reduction made in compliance with this Section 11.05 shall not be deemed to
impair the Lien under the Security Documents or the Collateral thereunder in
contravention of the provisions of this Indenture or the Security Documents
(including Section 4.22 hereof).
Upon the occurrence of a reduction in accordance with this Section 11.05, the
Issuer or such Guarantor may deliver an Officer’s Certificate (which, if given,
the Trustee and Security Agent shall rely upon in connection with such
reduction) to the Trustee and the Security Agent setting forth that the
specified reduction complies with the terms of this Indenture. Upon receipt of
the Officer’s Certificate and if so requested by the Issuer or such Guarantor,
the Security Agent shall execute, deliver or acknowledge any necessary or proper
instruments of termination, satisfaction or release to evidence such reduction
pursuant to this Indenture.
ARTICLE TWELVE
MISCELLANEOUS
SECTION 12.01    Notices.
(a)    Any notice or communication shall be in writing and delivered in person
or mailed by first class mail or sent by facsimile transmission addressed as
follows:
if to the Issuer or the Guarantors:
    Carnival Corporation
    3655 NW 87th Avenue
    Miami, FL 33178-2428
    Facsimile: +1 305 406 4758
    Attn: General Counsel


if to the Trustee or Security Agent:
U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107
Attn: Corporate Trust Administrator
If to the Principal Paying Agent, Transfer Agent or Registrar for the USD Notes:
142

--------------------------------------------------------------------------------



U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107
Attn: Corporate Trust Administrator
The Issuer, the Guarantors or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.
(b)    Notices regarding the Notes shall be:
(i)    delivered to Holders electronically or mailed by first-class mail,
postage paid; and
(ii)    in the case of Definitive Registered Notes, delivered to each Holder by
first-class mail at such Holder’s respective address as it appears on the
registration books of the Registrar.
Notices given by first-class mail shall be deemed given five calendar days after
mailing and notices given by publication shall be deemed given on the first date
on which publication is made. Failure to deliver a notice or communication to a
Holder or any defect in it shall not affect its sufficiency with respect to
other Holders. If a notice or communication is delivered in the manner provided
above, it is duly given, whether or not the addressee receives it.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.
(c)    If and so long as the Notes are represented by Global Notes, notice to
Holders, in lieu of being given in accordance with Section 12.01(b) above, may
be given by delivery of the relevant notice to DTC, Euroclear or Clearstream, as
applicable, for communication.
(d)    Where this Indenture provides for notice in any manner, such notice may
be waived in writing by the Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Holders shall be filed with the Trustee, but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
(e)    All notices, approvals, consents, requests and any communications
hereunder must be in writing (provided that any communication sent to Trustee
hereunder must be in the form of a document that is signed manually or by way of
a digital signature provided by DocuSign (or such other digital signature
provider as specified in writing to Trustee by the authorized representative),
in English. The Issuer and Guarantors agree to assume all risks arising out of
the use of using digital signatures and electronic methods to submit
143

--------------------------------------------------------------------------------



communications to Trustee, including without limitation the risk of Trustee
acting on unauthorized instructions, and the risk of interception and misuse by
third parties.
SECTION 12.02    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer or any Guarantor to the Trustee or the
Security Agent to take or refrain from taking any action under this Indenture
(except in connection with the original issuance of the Original Notes on the
date hereof), the Issuer or any Guarantor, as the case may be, shall furnish
upon request to the Trustee or the Security Agent:
(a)    an Officer’s Certificate in form reasonably satisfactory to the Trustee
or the Security Agent stating that, in the opinion of the Officer, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and
(b)    an Opinion of Counsel in form reasonably satisfactory to the Trustee or
the Security Agent stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.
Any Officer’s Certificate may be based, insofar as it relates to legal matters,
upon an Opinion of Counsel, unless the Officer signing such certificate knows,
or in the exercise of reasonable care should know, that such Opinion of Counsel
with respect to the matters upon which such Officer’s Certificate is based are
erroneous. Any Opinion of Counsel may be based and may state that it is so
based, insofar as it relates to factual matters, upon certificates of public
officials or an Officer’s Certificate stating that the information with respect
to such factual matters is in the possession of the Issuer, unless the counsel
signing such Opinion of Counsel knows, or in the exercise of reasonable care
should know, that the Officer’s Certificate with respect to the matters upon
which such Opinion of Counsel is based are erroneous.
SECTION 12.03    Statements Required in Certificate or Opinion. Every
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture shall include:
(a)    a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of each such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
144

--------------------------------------------------------------------------------



SECTION 12.04    Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by or at a meeting of Holders. The Registrar
and the Paying Agent may make reasonable rules for their functions.
SECTION 12.05    No Personal Liability of Directors, Officers, Employees and
Stockholders. No director, officer, employee, incorporator or stockholder of the
Issuer or any Guarantor, as such, shall have any liability for any obligations
of the Issuer or the Guarantors under the Notes, this Indenture and the Note
Guarantees or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each holder of Notes by accepting a Note waives
and releases all such liability.
SECTION 12.06    Legal Holidays. If an Interest Payment Date or other payment
date is not a Business Day, payment shall be made on the next succeeding day
that is a Business Day, and no interest shall accrue for the intervening period.
If a Record Date is not a Business Day, the Record Date shall not be affected.
SECTION 12.07    Governing Law. THIS INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 12.08    Jurisdiction. The Issuer and each Guarantor agree that any
suit, action or proceeding against the Issuer or any Guarantor brought by any
Holder or the Trustee or the Security Agent arising out of or based upon this
Indenture, the Notes or the Note Guarantees may be instituted in any state or
Federal court in the Borough of Manhattan, New York, New York, and any appellate
court from any thereof, and each of them irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.
Each of the Issuer and the Guarantors irrevocably waives, to the fullest extent
permitted by law, any objection to any suit, action, or proceeding that may be
brought in connection with this Indenture, the Notes or the Note Guarantees,
including such actions, suits or proceedings relating to securities laws of the
United States of America or any state thereof, in such courts whether on the
grounds of venue, residence or domicile or on the ground that any such suit,
action or proceeding has been brought in an inconvenient forum. The Issuer and
the Guarantors agree that final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon the Issuer or any
Guarantor, as the case may be, and may be enforced in any court to the
jurisdiction of which the Issuer or any Guarantor, as the case may be, are
subject by a suit upon such judgment; provided that service of process is
effected upon the Issuer or any Guarantor, as the case may be, in the manner
provided by this Indenture. Each of the Issuer and the Guarantors not resident
in the United States has appointed National Registered Agents, Inc., located 28
Liberty Street, New York, New York 10005, or any successor so long as such
successor is resident in the United States and can act for this purpose, as its
authorized agent (the “Authorized Agent”), upon whom process may be served in
any suit, action or proceeding arising out of or based upon this Indenture, the
Notes or the Note Guarantees or the transactions contemplated herein which may
be instituted in any state or Federal court in the Borough of Manhattan, New
York, New York, by any Holder or the Trustee, and expressly accepts the
non-exclusive jurisdiction of any such court in respect of any such suit, action
or proceeding. National Registered Agents, Inc. has
145

--------------------------------------------------------------------------------



hereby accepted such appointment and has agreed to act as said agent for service
of process, and the Company agrees to take any and all action, including the
filing of any and all documents that may be necessary to continue such
respective appointment in full force and effect as aforesaid. Service of process
upon the Authorized Agent shall be deemed, in every respect, effective service
of process upon the Company. Notwithstanding the foregoing, any action involving
the Company arising out of or based upon this Indenture, the Notes or the Note
Guarantees may be instituted by any Holder or the Trustee or the Security Agent
in any other court of competent jurisdiction. The Company expressly consents to
the jurisdiction of any such court in respect of any such action and waives any
other requirements of or objections to personal jurisdiction with respect
thereto.
EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE, AND EACH HOLDER OF A NOTE BY
ITS ACCEPTANCE THEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
SECTION 12.09    No Recourse Against Others. A director, officer, employee,
incorporator, member or shareholder, as such, of the Issuer or any Guarantor
shall not have any liability for any obligations of the Issuer or any Guarantor
under this Indenture, the Notes or any Note Guarantee or for any claim based on,
in respect of or by reason of such obligations or their creation. By accepting a
Note, each Holder shall waive and release all such liability. The waiver and
release shall be part of the consideration for the issue of the Notes. Such
waiver and release may not be effective to waive liabilities under the U.S.
federal securities laws.
SECTION 12.10    Successors. All agreements of the Issuer and any Guarantor in
this Indenture and the Notes shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.
SECTION 12.11    Counterparts. The parties may sign any number of copies of this
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.
The exchange of copies of this Indenture and of signature pages by facsimile or
other electronic transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto. Signatures of the parties hereto
transmitted by facsimile or other electronic transmission shall be deemed to be
their original signatures for all purposes.
SECTION 12.12    Table of Contents and Headings. The table of contents and
headings of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not intended to be considered a part hereof
and shall not modify or restrict any of the terms or provisions hereof.
146

--------------------------------------------------------------------------------



SECTION 12.13    Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 12.14    Currency Indemnity. Any payment on account of an amount that is
payable in U.S. dollars (in the case of the USD Notes) or Euros (in the case of
the Euro Notes) (either such relevant currency, the “Required Currency”) which
is made to or for the account of any holder or the Trustee in lawful currency of
any other jurisdiction (the “Judgment Currency”), whether as a result of any
judgment or order or the enforcement thereof or the liquidation of the Issuer or
any Guarantor, shall constitute a discharge of the Issuer or the Guarantor’s
obligation under this Indenture and the Notes or Note Guarantee, as the case may
be, only to the extent of the amount of the Required Currency with such holder
or the Trustee, as the case may be, could purchase in the London foreign
exchange markets with the amount of the Judgment Currency in accordance with
normal banking procedures at the rate of exchange prevailing on the first
Business Day following receipt of the payment in the Judgment Currency. If the
amount of the Required Currency that could be so purchased is less than the
amount of the Required Currency originally due to such holder or the Trustee, as
the case may be, the Issuer and the Guarantors shall indemnify and hold harmless
the holder or the Trustee, as the case may be, from and against all loss or
damage arising out of, or as a result of, such deficiency. This indemnity shall
constitute an obligation separate and independent from the other obligations
contained in this Indenture or the Notes, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by any holder or the Trustee from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due hereunder or under any judgment or order.
[Remainder of Page Intentionally Left Blank]


147

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.
CARNIVAL CORPORATION,
as Issuer


By:    /s/ Darrell Campbell    
Name: Darrell Campbell
Title: Treasurer


CARNIVAL PLC,
as Guarantor


By:    /s/ Darrell Campbell    
Name: Darrell Campbell
Title: Treasurer


HOLLAND AMERICA LINE N.V.,
as Guarantor


By: SSC Shipping and Air Services (Curacao) N.V.
By:    /s/ Iseline R. Gouverneur    
Name: Iseline R. Gouverneur
Title: Managing Director


By:    /s/ Rona M.P. Mendez    
Name: Rona M.P. Mendez
Title: Attorney-in-Fact


CRUISEPORT CURACAO C.V.,
as Guarantor


By: SSC Shipping and Air Services (Curacao) N.V.
Managing Director for Holland America Line N.V., General Partner
By:    /s/ Iseline R. Gouverneur    
Name: Iseline R. Gouverneur
Title: Managing Director


By:    /s/ Rona M.P. Mendez    
148

--------------------------------------------------------------------------------



Name: Rona M.P. Mendez
Title: Attorney-in-Fact


PRINCESS CRUISE LINES, LTD.,
as Guarantor


By:    /s/ Jan Swartz    
Name: Jan Swartz
Title: President


SEABOURN CRUISE LINE LIMITED,
as Guarantor


By: SSC Shipping and Air Services (Curacao) N.V.
By:    /s/ Iseline R. Gouverneur    
Name: Iseline R. Gouverneur
Title: Managing Director


By:    /s/ Rona M.P. Mendez    
Name: Rona M.P. Mendez
Title: Attorney-in-Fact


HAL ANTILLEN NV,
as Guarantor


By: SSC Shipping and Air Services (Curacao) N.V.
By:    /s/ Iseline R. Gouverneur    
Name: Iseline R. Gouverneur
Title: Managing Director


By:    /s/ Rona M.P. Mendez    
Name: Rona M.P. Mendez
Title: Attorney-in-Fact


COSTA CROCIERE S.P.A.,
as Guarantor


By:    /s/
Name: David Bernstein
Title: Director


149

--------------------------------------------------------------------------------



GXI, LLC,
as Guarantor


By:    /s/ Arnaldo Perez    
Name: Arnaldo Perez
Title: General Counsel & Secretary of Carnival Corporation, its sole Member


150

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Trustee, Principal Paying Agent, Transfer Agent and Registrar for the USD
Notes and Security Agent


By:    /s/ Richard Prokosch    
Name: Richard Prokosch
Title: Vice President










151


--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF FACE OF NOTE]
CARNIVAL CORPORATION
[If Regulation S Global Note – CUSIP Number [●]1 / ISIN [●]2,3 / Common Code
[●]4]
[If Restricted Global Note – CUSIP Number [●]5 / ISIN [●]6,7 / Common Code [●]8]
No. [●]
[Include if Global Note — UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF [THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION
(“DTC”)]9[EUROCLEAR BANK S.A./N.V. (“EUROCLEAR”) OR CLEARSTREAM BANKING, S.A.
(“CLEARSTREAM”)]10, TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
[CEDE & CO.]9[ITS AUTHORIZED NOMINEE]10 OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF [DTC]9[EUROCLEAR OR CLEARSTREAM]10 (AND ANY
PAYMENT IS MADE TO [CEDE & CO.]9[ITS AUTHORIZED NOMINEE]10 OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF [DTC]9[EUROCLEAR OR
CLEARSTREAM]10), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE
BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, [CEDE &
CO.]9[ITS AUTHORIZED NOMINEE]10, HAS AN INTEREST HEREIN.
THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF [DTC OR A NOMINEE OF DTC]9[A NOMINEE OF EUROCLEAR OR
CLEARSTREAM]10 OR A SUCCESSOR DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN [DTC OR ITS NOMINEE]9[A
NOMINEE OF EUROCLEAR OR CLEARSTREAM]10 EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE, AND NO TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER
OF THIS NOTE AS A WHOLE BY [DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC OR BY DTC]9[BY A NOMINEE OF EUROCLEAR OR
CLEARSTREAM TO ANOTHER NOMINEE OF EUROCLEAR OR

1     Issue Date Regulation S CUSIP for USD Notes: P2121V AF1.
2     Issue Date Regulation S ISIN for USD Notes: USP2121VAF15.
3     Issue Date Regulation S ISIN for Euro Notes: XS2010030596.
4     Issue Date Regulation S Common Code for Euro Notes: 201003059.
5     Issue Date Rule 144A CUSIP for USD Notes: 143658 BG6.
6     Issue Date Rule 144A ISIN for USD Notes: US143658BG61.
7     Issue Date Rule 144A ISIN for Euro Notes: XS2010030166.
8     Issue Date Rule 144A Common Code for Euro Notes: 201003016.
9     In the case of a USD Note.
10     In the case of a Euro Note.
A-1

--------------------------------------------------------------------------------



CLEARSTREAM]10 OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF
SUCH SUCCESSOR DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE.]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
HOLDER: REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED
IN RULE 144A UNDER THE “SECURITIES ACT”) (A “QIB”) OR (B) IT IS NOT A U.S.
PERSON, IS NOT ACQUIRING THIS NOTE FOR THE ACCOUNT OR FOR THE BENEFIT OF A U.S.
PERSON AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT, AND AGREES THAT IT WILL NOT WITHIN [IN
THE CASE OF RULE 144A NOTES: ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS
THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE)] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS AFTER THE LATER OF THE DATE WHEN THE NOTES WERE
FIRST OFFERED TO PERSONS OTHER THAN DISTRIBUTORS IN RELIANCE ON REGULATION S AND
THE DATE OF THE COMPLETION OF THE DISTRIBUTION] RESELL OR OTHERWISE TRANSFER
THIS NOTE EXCEPT (A) TO THE ISSUER, CARNIVAL PLC OR ANY RESPECTIVE SUBSIDIARY
THEREOF, (B) IN THE UNITED STATES TO A PERSON WHOM THE HOLDER REASONABLY
BELIEVES IS A QIB IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (PROVIDED THAT
PRIOR TO A TRANSFER PURSUANT TO CLAUSE (D) OR (E), THE TRUSTEE IS FURNISHED WITH
AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT) OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AND AGREES THAT IT WILL DELIVER TO EACH PERSON
TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE (D) OR (F) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.
THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND
ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES THAT IT
SHALL NOT TRANSFER THE SECURITIES IN AN AMOUNT LESS THAN [$2,000]9 [€100,000]10.
A-2

--------------------------------------------------------------------------------







A-3

--------------------------------------------------------------------------------



[10.500]11[10.125]12% SECOND-PRIORITY SENIOR SECURED NOTE DUE 2026
Carnival Corporation, a Panamanian corporation, for value received, promises to
pay to [●] or registered assigns the principal sum of [$][€] [●] (as such amount
may be increased or decreased as indicated in Schedule A (Schedule of Principal
Amount in the Global Note) of this Note) on February 1, 2026.
From [●], 20[●] or from the most recent interest payment date to which interest
has been paid or provided for, cash interest on this Note will accrue at
[10.500]13[10.125]14%, payable semi-annually on February 1 and August 1 of each
year, beginning on [●], to the Person in whose name this Note (or any
predecessor Note) is registered at the close of business on the preceding
[January 15 or July 15]15[business day of Euroclear and Clearstream for so long
as the Notes are represented by the Global Note]16,17, as the case may be.
Interest on overdue principal and interest, including Additional Amounts, if
any, will accrue at a rate that is 1.0% higher than the interest rate on the
Notes.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW RULES THEREOF.
Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature of an authorized
signatory, this Note shall not be entitled to any benefit under the Indenture or
be valid or obligatory for any purpose.
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof and to the provisions of the Indenture, which provisions shall
for all purposes have the same effect as if set forth at this place.



11     In the case of a USD Note.
12     In the case of a Euro Note.
13     In the case of a USD Note.
14     In the case of a Euro Note.
15     In the case of a USD Note.
16     In the case of a Euro Note.
17 January 15 or July 15 if the Notes are not represented by the Global Note.
A-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Carnival Corporation has caused this Note to be signed
manually or by facsimile by its duly authorized signatory.
Dated: [●], 20[●]
CARNIVAL CORPORATION

By:Name:Title:

A-5

--------------------------------------------------------------------------------



CERTIFICATE OF AUTHENTICATION
This is one of the Notes referred to in the Indenture.
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:    
Authorized Officer


A-6

--------------------------------------------------------------------------------



[FORM OF REVERSE SIDE OF NOTE]
[10.500]18[10.125]19% Second-Priority Senior Secured Note due 2026
1.    Interest
Carnival Corporation, a Panamanian corporation (together with it successors and
assigns under the Indenture, the “Issuer”), for value received, promises to pay
interest on the principal amount of this Note from [●], 20[●] at the rate per
annum shown above. Interest will be computed on the basis of a 360-day year of
twelve 30-day months. The Issuer shall pay interest on overdue principal and
interest, including Additional Amounts, if any, at a rate that is 1.0% higher
than the interest rate on the Notes to the extent lawful. Any interest paid on
this Note shall be increased to the extent necessary to pay Additional Amounts
as set forth in this Note.
2.    Additional Amounts
(a)    All payments made by or on behalf of the Issuer or any of the Guarantors
(including, in each case, any successor entity) under or with respect to the
Notes or any Note Guarantee shall be made free and clear of and without
withholding or deduction for, or on account of, any present or future Taxes
unless the withholding or deduction of such Taxes is then required by law. If
the Issuer, any Guarantor or any other applicable withholding agent is required
by law to withhold or deduct any amount for, or on account of, any Taxes imposed
or levied by or on behalf of (1) any jurisdiction (other than the United States)
in which the Issuer or any Guarantor is or was incorporated, engaged in
business, organized or resident for tax purposes or any political subdivision
thereof or therein or (2) any jurisdiction from or through which any payment is
made by or on behalf of the Issuer or any Guarantor (including, without
limitation, the jurisdiction of any Paying Agent) or any political subdivision
thereof or therein (each of (1) and (2), a “Tax Jurisdiction”) in respect of any
payments under or with respect to the Notes or any Note Guarantee, including,
without limitation, payments of principal, redemption price, purchase price,
interest or premium, the Issuer or the relevant Guarantor, as applicable, shall
pay such additional amounts (the “Additional Amounts”) as may be necessary in
order that the net amounts received and retained in respect of such payments by
each beneficial owner of Notes after such withholding or deduction shall equal
the respective amounts that would have been received and retained in respect of
such payments in the absence of such withholding or deduction; provided,
however, that no Additional Amounts shall be payable with respect to:
(1)    any Taxes, to the extent such Taxes would not have been imposed but for
the holder or the beneficial owner of the Notes (or a fiduciary, settlor,
beneficiary, partner of, member or shareholder of, or possessor of a power over,
the relevant holder, if the relevant holder is an estate, trust, nominee,
partnership, limited liability company or corporation) being or having been a
citizen or resident or national of, or incorporated, engaged in a trade or
business in, being or having been physically present in or having a permanent
establishment in, the relevant Tax Jurisdiction or having or having had any
other present or former connection with the relevant Tax Jurisdiction, other
than any

18 To be included in the case of a USD Note.
19 To be included in the case of a Euro Note.
A-7

--------------------------------------------------------------------------------



connection arising from the acquisition, ownership or disposition of Notes, the
exercise or enforcement of rights under such Note, the Indenture or a Note
Guarantee, or the receipt of payments in respect of such Note or a Note
Guarantee;
(2)    any Taxes, to the extent such Taxes were imposed as a result of the
presentation of a Note for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
holder (except to the extent that the holder would have been entitled to
Additional Amounts had the Note been presented on the last day of such 30 day
period);
(3)    any estate, inheritance, gift, sale, transfer, personal property or
similar Taxes;
(4)    any Taxes payable other than by deduction or withholding from payments
under, or with respect to, the Notes or any Note Guarantee;
(5)    any Taxes to the extent such Taxes would not have been imposed or
withheld but for the failure of the holder or beneficial owner of the Notes,
following the Issuer’s reasonable written request addressed to the holder at
least 60 days before any such withholding or deduction would be imposed, to
comply with any certification, identification, information or other reporting
requirements, whether required by statute, treaty, regulation or administrative
practice of a Tax Jurisdiction, as a precondition to exemption from, or
reduction in the rate of deduction or withholding of, Taxes imposed by the Tax
Jurisdiction (including, without limitation, a certification that the holder or
beneficial owner is not resident in the Tax Jurisdiction), but in each case,
only to the extent the holder or beneficial owner is legally eligible to provide
such certification or documentation;
(6)    any Taxes imposed in connection with a Note presented for payment (where
presentation is permitted or required for payment) by or on behalf of a holder
or beneficial owner of the Notes to the extent such Taxes could have been
avoided by presenting the relevant Note to, or otherwise accepting payment from,
another Paying Agent;
(7)    any Taxes imposed on or with respect to any payment by the Issuer or any
of the Guarantors to the holder of the Notes if such holder is a fiduciary or
partnership or any person other than the sole beneficial owner of such payment
to the extent that such Taxes would not have been imposed on such payments had
such holder been the sole beneficial owner of such Note;
(8)    any Taxes that are imposed pursuant to current Section 1471 through 1474
of the Internal Revenue Code of 1986, as amended (the “Code”) or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with, any regulations promulgated thereunder, any official
interpretations thereof, any intergovernmental agreement between a non-U.S.
jurisdiction and the United States (or any related law or administrative
practices or procedures) implementing the foregoing
A-8

--------------------------------------------------------------------------------



or any agreements entered into pursuant to current Section 1471(b)(1) of the
Code (or any amended or successor version described above); or
(9)    any combination of clauses (1) through (8) above.
In addition to the foregoing, the Issuer and the Guarantors will also pay and
indemnify the holder for any present or future stamp, issue, registration, value
added, transfer, court or documentary Taxes, or any other excise or property
taxes, charges or similar levies (including penalties, interest and additions to
tax related thereto) which are levied by any jurisdiction on the execution,
delivery, issuance, or registration of any of the Notes, the Indenture, any Note
Guarantee or any other document referred to therein, or the receipt of any
payments with respect thereto, or enforcement of, any of the Notes or any Note
Guarantee (limited, solely in the case of Taxes attributable to the receipt of
any payments, to any such Taxes imposed in a Tax Jurisdiction that are not
excluded under clauses (1) through (3) or (5) through (9) above or any
combination thereof).
(b)    If the Issuer or any Guarantor, as the case may be, becomes aware that it
will be obligated to pay Additional Amounts with respect to any payment under or
with respect to the Notes or any Note Guarantee, the Issuer or the relevant
Guarantor, as the case may be, will deliver to the Trustee on a date that is at
least 30 days prior to the date of that payment (unless the obligation to pay
Additional Amounts arises after the 30th day prior to that payment date, in
which case the Issuer or the relevant Guarantor shall notify the Trustee
promptly thereafter) an Officer’s Certificate stating the fact that Additional
Amounts will be payable and the amount estimated to be so payable. The Officer’s
Certificates must also set forth any other information reasonably necessary to
enable the Paying Agents to pay Additional Amounts to Holders on the relevant
payment date. The Issuer or the relevant Guarantor will provide the Trustee with
documentation reasonably satisfactory to the Trustee evidencing the payment of
Additional Amounts. The Trustee shall be entitled to rely absolutely on an
Officer’s Certificate as conclusive proof that such payments are necessary.
(c)    The Issuer or the relevant Guarantor, if it is the applicable withholding
agent, will make all withholdings and deductions (within the time period)
required by law and will remit the full amount deducted or withheld to the
relevant Tax authority in accordance with applicable law. The Issuer or the
relevant Guarantor will use its reasonable efforts to obtain Tax receipts from
each Tax authority evidencing the payment of any Taxes so deducted or withheld.
The Issuer or the relevant Guarantor will furnish to the Trustee (or to a Holder
upon request), within 60 days after the date the payment of any Taxes so
deducted or withheld is made, certified copies of Tax receipts evidencing
payment by the Issuer or a Guarantor, as the case may be, or if, notwithstanding
such entity’s efforts to obtain receipts, receipts are not obtained, other
evidence of payments (reasonably satisfactory to the Trustee) by such entity.
(d)    Whenever in the Indenture or this Note there is mentioned, in any
context, the payment of amounts based upon the principal amount of the Notes or
of principal, interest or of any other amount payable under, or with respect to,
any of the Notes or any Note Guarantee, such mention shall be deemed to include
mention of the payment of Additional Amounts to the
A-9

--------------------------------------------------------------------------------



extent that, in such context, Additional Amounts are, were or would be payable
in respect thereof.
(e)    The preceding obligations will survive any termination, defeasance or
discharge of the Indenture, any transfer by a holder or beneficial owner of its
Notes, and will apply, mutatis mutandis, to any jurisdiction in which any
successor Person to the Issuer (or any Guarantor) is incorporated, engaged in
business, organized or resident for tax purposes, or any jurisdiction from or
through which payment is made under or with respect to the Notes (or any Note
Guarantee) by or on behalf of such Person and, in each case, any political
subdivision thereof or therein.
3.    Method of Payment
The Issuer shall pay interest on this Note (except defaulted interest) to the
Holder at the close of business on the Record Date for the next Interest Payment
Date even if this Note is cancelled after the Record Date and on or before the
Interest Payment Date. The Issuer shall pay principal and interest in
immediately available funds that at the time of payment is legal tender for
payment of public and private debts; provided that payment of interest may be
made at the option of the Issuer by check mailed to the Holder.
The amount of payments in respect of interest on each Interest Payment Date
shall correspond to the aggregate principal amount of Notes represented by this
Note, as established by the Registrar at the close of business on the relevant
Record Date. Payments of principal shall be made upon surrender of this Note to
the Paying Agent.
4.    Paying Agent and Registrar
Initially, [U.S. Bank National Association]20 [Elavon Financial Services DAC]21
or one of its affiliates will act as Principal Paying Agent and Registrar. The
Issuer or any of its Affiliates may act as Paying Agent, Registrar or
co-Registrar.
5.    Indenture
The Issuer issued this Note under an indenture dated as of July 20, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
among, inter alios, the Issuer, U.S. Bank National Association, as trustee (the
“Trustee”) and as Security Agent [and U.S. Bank National Associate, as Principal
Paying Agent, Transfer Agent and Registrar]22. The terms of this Note include
those stated in the Indenture. Terms defined in the Indenture and not defined
herein have the meanings ascribed thereto in the Indenture. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling.
6.    Optional Redemption

20 To be included in the case of a USD Note.
21 To be included in the case of a Euro Note.
22 To be included in the case of a USD Note.
A-10

--------------------------------------------------------------------------------



(a)    At any time prior to August 1, 2023, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 10 nor more than
60 days’ prior notice, at a redemption price equal to 100.0% of the principal
amount of the Notes redeemed, plus the Applicable Premium (as calculated by the
Issuer) as of, and accrued and unpaid interest and Additional Amounts, if any,
to, the date of redemption, subject to the rights of Holders of the Notes on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date.
Notwithstanding the foregoing, at any time and from time to time prior to August
1, 2023, the Issuer may redeem an aggregate principal amount of Notes of any
Series or subseries up to 40% of the sum of (x) the original aggregate principal
amount of the Notes of such Series or subseries issued on the Issue Date plus
(y) the aggregate principal amount of additional Notes of such Series or
subseries issued after the Issue Date (such sum, the “Issued Principal Amount”)
using the net cash proceeds of one or more Equity Offerings (1) by the Issuer or
Carnival plc or (2) by any direct or indirect parent of the Company or Carnival
plc to the extent the net cash proceeds thereof are contributed to the common
equity capital of the Company or Carnival plc or used to purchase Capital Stock
(other than Disqualified Stock) of the Company or Carnival plc, at a redemption
price (expressed as a percentage of principal amount thereof) of [110.500%]23
[110.125%]24, in each case plus accrued and unpaid interest, if any, to, but
excluding, the redemption date (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date); provided, however, that at least 50% of the Issued Principal Amount of
Notes of the relevant Series must remain outstanding after each such redemption;
provided, further, that such redemption shall upon not less than 10 nor more
than 60 days’ notice mailed by the Issuer to each holder of Notes being redeemed
to each such holder’s registered address, or delivered electronically if held by
DTC, Euroclear or Clearstream, as applicable, and otherwise in accordance with
the procedures set forth in the Indenture.
(b)    On or after August 1, 2023, the Issuer may redeem the Notes of any Series
or subseries at its option, in whole at any time or in part from time to time,
upon not less than 10 nor more than 60 days’ prior notice mailed by the Issuer
by first-class mail to each holder’s registered address, or delivered
electronically if held by DTC, Euroclear or Clearstream, as applicable, at the
following redemption prices (expressed as a percentage of principal amount and
with respect to each Series or subseries of Notes), plus accrued and unpaid
interest, if any, to, but excluding, the redemption date (subject to the right
of holders of record on the relevant record date to receive interest due on the
relevant interest payment date), if redeemed during the applicable period set
forth below:
[
Period
Redemption
Price
August 1, 2023 to July 31, 2024105.250%August 1, 2024 to January 31,
2025102.625%February 1, 2025 and thereafter100.000%


23 To be included in the case of a USD Note.
24 To be included in the case of a Euro Note.
A-11

--------------------------------------------------------------------------------



]25
[ 
Period
Redemption
Price
August 1, 2023 to July 31, 2024105.063%August 1, 2024 to January 31,
2025102.531%February 1, 2025 and thereafter100.000%

]26
“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:
(1)    1.0% of the principal amount of the Note; and
(2)    the excess of:
(a)    the present value at such redemption date of (i) the redemption price of
the Note at August 1, 2023, plus (ii) all required interest payments due on the
Note through August 1, 2023 (excluding accrued but unpaid interest to the
redemption date), computed using a discount rate equal to the [Treasury Rate]27
[Bund Rate]28 as of such redemption date [(or, if greater than such Bund Rate,
zero)]29 plus 50 basis points; over
(b)    the principal amount of the Note.
For the avoidance of doubt, calculation of the Applicable Premium shall not be
an obligation or duty of the Trustee, any Registrar or any Paying Agent.
[“Bund Rate” means, with respect to any redemption date, the rate per annum
equal to the semi-annual equivalent yield to maturity as of such date of the
Comparable German Bund Issue, assuming a price for the Comparable German Bund
Issue (expressed as a percentage of its principal amount) equal to the
Comparable German Bund Price for such redemption date, where:
(1)    “Comparable German Bund Issue” means the German Bundesanleihe security
selected by any Reference German Bund Dealer as having a fixed maturity most
nearly equal to the period from such redemption date to August 1, 2023 and that
would be utilized at the time of selection and in accordance with customary
financial practice, in pricing new issues of euro-denominated corporate debt
securities in a principal amount approximately equal to the then outstanding
principal amount of the Euro Notes and of a maturity most nearly equal to August
1, 2023; provided, however, that, if the period from

25 To be included in the case of a USD Note.
26 To be included in the case of a Euro Note.
27 To be included in the case of a USD Note.
28 To be included in the case of a Euro Note.
29 To be included in the case of a Euro Note.
A-12

--------------------------------------------------------------------------------



such redemption dated to August 1, 2023 is not equal to the fixed maturity of
the German Bundesanleihe security selected by such Reference German Bund Dealer,
the Bund Rate shall be determined by linear interpolation (calculated to the
nearest one-twelfth of a year) from the yields of German Bundesanleihe
securities for which such yields are given, except that if the period from such
redemption date to August 1, 2023 is less than one year, a fixed maturity of one
year shall be used.
(2)    “Comparable German Bund Price” means, with respect to any redemption
date, the average of all Reference German Bund Dealer Quotations for such date
(which, in any event, must include at least two such quotations), after
excluding the highest and lowest such Reference German Bund Dealer Quotations,
or if the Issuer obtains fewer than four such Reference German Bund Dealer
Quotations, the average of all such quotations;
(3)    “Reference German Bund Dealer” means any dealer of German Bundesanleihe
securities appointed by the Issuer in good faith; and
(4)    “Reference German Bund Dealer Quotations” means, with respect to each
Reference German Bund Dealer and any redemption date, the average as determined
by the Issuer in good faith of the bid and offered prices for the Comparable
German Bund Issue (expressed in each case as a percentage of its principal
amount) quoted in writing to the Issuer by such Reference German Bund Dealer at
3:30 p.m. Frankfurt, Germany, time on the third Business Day preceding the
redemption date.]30
[“Treasury Rate” means, as of any redemption date, the weekly average rounded to
the nearest 1/100th of a percentage point (for the most recently completed week
for which such information is available as of the date that is two Business Days
prior to the redemption date) of the yield to maturity of United States Treasury
Securities with a constant maturity (as compiled and published in Federal
Reserve Statistical Release H.15 with respect to each applicable day during such
week or, if such Statistical Release is no longer published, any publicly
available source of similar market data) most nearly equal to the period from
the redemption date to August 1, 2023; provided, however, that if the period
from the redemption date to August 1, 2023 is not equal to the constant maturity
of a United States Treasury Security for which such a yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury Securities for which such yields are given, except that if the period
from the redemption date to August 1, 2023 is less than one year, the weekly
average yield on actually traded United States Treasury Securities adjusted to a
constant maturity of one year shall be used.]31
7.    Redemption for Changes in Taxes
The Issuer may redeem the Notes, in whole but not in part, at its discretion at
any time upon giving not less than 10 nor more than 60 days’ prior written
notice to the Holders of the

30 To be included in the case of a Euro Note.
31 To be included in the case of a USD Note.
A-13

--------------------------------------------------------------------------------



Notes (which notice shall be irrevocable and given in accordance with the
procedures set forth under Section 3.04 of the Indenture), at a Redemption Price
equal to 100% of the principal amount thereof, together with accrued and unpaid
interest, if any, to the date fixed by the Issuer for redemption (a “Tax
Redemption Date”) and all Additional Amounts (if any) then due or which will
become due on the Tax Redemption Date as a result of the redemption or otherwise
(subject to the right of Holders on the relevant Record Date to receive interest
due on the relevant Interest Payment Date and Additional Amounts (if any) in
respect thereof), if on the next date on which any amount would be payable in
respect of the Notes or Note Guarantee, the Issuer or any Guarantor is or would
be required to pay Additional Amounts (but, in the case of a Guarantor, only if
the payment giving rise to such requirement cannot be made by the Issuer or
another Guarantor without the obligation to pay Additional Amounts), and the
Issuer or the relevant Guarantor cannot avoid any such payment obligation by
taking reasonable measures available (including, for the avoidance of doubt,
appointment of a new Paying Agent but excluding the reincorporation or
reorganization of the Issuer or any Guarantor), and the requirement arises as a
result of: (1) any change in, or amendment to, the laws (or any regulations or
rulings promulgated thereunder) of the relevant Tax Jurisdiction which change or
amendment is announced and becomes effective after the date of the Offering
Memorandum (or if the applicable Tax Jurisdiction became a Tax Jurisdiction on a
date after the date of the Offering Memorandum, after such later date); or (2)
any change in, or amendment to, the official application, administration or
interpretation of such laws, regulations or rulings (including by virtue of a
holding, judgment or order by a court of competent jurisdiction or a change in
published practice), which change or amendment is announced and becomes
effective after the date of the Offering Memorandum (or if the applicable Tax
Jurisdiction became a Tax Jurisdiction on a date after the date of the Offering
Memorandum, after such later date) (each of the foregoing clauses (1) and (2), a
“Change in Tax Law”).
The Issuer shall not give any such notice of redemption earlier than 60 days
prior to the earliest date on which the Issuer or the relevant Guarantor would
be obligated to make such payment or Additional Amounts if a payment in respect
of the Notes or Note Guarantee were then due and at the time such notice is
given, the obligation to pay Additional Amounts must remain in effect. Prior to
the mailing of any notice of redemption of the Notes pursuant to the foregoing,
the Issuer shall deliver the Trustee an opinion of independent tax counsel of
recognized standing qualified under the laws of the relevant Tax Jurisdiction
(which counsel shall be reasonably acceptable to the Trustee) to the effect that
there has been a Change in Tax Law which would entitle the Issuer to redeem the
Notes hereunder. In addition, before the Issuer mails notice of redemption of
the Notes as described above, it shall deliver to the Trustee an Officer’s
Certificate to the effect that it cannot avoid its obligation to pay Additional
Amounts by the Issuer or the relevant Guarantor taking reasonable measures
available to it.
The Trustee will accept and shall be entitled to rely on such Officer’s
Certificate and opinion of counsel as sufficient evidence of the existence and
satisfaction of the conditions as described above, in which event it will be
conclusive and binding on all of the Holders.
A-14

--------------------------------------------------------------------------------



The foregoing provisions of this paragraph 7 will apply, mutatis mutandis, to
any successor of the Issuer (or any Guarantor) with respect to a Change in Tax
Law occurring after the time such Person becomes successor to the Issuer (or any
Guarantor).
8.    Repurchase at the Option of Holders
(a)    Upon a Change of Control Triggering Event, the Holders shall have the
right to require the Company to offer to repurchase the Notes pursuant to
Section 4.11 of the Indenture.


(b)    The Notes may also be subject to Asset Sale Offers pursuant to Section
4.09 of the Indenture.


9.    Denominations
The Notes (including this Note) are in denominations of [$2,000 and integral
multiples of $1,000]32 [€100,000 and integral multiples of €1,000]33 in excess
thereof of principal amount at maturity. The transfer of Notes (including this
Note) may be registered, and Notes (including this Note) may be exchanged, as
provided in the Indenture. The Registrar may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and to pay
any taxes and fees required by law or permitted by the Indenture.
10.    Unclaimed Money
All moneys paid by the Issuer or the Guarantors to the Trustee or a Paying Agent
for the payment of the principal of, or premium, if any, or interest on, this
Note or any other Note that remain unclaimed at the end of two years after such
principal, premium or interest has become due and payable may be repaid to the
Issuer or the Guarantors, subject to applicable law, and the Holder of such Note
thereafter may look only to the Issuer or the Guarantors for payment thereof.
11.    Discharge and Defeasance
The Notes shall be subject to defeasance, satisfaction and discharge as provided
in Article Eight of the Indenture.
12.    Amendment, Supplement and Waiver
The Note Documents may be amended or modified as provided in Article Nine of the
Indenture.
13.    Defaults and Remedies
This Note and the other Notes have the Events of Default as set forth in Section
6.01 of the Indenture.

32 To be included in the case of USD Notes.
33 To be included in the case of Euro Notes.
A-15

--------------------------------------------------------------------------------



14.    Security
This Note and the other Notes will be secured by the Security Interests in the
Collateral, subject to Permitted Collateral Liens, as set forth in Article
Eleven of the Indenture.
15.    Trustee and Security Agent Dealings with the Issuer
The Trustee and the Security Agent under the Indenture, in its individual or any
other capacity, may become the owner or pledgee of Notes and may otherwise deal
with and collect obligations owed to it by the Issuer, the Guarantors or any of
their Affiliates with the same rights it would have if it were not Trustee or
the Security Agent. Any Paying Agent, Registrar, co-Registrar or co-Paying Agent
may do the same with like rights.
16.    No Recourse Against Others
A director, officer, employee, incorporator, member or shareholder, as such, of
the Issuer or the Guarantors shall not have any liability for any obligations of
the Issuer or the Guarantors under this Note, the other Notes, the Note
Guarantees or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. By accepting a Note, each Holder
shall waive and release all such liability. The waiver and release are part of
the consideration for issuance of the Notes.
17.    Authentication
This Note shall not be valid until an authorized officer of the Trustee (or an
authenticating agent) manually signs the certificate of authentication on the
other side of this Note.
18.    Abbreviations
Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).
19.    ISIN, Common Code and/or CUSIP Numbers
The Issuer may cause ISIN, Common Code and/or CUSIP numbers to be printed on the
Notes, and if so the Trustee shall use ISIN, Common Code and/or CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption, and reliance may be placed only on the other
identification numbers placed on the Notes.
A-16

--------------------------------------------------------------------------------



20.    Governing Law
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW RULES THEREOF.


A-17

--------------------------------------------------------------------------------



ASSIGNMENT FORM
To assign and transfer this Note, fill in the form below:
(I) or (the Issuer) assign and transfer this Note to
        
    (Insert assignee’s social security or tax I.D. no.)
        
    (Print or type assignee’s name, address and postal code)




and irrevocably appoint ___________________ agent to transfer this Note on the
books of the Issuer. The agent may substitute another to act for him.
Your Signature:         
    (Sign exactly as your name appears on the other side of this Note)




Signature Guarantee:         
    (Participant in a recognized signature guarantee medallion program)


Date:     
Certifying Signature
In connection with any transfer of any Notes evidenced by this certificate
occurring prior to the date that is one year after the later of the date of
original issuance of such Notes and the last date, if any, on which the Notes
were owned by the Issuer or any of its Affiliates, the undersigned confirms that
such Notes are being transferred in accordance with the transfer restrictions
set forth in such Notes and:
CHECK ONE BOX BELOW
(1)        to the Company or any Subsidiary; or
(2)        pursuant to an effective registration statement under the U.S.
Securities Act of 1933; or
(3)        pursuant to and in compliance with Rule 144A under the U.S.
Securities Act of 1933; or
A-18

--------------------------------------------------------------------------------



(4)        pursuant to and in compliance with Regulation S under the U.S.
Securities Act of 1933; or
(5)        pursuant to another available exemption from the registration
requirements of the U.S. Securities Act of 1933.
Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (3) is checked, by
executing this form, the Transferor is deemed to have certified that such Notes
are being transferred to a person it reasonably believes is a “qualified
institutional buyer” as defined in Rule 144A under the U.S. Securities Act of
1933 who has received notice that such transfer is being made in reliance on
Rule 144A; if box (4) is checked, by executing this form, the Transferor is
deemed to have certified that such transfer is made pursuant to an offer and
sale that occurred outside the United States in compliance with Regulation S
under the U.S. Securities Act; and if box (5) is checked, the Trustee may
require, prior to registering any such transfer of the Notes, such legal
opinions, certifications and other information as the Issuer reasonably requests
to confirm that such transfer is being made pursuant to an exemption from or in
a transaction not subject to, the registration requirements of the U.S.
Securities Act of 1933.
Signature:     
Signature Guarantee:         
    (Participant in a recognized signature guarantee medallion program)


Certifying Signature: __________________ Date: ____________________
Signature Guarantee:         
    (Participant in a recognized signature guarantee medallion program)




A-19

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note or a portion thereof repurchased pursuant
to Section 4.09 or 4.11 of the Indenture, check the box: 
If the purchase is in part, indicate the portion (in denominations of [$2,000
and integral multiples of $1,000]34 [€100,000 and integral multiples of
€1,000]35 in excess thereof) to be purchased:
Your Signature:         
    (Sign exactly as your name appears on the other side of this Note)
Date:
Certifying Signature:     



34 To be included in the case of USD Notes.
35 To be included in the case of Euro Notes.
A-20


--------------------------------------------------------------------------------



SCHEDULE A
SCHEDULE OF PRINCIPAL AMOUNT IN THE GLOBAL NOTE
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Registered Note, or exchanges of a part of
another Global Note or Definitive Registered Note for an interest in this Global
Note, have been made:

Date of Decrease/ IncreaseAmount of Decrease in Principal AmountAmount of
Increase in Principal AmountPrincipal Amount Following such
Decrease/IncreaseSignature of authorized officer of Registrar








